 

Exhibit 10.1

 



Execution Version

 

 

Senior Secured Super Priority

 

Debtor-In-Possession Credit Agreement

 

dated as of May 29, 2020,

 

among

 

TUESDAY MORNING CORPORATION,
as Holdings,

 

TUESDAY MORNING, INC.,
as Borrower,

 

THE GUARANTORS PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Sole Lead Arranger and Sole Bookrunner

 

and

 

WELLS FARGO BANK, N.A.,
as Syndication Agent

 

 







 

 

 

TABLE OF CONTENTS

 

ARTICLE I Definitions   2  Section 1.01   Defined Terms   2  Section 1.02  
Terms Generally   40  Section 1.03   Accounting Terms   41  Section 1.04  
Rounding   41  Section 1.05   Timing of Payment or Performance   42 
Section 1.06   Classification   42  Section 1.07   References to Laws   42 
Section 1.08   Interest Rates; LIBOR Notification   42  Section 1.09  
Classification of Loans and Borrowings   43  ARTICLE II The Credits   43 
Section 2.01   Revolver Commitments; Roll-Up of Pre-Petition Obligations   43 
Section 2.02   Loans and Borrowings   43  Section 2.03   Requests for Borrowings
and Notices   44  Section 2.04   Letters of Credit   44  Section 2.05   Funding
of Borrowings   48  Section 2.06   Interest Elections   49  Section 2.07  
Repayment of Loans; Termination of Revolver Commitments   50  Section 2.08  
Evidence of Debt   51  Section 2.09   Fees   51  Section 2.10   Interest   52 
Section 2.11   Alternate Rate of Interest   53  Section 2.12   Increased Costs 
 54  Section 2.13   Break Funding Payments   56  Section 2.14   Taxes   56 
Section 2.15   Payments Generally; Pro Rata Treatment; Sharing of Set-offs   60 
Section 2.16   Mitigation Obligations; Replacement of Lenders   62  Section 2.17
  Illegality   64  Section 2.18   Defaulting Lenders   64  Section 2.19  
Overadvances   66  Section 2.20   Protective Advances   66  ARTICLE III
Representations and Warranties   66  Section 3.01   Organization; Powers   66 
Section 3.02   Authorization   67  Section 3.03   Enforceability   67 
Section 3.04   Governmental Approvals   67  Section 3.05   Financial Condition 
 68  Section 3.06   No Material Adverse Effect   68  Section 3.07   Properties 
 68 

 



i

 

 

Section 3.08   Capitalization and Subsidiaries   69  Section 3.09   Litigation;
Compliance with Laws   69  Section 3.10   Investment Company Act   69 
Section 3.11   Use of Proceeds   69  Section 3.12   Federal Reserve Regulations 
 70  Section 3.13   Tax   70  Section 3.14   Disclosure   70  Section 3.15  
Employee Benefit Plans   71  Section 3.16   Environmental Matters   71 
Section 3.17   Security Documents   71  Section 3.18   Affiliate Transactions 
 71  Section 3.19   Labor Matters   72  Section 3.20   Insurance   72 
Section 3.21   USA PATRIOT Act and OFAC   72  Section 3.22   EEA Financial
Institution   73  Section 3.23   Plan Assets   73  Section 3.24   Accounts   73 
Section 3.25   Approved Budget   73  Section 3.26   Material Agreements   73 
Section 3.27   Chapter 11 Cases   73  ARTICLEIV Conditions of Lending   74 
Section 4.01   Closing Date   74  Section 4.02   Conditions Precedent to All
Credit Extensions   78  ARTICLEV Affirmative Covenants   79  Section  5.01  
Existence; Conduct of Business   80  Section 5.02   Insurance   80  Section 5.03
  Taxes   81  Section 5.04   Financial Statements, Reports and Other
Information   81  Section 5.05   Notices of Material Events   85  Section 5.06  
Compliance with Laws   86  Section 5.07   Maintaining Records; Access to
Properties and Inspections   86  Section 5.08   Compliance with Environmental
Laws   87  Section 5.09   Further Assurances; Mortgages   88  Section 5.10  
Fiscal Year; Accounting   88  Section 5.11   Qualifying DIP RE Facility   89 
Section 5.12   Collateral Monitoring and Reporting   89  Section 5.13   Use of
Proceeds   91  Section 5.14   Approved Budget   91  Section 5.15   Case
Milestones   93  Section 5.16   Material Agreements   93  Section 5.17   Loan
Parties’ Advisors   93  Section 5.18   Administrative Agent’s Advisors   94 
Section 5.19   Orders   94 

 



ii

 

 

Section 5.20   Debtor-In-Possession Obligations   94  Section 5.21   Payment of
Obligations   94  Section 5.22   Compliance with Terms of Leaseholds   94 
ARTICLE VI Negative Covenants   95  Section 6.01   Indebtedness   95 
Section 6.02   Liens   97  Section 6.03   [Reserved]   100  Section 6.04  
Investments, Loans and Advances   100  Section 6.05   Mergers, Consolidations
and Dispositions   101  Section 6.06   Dividends and Distributions   103 
Section 6.07   Transactions with Affiliates   103  Section 6.08   Business of
Holdings, the Borrower and the Subsidiaries   103  Section 6.09   Limitation on
Modification of Indebtedness; Modification of Certificate of Incorporation,
By-Laws and Certain Other Agreements; etc.   104  Section 6.10   Financial
Performance Covenants   105  Section 6.11   Use of Proceeds   105  Section 6.12
  Orders   105  Section 6.13   Prepayments of Other Debt   105  Section 6.14  
Reclamation of Claims   105  Section 6.15   Insolvency Proceeding Claims   105 
Section 6.16   Bankruptcy Actions   106  Section 6.17   Subrogation   106 
Section 6.18   Modification of Engagement Letters   106  ARTICLE VII Events of
Default   106  Section 7.01   Events of Default   106  Section 7.02  
Allocation   114  ARTICLE VIII The Agents   116  Section 8.01   Appointment,
Authority and Duties of the Administrative Agent   116  Section 8.02  
Agreements Regarding Collateral and Field Examination Reports   117 
Section 8.03   Reliance By the Administrative Agent   117  Section 8.04   Action
Upon Default   117  Section 8.05   Payments Received by Defaulting Lender   117 
Section 8.06   Limitation on Responsibilities of the Agents   117  Section 8.07
  Successor Administrative Agent and Co-Agents   118  Section 8.08   Due
Diligence and Non-Reliance   118  Section 8.09   Remittance of Payments and
Collections   118  Section 8.10   The Administrative Agent in its Individual
Capacity   119  Section 8.11   Administrative Agent Titles   119  Section 8.12  
Bank Product Providers   119  Section 8.13   Survival   119 

 



iii

 

 

Section 8.14   Withholding Tax   120  Section 8.15   Indemnification   120 
Section 8.16   Certain ERISA Matters   120  Section 8.17   Flood Laws   121 
ARTICLE IX Miscellaneous   121  Section 9.01   Notices   121  Section 9.02  
Survival of Agreement   122  Section 9.03   Binding Effect   122  Section 9.04  
Successors and Assigns   123  Section 9.05   Expenses; Indemnity   126 
Section 9.06   Right of Set-off   127  Section 9.07   Applicable Law   127 
Section 9.08   Waivers; Amendment   127  Section 9.09   Interest Rate
Limitation   129  Section 9.10   Entire Agreement   129  Section 9.11   WAIVER
OF JURY TRIAL   129  Section 9.12   Severability   130  Section 9.13  
Counterparts   130  Section 9.14   Headings   130  Section 9.15   Jurisdiction;
Consent to Service of Process   130  Section 9.16   Confidentiality   131 
Section 9.17   Release of Liens and Guarantees   131  Section 9.18   USA PATRIOT
Act   131  Section 9.19   Marshalling; Payments Set Aside   132  Section 9.20  
Obligations Several; Independent Nature of Lenders’ Rights   132  Section 9.21  
Electronic Execution of Assignments   132  Section 9.22   Acknowledgements 
 132  Section 9.23   Lender Action   133  Section 9.24   Judgment Currency 
 133  Section 9.25   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions   133  Section 9.26   Force Majeure   134  Section 9.27  
Conforming Amendments   134  ARTICLE X Collateral   134  Section 10.01   Grant
of Security Interest   134  Section 10.02   Perfection of Security Interest 
 135  Section 10.03   The Administrative Agent’s and Lenders’ Rights, Duties,
and Liabilities   136  Section 10.04   Rights in Respect of Investment Property 
 136  Section 10.05   Remedies   137  Section 10.06   Administrative Agent’s
Appointment as Attorney-in-Fact, etc.   138  Section 10.07   Duty of
Administrative Agent   139  Section 10.08   Execution of Financing Statements 
 139  Section 10.09   Authority of Administrative Agent   139  Section 10.10  
Appointment of Co-Collateral Agents   139  ARTICLE XI Guaranty   140 
Section 11.01   Guaranty; Limitation of Liability   140  Section 11.02  
Guaranty Absolute   140  Section 11.03   Waivers and Acknowledgments   141 
Section 11.04   Subrogation   142  Section 11.05   Continuing Guaranty;
Assignments   142 

 



iv

 

 

EXHIBITS; SCHEDULES; ANNEX

 

Exhibit A  Form of Assignment and Acceptance Exhibit B  Form of Administrative
Questionnaire Exhibit C-1  Form of CBFR Borrowing Request Exhibit C-2  Form of
Eurodollar Borrowing Request Exhibit D  Form of Interest Election Request
Exhibit E  Joinder Agreement Exhibit F  Form of Compliance Certificate Exhibit
G-1  Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes) Exhibit G-2  Form of U.S. Tax
Compliance Certificate (Foreign Participants that are not Partnerships for U.S.
Federal Income Tax Purposes) Exhibit G-3  Form of U.S. Tax Compliance
Certificate (Foreign Participants that are Partnerships for U.S. Federal Income
Tax Purposes) Exhibit G-4  Form of U.S. Tax Compliance Certificate (Foreign
Lenders that are Partnerships for U.S. Federal Income Tax Purposes) Exhibit H-1 
Form of Weekly Borrowing Base Certificate Exhibit H-2  Form of Monthly Borrowing
Base Certificate      Schedule 1.01(a)  Bank Product Debt Schedule 2.01 
Revolver Commitments Schedule 2.04(a)  Existing Letters of Credit Schedule 3.07 
Properties and Intellectual Property Schedule 3.08  Capitalization and
Subsidiaries Schedule 3.20  Insurance Schedule 3.26  Material Agreements
Schedule 5.12  Deposit, Securities, Commodities and Excluded Accounts Schedule
5.15  Case Milestones Schedule 6.01  Indebtedness Schedule 6.02  Liens Schedule
6.04  Investments Schedule 6.07  Transactions with Affiliates      ANNEX A 
Approved Budget

 



v

 

 

 

This Senior Secured Super Priority Debtor-In-Possession Credit Agreement dated
as of May 29, 2020 (this “Agreement”), among TUESDAY MORNING, INC., a Texas
corporation (the “Borrower”), each of the Subsidiary Guarantors (as hereinafter
defined), TUESDAY MORNING CORPORATION, a Delaware corporation (“Parent”), TMI
HOLDINGS, INC., a Delaware corporation (“Intermediate Holdings”), the LENDERS
party hereto from time to time, JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and WELLS FARGO BANK, N.A.,
as syndication agent (in such capacity, the “Syndication Agent”).

 

RECITALS

 

WHEREAS, the Borrower and the Guarantors each commenced a voluntary case (the
“Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”), and the Chapter 11 Cases are being jointly administered in
the United States Bankruptcy Court for the Northern District of Texas, Dallas
Division (the “Court”, and the date the Chapter 11 Cases are commenced, the
“Petition Date”);

 

WHEREAS, from and after the Petition Date, the Borrower and the Guarantors
continue to operate their business and manage their property as debtors and
debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy
Code;

 

WHEREAS, prior to the Petition Date, the Lenders provided financing to the
Borrower pursuant to that certain Credit Agreement, dated as of August 18, 2015
by and among the Borrower, the other Loan Parties from time to time party
thereto, JPMorgan Chase Bank, N.A., as Pre-Petition Agent, the lenders from time
to time party thereto (the “Pre-Petition Lenders”), and the other parties from
time to time party thereto (as amended, restated, modified, waived or
supplemented through the date hereof, the “Pre-Petition Credit Agreement”);

 

WHEREAS, as of the close of business on May 26, 2020, the Pre-Petition Lenders
under the Pre-Petition Credit Agreement were owed not less than: (i)
$39,124,251.11 in outstanding principal with respect to Revolver Loans (as such
term is defined in the Pre-Petition Credit Agreement) and (ii) $8,823,452.00 in
maximum aggregate amounts available to be drawn under outstanding Letters of
Credit (as such term is defined in the Pre-Petition Credit Agreement), plus
interest, fees, costs and expenses and all other Pre-Petition Obligations under
the Pre-Petition Credit Agreement;

 

WHEREAS, the Pre-Petition Obligations are secured by a security interest in
certain existing and after-acquired assets of the Loan Parties as more fully set
forth in the Pre-Petition Loan Documents and such security interest is perfected
and, with certain exceptions, as described in the Pre-Petition Loan Documents,
has priority over other security interests;

 

WHEREAS, the Borrower has requested, and, upon the terms and conditions set
forth in this Agreement, the Lenders have agreed to make available to the
Borrower, a senior secured, super-priority credit facility of up to $100,000,000
in the aggregate to fund the working capital requirements of the Borrower and
other transactions as more fully set forth in Section 5.13 herein during the
pendency of the Chapter 11 Cases;

 



1

 

 

WHEREAS, each Loan Party has agreed to secure all of the Secured Obligations
under the Loan Documents by granting to the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, a security
interest in and lien upon substantially all of their existing and after-acquired
personal and upon the effectiveness of the Qualifying DIP RE Facility, real
property (subject to the limitations and priorities contained in the Loan
Documents and the Orders);

 

WHEREAS, each Loan Party’s business is a mutual and collective enterprise and
the Loan Parties believe that the loans and other financial accommodations to
the Borrower under this Agreement will enhance the aggregate borrowing power of
the Borrower and facilitate the administration of the Chapter 11 Cases and their
loan relationship with the Administrative Agent and the Lenders, all to the
mutual advantage of the Loan Parties;

 

WHEREAS, each Loan Party acknowledges that it will receive substantial direct
and indirect benefits by reason of the making of loans and other financial
accommodations to the Borrower as provided in this Agreement; and

 

WHEREAS, the Administrative Agent’s and the Lenders’ willingness to extend
financial accommodations to the Borrower as more fully set forth in this
Agreement and the other Loan Documents, is done solely as an accommodation to
the Loan Parties and at the Loan Parties’ request and in furtherance of the Loan
Parties’ mutual and collective enterprise.

 

NOW THEREFORE, In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

 

ARTICLE I

Definitions

 

Section 1.01        Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

 

“Account” shall have the meaning as defined in the UCC, including all rights to
payment for goods sold or leased, or for services rendered.

 

“Account Debtor” shall mean a Person who is obligated under an Account, Chattel
Paper or General Intangible.

 

“Acquisition” shall mean, with respect to any Person, (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person
(whether by merger or consolidation of such Person with any other Person or
otherwise) or (b) a purchase or other acquisition of all or substantially all of
the assets or properties of another Person or of any business unit of another
Person (whether by merger or consolidation of such Person with any other Person
or otherwise).

 

“Actual Cash Receipts” shall mean the sum of all cash receipts received by the
Loan Parties (excluding any Borrowing under this Agreement but including all
advances made under the Qualifying DIP RE Facility).

 

“Adequate Protection Liens” has the meaning assigned to the term “Adequate
Protection Liens” in the Interim Order (or the Final Order, when applicable).

 



2

 

 

“Adequate Protection Superpriority Claims” has the meaning assigned to the term
“Adequate Protection Superpriority Claims” in the Interim Order (or the Final
Order, when applicable).

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.

 

“Affected Lender” shall have the meaning assigned to such term in Section 2.17.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, no Agent or Lender shall be deemed to be an Affiliate of the
Borrower or its Subsidiaries with respect to transactions evidenced by any Loan
Document.

 

“Agent Indemnitees” shall mean each Agent and its officers, directors,
employees, Affiliates, agents and attorneys.

 

“Agent Professionals” shall mean attorneys, accountants, appraisers, auditors,
environmental engineers or consultants, and other professionals and experts
retained by the Administrative Agent including, without limitation, Agent’s
Advisor.

 

“Agent’s Advisor” shall mean Berkeley Research Group, LLC.

 

“Agents” shall mean the Administrative Agent, the Pre-Petition Agent and the
Syndication Agent.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as the same may from time to time be amended,
modified, supplemented or restated.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.24.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption, money laundering, any predicate
crime to money laundering or any financial record keeping an reporting
requirements related thereto.

 



3

 

 

“Applicable Law” shall mean all applicable laws, rules, regulations and binding
governmental requirements having the force and effect of law applicable to the
Person in question or any of its property or assets, including all applicable
statutory law, common law and equitable principles, and all provisions of
constitutions, treaties, statutes, rules, regulations, orders and decrees of
Governmental Authorities.

 

“Applicable Margin” shall mean (i) with respect to any CBFR Loan, 2.00% per
annum and (ii) with respect to any Eurodollar Loan, 3.00% per annum.

 

“Appraised Value” shall mean the appraised orderly liquidation value, net of
costs and expenses to be incurred in connection with any such liquidation, which
value is expressed as a percentage of Cost of the Eligible Inventory as set
forth in the Loan Parties’ inventory stock ledgers, which value shall be
determined from time to time by the most recent appraisal undertaken by an
independent appraiser engaged by the Administrative Agent.

 

“Approved Budget” shall mean the budget prepared by the Borrower in the form of
Annex A and initially furnished to the Administrative Agent on the Closing Date
and which is approved by, and in form and substance satisfactory to, the
Administrative Agent in its sole discretion, as the same may be updated,
modified or supplemented from time to time as provided in Section 5.14.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if the Borrower’s consent is required by this Agreement), in the form
of Exhibit A or such other form as shall be approved by the Administrative
Agent.

 

“Automatic Stay” shall mean the automatic stay provided under Section 362 of the
Bankruptcy Code.

 

“Availability” shall mean as of any applicable date, the amount by which the
Line Cap at such time exceeds the sum of (i) the aggregate amount of Loans and
LC Obligations on such date and (ii) the outstanding Pre-Petition Aggregate
Revolver Exposure, in each case, on such date of determination.

 

“Availability Reserve” shall mean the sum (without duplication of any other
reserves or items that are otherwise addressed or excluded through eligibility
criteria (including collection rates or collection percentages)) of (a) the
Inventory Reserves; (b) the Rent and Charges Reserve; (c) the Bank Product
Reserve; and (d) such additional reserves not otherwise addressed in clauses (a)
through (c) above, in such amounts and with respect to such matters, as the
Administrative Agent in its Permitted Discretion may elect to establish or
modify from time to time; provided, however, until the date occurring 120 days
after the Closing Date, the Administrative Agent shall not establish any new
reserves under clauses (a) through (d) above that are not currently in effect
under the Pre-Petition Credit Agreement.

 



4

 

 

Notwithstanding anything to the contrary in this Agreement, (i) such
Availability Reserve shall not be established, if otherwise permitted hereunder,
or changed except upon not less than three (3) Business Days’ (or such shorter
period as may be agreed by the Borrower) prior written notice to the Borrower,
which notice shall include a reasonably detailed description of such applicable
Availability Reserve being established or changed (during which period (a) the
Administrative Agent shall, if requested, discuss any such Availability Reserve
or change with the Borrower and (b) the Borrower may take such action as may be
required so that the event, condition or matter that is the basis for such
Availability Reserve or change thereto no longer exists or exists in a manner
that would result in the establishment of a lower Availability Reserve or result
in a lesser change thereto, in a manner and to the extent reasonably
satisfactory to the Administrative Agent), and (ii) the amount of any
Availability Reserve established by the Administrative Agent, and any change in
the amount of any Availability Reserve, shall have a reasonable relationship to
the event, condition or other matter that is the basis for such Availability
Reserve or such change. Notwithstanding clause (i) of the preceding sentence,
changes to the Availability Reserve solely for purposes of correcting
mathematical or clerical errors (and such other changes as are otherwise agreed
by the Borrower) shall not be subject to such notice period, it being understood
that no Default or Event of Default shall be deemed to result therefrom, if
applicable, for a period of three (3) Business Days.

 

“Avoidance Actions” has the meaning set forth in the Order.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bank Product” shall mean any of the following products, services or facilities
extended to the Borrower or any Subsidiary by a Lender or any of its Affiliates:
(a) Cash Management Services; (b) commercial credit card and merchant card
services; and (c) other banking products or services as may be requested by the
Borrower or any Subsidiary, other than loans or letters of credit.

 

“Bank Product Debt” shall mean Indebtedness and other obligations (including
Cash Management Obligations) of a Loan Party relating to Bank Products.

 

“Bank Product Reserve” shall mean the aggregate amount of reserves established
by the Administrative Agent from time to time in its Permitted Discretion in
respect of Secured Bank Product Obligations.

 

“Bankruptcy Code” has the meaning set forth in the recitals to this Agreement

 

“Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure, as the
same may from time to time be in effect and applicable to the Chapter 11 Cases.

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of the Plan Asset Regulations or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

 



5

 



 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America, or any successor thereto.

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Borrower Financial Advisor” shall mean AlixPartners, LLP.

 

“Borrower Financial Advisor Engagement Letter” shall mean that certain Agreement
for Financial Advisory and Consulting Services dated as of March 18, 2020,
between Borrower Financial Advisor and Borrower.

 

“Borrower Sale Advisor” shall mean, collectively, Miller Buckfire & Co., LLC and
its Affiliates.

 

“Borrower Sale Advisor Engagement Letter” shall mean that certain letter
agreement dated as of March 30, 2020 by and among Borrower, as merchant, and
Borrower Sale Advisor, as consultant.

 

“Borrowing” shall mean a group of Loans of a single Type and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect.

 

“Borrowing Base” shall mean at any time of calculation, the sum of the following
as set forth (other than with respect to clause (e)) in the most recently
delivered Borrowing Base Certificate:

 

(a)               the face amount of Eligible Credit Card Receivables,
multiplied by ninety percent (90%); plus

 

(b)               the Cost of Eligible Inventory, multiplied by ninety percent
(90%), multiplied by the Appraised Value of such Inventory; plus

 

(c)               with respect to any Eligible Letter of Credit, the Cost of the
Inventory supported by such Eligible Letter of Credit, multiplied by ninety
percent (90%), multiplied by the Appraised Value of such Inventory; minus

 

(d)               the Availability Reserve; minus

 

(e)               the Carve-Out Reserve.

 

“Borrowing Base Certificate” shall mean a certificate, signed and certified as
accurate and complete by a Financial Officer, in substantially the form of (i)
Exhibit H-1, with respect to weekly Borrowing Base Certificates and (ii) Exhibit
H-2, with respect to monthly Borrowing Base Certificates, in each case, or
another form which is acceptable to the Administrative Agent in its sole
discretion.

 



6

 

 

“Borrowing Base Collateral” shall mean Collateral consisting of Eligible Credit
Card Receivables, Eligible Letter of Credit and Eligible Inventory.

 

“Borrowing Request” shall mean a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Budget Compliance Report” shall have the meaning assigned to such term in
Section 5.14(d).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law or
other governmental action to remain closed; provided that when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in Dollars in the
London interbank market.

 

“Capital Lease Obligations” shall mean the obligations of any Person to pay rent
or other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases or financing
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Carve-Out” has the meaning assigned to the term “Carve-Out” in paragraph 73 of
the Interim Order (or Final Order, when applicable).

 

“Carve-Out Reserve” shall mean the reserve established by the Administrative
Agent in its Permitted Discretion in respect of the Carve-Out, which reserve
shall be maintained in an amount not less than $1,000,000, as reduced from time
to time to the extent applied to fund the Carve-Out or professional fee
payments.

 

“Case Milestones” shall mean the covenants set forth on Schedule 5.15.

 

“Cash Collateral” shall mean cash and any interest or other income earned
thereon, or deposit account balances, and, with respect to LC Obligations only,
any other credit support satisfactory to the applicable Issuing Bank, in each
case that are delivered to the Administrative Agent to Cash Collateralize any
Obligation.

 

“Cash Collateralize” shall mean the pledge and deposit with or the delivery of
Cash Collateral to the Administrative Agent, as security for the payment of any
Obligation, in an amount equal to the percentage of such outstanding Obligations
as is required by the context herein. “Cash Collateralization” has a correlative
meaning.

 

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Subsidiary in respect of any overdraft and related liabilities arising from
treasury and treasury management services, Cash Management Services, credit
cards, “p-cards” or any automated clearing house transfer of funds.

 



7

 

 

“Cash Management Order” shall mean the order of the Court entered in the Chapter
11 Cases after the “first day” hearing, together with all extensions,
modifications and amendments thereto, in form and substance satisfactory to the
Administrative Agent, which among other matters authorizes the Loan Parties to
maintain their existing cash management and treasury arrangements (as set forth
in the Pre-Petition Credit Agreement) or such other arrangements as shall be
acceptable to the Administrative Agent in all material respects.

 

“Cash Management Services” any services provided from time to time by any Lender
or any of its Affiliates (or any Person who at the time such arrangement was
entered into was a Lender or an Affiliate thereof) to the Borrower or any
Subsidiary in connection with operating, collections, payroll, trust, or other
depository or disbursement accounts or similar cash management arrangements,
including automated clearinghouse, e-Payables, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.

 

“Casualty Event” shall mean any loss, casualty or other insured damage to, or
any nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries.

 

“CBFR” shall mean the prime rate of interest announced from time to time by
Chase or its parent (which is not necessarily the lowest rate charged to any
customer), changing when and as said prime rate changes (the “Prime Rate”);
provided that the CBFR shall never be less than 2.0%.

 

“CBFR Borrowing” shall mean a Borrowing comprised of CBFR Loans.

 

“CBFR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the CBFR in accordance with the provisions of Article II.

 

“Change in Control” shall mean:

 

(a)               except as otherwise permitted by Section 6.05(b), the
acquisition of record ownership or direct beneficial ownership by any Person
other than Parent of any Equity Interests in Intermediate Holdings, such that
after giving effect thereto Parent shall cease to beneficially own and control
100% of the Equity Interests of Intermediate Holdings, or

 

(b)               the acquisition of record ownership or direct beneficial
ownership by any Person other than Intermediate Holdings of any Equity Interests
in the Borrower, such that after giving effect thereto Intermediate Holdings
shall cease to beneficially own and control 100% of the Equity Interests of the
Borrower, or

 

(c)               the acquisition of beneficial ownership, directly or
indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934, as amended, and the rules of the SEC thereunder as in
effect on the date hereof), other than any employee benefit plan and/or Person
acting as a trustee, agent or other fiduciary or administrator in respect
thereof, of Equity Interests in Parent representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in Parent.

 



8

 

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

 

“Chapter 11 Cases” shall have the meaning assigned to such term in the recitals
to this Agreement.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 

“Claims” shall mean all claims, liabilities, obligations, losses, damages,
penalties, judgments, proceedings, interests, costs and expenses of any kind
(including remedial response costs, reasonable attorneys’ fees) at any time
(including after Full Payment of the Obligations, resignation or replacement of
the Administrative Agent or replacement of any Lender) incurred by any
Indemnitee or asserted against any Indemnitee by any Loan Party or other Person,
in any way relating to (a) any Loans, Letters of Credit, Loan Documents, or the
use thereof or transactions relating thereto, (b) any action taken or omitted to
be taken by an Indemnitee in connection with any Loan Documents, (c) the
existence or perfection of any Liens, or realization upon any Collateral,
(d) exercise of any rights or remedies under any Loan Documents or Applicable
Law, or (e) failure by any Loan Party to perform or observe any terms of any
Loan Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Loans or Protective Advances.

 

“Closing Date” shall mean the date on which the conditions specified in Section
4.01 are satisfied.

 

“Closing Fee” shall have the meaning assigned to such term in Section 2.09(e).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall have the meaning assigned to such term in Section 10.01.

 

“Commodity Accounts” shall have the meaning assigned thereto in Article 9 of the
UCC.

 



9

 

 

“Compliance Certificate” shall mean a certificate of a Financial Officer in
substantially the form of Exhibit F.

 

“Conforming Amendment” has the meaning specified in Section 9.27(a).

 

“Contracts” shall mean all contracts and agreements between any Loan Party and
any other person (in each case, whether written or oral, or third party or
intercompany) as the same may be amended, assigned, extended, restated,
supplemented, replaced or otherwise modified from time to time including (i) all
rights of any Loan Party to receive moneys due and to become due to it
thereunder or in connection therewith, (ii) all rights of any Loan Party to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
thereto, (iii) all rights of any Loan Party to damages arising thereunder and
(iv) all rights of any Loan Party to terminate and to perform and compel
performance of, such Contracts and to exercise all remedies thereunder.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Control Agreement” shall mean an agreement that grants the Administrative Agent
“control” as defined in the UCC in effect in the applicable jurisdiction over
the applicable Deposit Account, Commodity Account or Securities Account, in form
and substance reasonably satisfactory to the Administrative Agent.

 

“Copyrights” shall mean, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Court” has the meaning set forth in the recitals to this Agreement.

 

“Cost” shall mean the lower of cost or market value of Inventory, determined in
accordance with the accounting policies used in the preparation of the
Borrower’s audited financial statements (pursuant to which the retail method of
accounting is utilized for substantially all merchandise Inventories), which
policies are in effect on the Closing Date. “Cost” does not include inventory
capitalization costs or other non-purchase price charges (such as freight) used
in the Borrower’s calculation of cost of goods sold.

 

“Credit Card Receivables” shall mean each “Account” (as defined in the UCC) and
“payment intangible” (as defined in the UCC) together with all income, payments
and proceeds thereof, owed by a major credit or debit card issuer (including
Visa, Mastercard and American Express and such other issuers approved by the
Administrative Agent) to the Borrower or a Subsidiary Guarantor resulting from
charges by a customer of the Borrower or a Subsidiary Guarantor on credit or
debit cards issued by such issuer in connection with the sale of goods by the
Borrower or a Subsidiary Guarantor, or services performed by the Borrower or a
Subsidiary Guarantor, in each case in the ordinary course of its business.

 



10

 

 

“Cumulative Period” shall mean the period from the Petition Date through the
most recent week ended.

 

“Customs Broker Agreement” shall mean an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Borrower, a
customs broker or other carrier, and the Administrative Agent, in which the
customs broker or other carrier acknowledges that it has control over and holds
the documents evidencing ownership of the subject Inventory for the benefit of
the Administrative Agent and agrees, upon notice from the Administrative Agent,
to hold and dispose of the subject Inventory solely as directed by the
Administrative Agent.

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Default Rate” shall have the meaning assigned to such term in Section 2.10(c).

 

“Defaulting Lender” shall mean any Lender that (a) has failed to perform any
funding obligations (including its obligation to fund any portion of
participations in Letters of Credit) hereunder, and such failure is not cured
within two (2) Business Days of the date of the funding obligation; (b) has
notified the Administrative Agent or the Borrower that such Lender does not
intend to comply with its funding obligations hereunder or generally under other
agreements to which it commits to extend credit or has made a public statement
to that effect; (c) has failed, within three (3) Business Days following written
request by the Administrative Agent or the Borrower, to confirm in a manner
reasonably satisfactory to the Administrative Agent and the Borrower that such
Lender will comply with its funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt by the Administrative Agent of such confirmation); (d) has, or has a
direct or indirect parent company that has, become the subject of an Insolvency
Proceeding or taken any action in furtherance thereof, including, in the case of
any Lender, the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity; provided, however, that a
Lender shall not be a Defaulting Lender solely by virtue of a Governmental
Authority’s ownership of any equity interest in such Lender or parent company so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of the courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender or (e) has become
the subject of a Bail-in Action.

 

“Deposit Account” shall have the meaning assigned thereto in Article 9 of the
UCC.

 

“DIP RE Loans” shall have the meaning assigned to such term in the definition of
the term “Qualifying DIP RE Facility”.

 

“Documents” shall have the meaning set forth in Article 9 of the UCC.

 

“Disposition” shall mean any sale, transfer, lease or other disposition (whether
effected pursuant to a Division or otherwise) of assets. “Dispose” shall have a
meaning correlative thereto.

 



11

 

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

 

“Division” shall mean the division of the assets, liabilities and/or obligations
of a Person (the “Dividing Person”) among two or more Persons (whether pursuant
to a “plan of division” or similar arrangement), which may or may not include
the Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” shall mean any Person that, upon the consummation of a
Division of a Dividing Person, holds all or any portion of the assets,
liabilities and/or obligations previously held by such Dividing Person
immediately prior to the consummation of such Division. A Dividing Person which
retains any of its assets, liabilities and/or obligations after a Division shall
be deemed a Division Successor upon the occurrence of such Division.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Dominion Account” shall mean, a collection account maintained by a Loan Party
with the Administrative Agent into which all funds deposited into the WF
Concentration Account of a Loan Party (except for Excluded Accounts and the
Operating Account) will be swept on a daily basis as set forth in this
Agreement.

 

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

 

“Eligible Assignee” shall mean (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof) and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans.

 



12

 

 

“Eligible Credit Card Receivables” shall mean, at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary course of business of such Loan Party, (ii) unless owed by Visa,
Mastercard, American Express Company or Discover, is acceptable to the
Administrative Agent in its Permitted Discretion and (iii) in each case, is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (k) below. Without limiting the foregoing, to qualify
as an Eligible Credit Card Receivable, a Credit Card Receivable shall indicate
no Person other than a Loan Party as payee or remittance party. In determining
the amount to be so included, the face amount of a Credit Card Receivable shall
be reduced by, without duplication, to the extent not reflected in such face
amount or otherwise excluded below, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that a Loan Party may be obligated to rebate to a customer, a credit card
payment processor, or credit card issuer pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Credit Card Receivable but not yet applied by the
Loan Parties to reduce the amount of such Credit Card Receivable. Any Credit
Card Receivables meeting the foregoing criteria shall be deemed Eligible Credit
Card Receivables but only as long as such Credit Card Receivable is not included
within any of the following categories, in which case such Credit Card
Receivable shall not constitute an Eligible Credit Card Receivable:

 

(a)               Credit Card Receivables which do not constitute an Account or
“payment intangible” (as defined in the UCC);

 

(b)               Credit Card Receivables that have been outstanding for more
than five (5) Business Days from the date of sale;

 

(c)               Credit Card Receivables with respect to which a Loan Party
does not have good, valid and marketable title, free and clear of any Lien;

 

(d)               Credit Card Receivables that are not subject to a first
priority security interest in favor of the Administrative Agent (it being the
intent that chargebacks in the ordinary course by such processors shall not be
deemed violative of this clause);

 

(e)               Credit Card Receivables which are disputed, are with recourse,
or with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

 

(f)                Credit Card Receivables as to which the processor has the
right under certain circumstances to require a Loan Party to repurchase the
Credit Card Receivables from such credit card processor;

 

(g)               Credit Card Receivables due from an issuer or payment
processor of the applicable credit card which is the subject of any proceeding
under the Bankruptcy Code;

 

(h)               Credit Card Receivables which are not a valid, legally
enforceable obligation of the applicable issuer with respect thereto;

 



13

 

 

 

(i)                Credit Card Receivables which do not conform to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables;

 

(j)                Credit Card Receivables which are evidenced by “chattel
paper” or an “instrument” of any kind unless such “chattel paper” or
“instrument” is in the possession of the Administrative Agent, and to the extent
necessary or appropriate, endorsed to the Administrative Agent; or

 

(k)               Credit Card Receivables which the Administrative Agent
determines in its Permitted Discretion to be uncertain of collection.

 

“Eligible In-Transit Inventory” shall mean, as of any date of determination
thereof, Inventory:

 

(a)               for which full payment has been delivered to the seller of
such Inventory and evidence of such payment has been received by the
Administrative Agent;

 

(b)               which has been shipped from (i) a foreign location for receipt
by the Borrower or a Subsidiary Guarantor within thirty (30) days of the date of
shipment or (ii) a domestic location for receipt by the Borrower or a Subsidiary
Guarantor within fifteen (15) days of the date of shipment, but, in either case,
which has not yet been delivered to the Borrower or a Subsidiary Guarantor;

 

(c)               for which (i) the purchase order is in the name of the
Borrower or a Subsidiary Guarantor and title has passed to the Borrower or a
Subsidiary Guarantor or (ii) the document of title reflects the Borrower or a
Subsidiary Guarantor as consignee or, if requested by the Administrative Agent
after the occurrence and during the continuance of a Default or an Event of
Default, names the Administrative Agent as consignee;

 

(d)               in the case of any Inventory described in clause (b)(i) above,
as to which the Administrative Agent has received a Customs Broker Agreement;

 

(e)               which is insured in compliance with Section 5.02 hereof; and

 

(f)                which does not qualify as Eligible Inventory solely because
it (i) is not located in the United States of America (excluding territories or
possessions of the United States) or (ii) is located at a location that is not
owned or leased by the Borrower or a Subsidiary Guarantor, but which otherwise
constitutes Eligible Inventory.

 

“Eligible Inventory” shall mean, as of the date of determination thereof,
without duplication, (i) Eligible In-Transit Inventory, and (ii) all items of
Inventory of the Borrower or a Subsidiary Guarantor that are finished goods,
merchantable and readily saleable to the public in the ordinary course deemed by
the Administrative Agent in its Permitted Discretion to be eligible for
inclusion in the calculation of the Borrowing Base, in each case that, except as
otherwise agreed by the Administrative Agent, complies with each of the
representations and warranties respecting Inventory made by the Borrower or a
Subsidiary Guarantor in the Loan Documents, and that is not excluded as
ineligible by virtue of one or more of the criteria set forth below. The
following items of Inventory shall not be included in Eligible Inventory:

 



14

 

 

(a)               Inventory that is not solely owned by the Borrower or a
Subsidiary Guarantor or the Borrower or a Subsidiary Guarantor does not have
good and valid title thereto;

 

(b)               Inventory that is leased by, or is on consignment to, the
Borrower or a Subsidiary Guarantor, or that is consigned by the Borrower or a
Subsidiary Guarantor to a Person which is not a Loan Party;

 

(c)               Inventory (other than Eligible In-Transit Inventory) that is
not located in the United States of America (excluding territories or
possessions of the United States);

 

(d)               Inventory (other than Eligible In-Transit Inventory) that
(i) is not located at a location that is owned or leased by the Borrower or a
Subsidiary Guarantor or a “pool point” in the Loan Parties’ distribution network
or (ii) is located at a distribution center or warehouse leased by the Borrower
or a Subsidiary Guarantor with Inventory having a value in excess of $1,000,000
at any such location, except in the case of this clause (ii) to the extent that
the Borrower or a Subsidiary Guarantor has furnished the Administrative Agent
with (A) any UCC financing statements or other documents that the Administrative
Agent may determine to be necessary to perfect its security interest in such
Inventory at such location and (B) (x) a Lien Waiver executed by the Person
owning any such location on terms reasonably acceptable to the Administrative
Agent or (C) if such location is in a landlord lien-priming state, a Rent and
Charges Reserve has been imposed;

 

(e)              Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) are to be returned to
the vendor, (iii) are obsolete or slow moving, or custom items, work-in-process,
raw materials, or that constitute spare parts, promotional, marketing, packaging
and shipping materials or supplies used or consumed in the Borrower’s or a
Subsidiary Guarantor’s business, (iv) are seasonal in nature and which have been
packed away for sale in a subsequent season, (v) are not in compliance in all
material respects with all standards imposed by any Governmental Authority
having regulatory authority over such Inventory, its use or sale, or (vi) are
bill and hold goods;

 

(f)               Inventory that is not subject to a perfected first priority
security interest in favor of the Administrative Agent (other than landlords’
Liens permitted pursuant to clause (d) of Section 6.02 as to which either a Lien
Waiver has been delivered or a Rent and Charges Reserve has been imposed);

 

(g)               Inventory that consists of samples, labels, bags, packaging,
and other similar non-merchandise categories;

 

(h)               Inventory that is not insured in compliance with the
provisions of Section 5.02 hereof;

 

(i)                Inventory that has been sold but not yet delivered or as to
which the Borrower or a Subsidiary Guarantor has accepted a deposit; or

 

(j)                Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which the
Borrower or any of its Subsidiaries has received notice of a dispute in respect
of any such agreement unless the Administrative Agent is reasonably satisfied
that it may sell or otherwise Dispose of such Inventory without (i) infringing
the rights of such third party, (ii) violating any contract with such third
party or (iii) incurring any liability with respect to the payment of royalties
other than royalties incurred in connection with the sale of such Inventory
pursuant to the current licensing agreement relating thereto.

 



15

 

 

“Eligible Letter of Credit” shall mean, as of any date of determination thereof,
a Letter of Credit which supports the purchase of Inventory, (i) which Inventory
does not constitute Eligible In-Transit Inventory and for which no documents of
title have then been issued, (ii) which Inventory, when completed, otherwise
would constitute Eligible Inventory, (iii) which Letter of Credit has an expiry
within thirty (30) days of the date of initial issuance of such Letter of
Credit, and (iv) which Letter of Credit provides that it may be drawn only after
the Inventory is completed and after documents of title have been issued for
such Inventory reflecting the Borrower, a Subsidiary Guarantor or the
Administrative Agent as consignee of such Inventory.

 

“Enforcement Action” shall mean any action to enforce any Obligations or Loan
Documents or to exercise any rights or remedies relating to any Collateral
(whether by judicial action, self-help, notification of Account Debtors,
exercise of setoff or recoupment, exercise of any right to vote or act in a Loan
Party’s Insolvency Proceeding, or otherwise), in each case solely to the extent
permitted by the Loan Documents.

 

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

“Environmental Laws” shall mean all laws (including common law), rules,
regulations, codes, ordinances, orders, decrees or judgments, promulgated or
entered into by or with any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or actual or alleged exposure to,
any Hazardous Materials or to occupational health and safety (to the extent
relating to the environment or Hazardous Materials).

 

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

 

“Equity Interests” of any Person shall mean any and all shares, interests,
participations or other equivalents of or interests in (however designated)
equity of such Person, including any preferred stock, any limited or general
partnership interest and any limited liability company membership interest and
any and all warrants, rights or options to purchase or other rights to acquire
any of the foregoing, but excluding for the avoidance of doubt any Indebtedness
convertible into or exchangeable for any of the foregoing (until so converted or
exchanged).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute and the rules and regulations promulgated
thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 (m) or (o) of the Code.

 



16

 

 

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Loan Party, any ERISA Affiliate or any Plan of a non-exempt
Prohibited Transaction; (c) the failure by any Plan to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA), applicable to such Plan, whether or not waived; (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (e) the receipt by any Loan Party
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the receipt by any Loan
Party or any ERISA Affiliate of any notice, or the receipt by any Multiemployer
Plan from any Loan Party or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, Insolvent, in Reorganization, or terminated (within
the meaning of Section 4041A of ERISA); or (g) the failure by any Loan Party or
any ERISA Affiliate to pay when due (after expiration of any applicable grace
period) any installment payment with respect to Withdrawal Liability under
Section 4201 of ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of
Article II.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time and any successor statute.

 

“Excluded Accounts” shall mean any accounts used specifically, solely and
exclusively as payroll, trust, tax withholding and employee benefit accounts, or
accounts located outside of the U.S., in each case, maintained by Holdings or
any of its Subsidiaries in the ordinary course of business.

 

“Excluded Collateral” shall mean, collectively, (a) Excluded Accounts; (b) any
governmental licenses or state or local franchises, charters or authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby, after giving effect to the
applicable anti-assignment provisions of the UCC or other Applicable Law of any
applicable jurisdiction; (c) any intent-to-use United States trademark
applications for which an amendment to allege use or statement of use has not
been filed under 15 U.S.C. § 1051(c) or 15 U.S.C. § 1051(d), respectively, or if
filed, has not been deemed in conformance with 15 U.S.C. § 1051(a) or examined
and accepted, respectively, by the U.S. Patent and Trademark Office; and (d) the
Real Property, but only prior to the effectiveness of the Qualifying DIP RE
Facility.

 



17

 

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income taxes imposed
on (or measured by) its net income (or franchise taxes imposed in lieu of net
income taxes) by any jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located or any other
jurisdiction as a result of such recipient engaging in a trade or business in
such jurisdiction for tax purposes (other than a trade or business arising from
such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
(b) any branch profits tax or any similar tax that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender making a
Loan to the Borrower, any U.S. federal withholding tax that (x) is in effect
under Applicable Law and would apply to amounts payable hereunder to such Lender
at the time such Lender becomes a party to such Loan to the Borrower (or
designates a new Lending Office) except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from a Loan Party with
respect to any U.S. federal withholding tax pursuant to Section 2.14(a) or
Section 2.14(c) or (y) is attributable to such Lender’s failure to comply with
Section 2.14(e) with respect to such Loan unless such failure to comply with
Section 2.14(e) is a result of a change in law after the date such Lender
becomes a party to such Loan to the Borrower (or designates a new Lending
Office), (d) any interest, additions to taxes or penalties with respect to the
foregoing and (e) any withholding taxes imposed pursuant to FATCA.

 

“Existing Letters of Credit” shall mean the letters of credit issued under the
Pre-Petition Credit Agreement (including any banker’s acceptances or other
payment obligations arising therefrom) and outstanding as of the Closing Date
and set forth on Schedule 2.04(a).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the effective federal funds rate; provided that if the
Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

 



18

 

 

“Fee Letter” shall mean that certain Fee Letter dated the Closing Date by and
among the Borrower and the Administrative Agent.

 

“Fees” shall have the meaning assigned to such term in Section 2.09(c).

 

“Final Order” shall mean an order of the Court in the Chapter 11 Cases, in form
and substance satisfactory to the Administrative Agent in its sole discretion,
authorizing and approving on a final basis, among other things, the borrowings
by the Borrower under this Agreement.

 

“Final RE Funding” shall have the meaning assigned to such term on Schedule
5.15.

 

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.

 

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

 

“Flood Laws” has the meaning given thereto in Section 8.17.

 

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Loan Party
or any ERISA Affiliate.

 

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

 

“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Loan Party or any ERISA
Affiliate.

 

“Foreign Plan Event” shall mean, with respect to any Foreign Benefit Arrangement
or Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by Applicable Law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered; or (c) the failure of any Foreign
Benefit Arrangement or Foreign Plan to comply with any material provisions of
Applicable Law and regulations or with the material terms of such Foreign
Benefit Arrangement or Foreign Plan.

 

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

 

“Fronting Exposure” shall mean a Defaulting Lender’s Pro Rata share of LC
Obligations except to the extent allocated to other Lenders or Cash
Collateralized under Section 2.18.

 

“Full-Chain Liquidation” shall have the meaning set forth on Schedule 5.15.

 



19

 

 

“Full Payment” shall mean with respect to any of the Secured Obligations,
(a) the full cash payment thereof (other than obligations for taxes,
indemnification, charges and other inchoate or contingent or reimbursable
liabilities for which no claim or demand for payment has been made or, in the
case of indemnification, no notice has been given (or, in each case, reasonably
satisfactory arrangements have otherwise been made)), including any interest,
fees and other charges accruing during an Insolvency Proceeding (whether or not
allowed in such proceeding); and (b) if such Secured Obligations are LC
Obligations or inchoate or contingent in nature (other than inchoate or
contingent or reimbursable obligations for which no claim or demand for payment
has been made or, in the case of indemnification, no notice has been given (or
reasonably satisfactory arrangements have otherwise been made)), Cash
Collateralization at 105% of the Stated Amount thereof. No Loans shall be deemed
to have been paid in full until all Revolver Commitments related to such Loans
have expired or been terminated.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States.

 

“General Intangibles” shall mean all “general intangibles” (as such term is
defined in the UCC) of the Loan Parties.

 

“Going Concern Sale” shall have the meaning set forth on Schedule 5.15.

 

“Goods” shall have the meaning set forth in Article 9 of the UCC.

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body or any entity or officer exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a foreign entity or government.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section
11.01(a).

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

 

“Guarantors” shall mean, collectively, Parent, Intermediate Holdings, the
Subsidiary Guarantors and any other Loan Party (including the Borrower with
respect to any Secured Obligations of another Loan Party).

 



20

 

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents of any nature which are
subject to regulation by any Governmental Authority or which would reasonably be
likely to give rise to liability under any Environmental Law, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas.

 

“Holdings” shall mean a collective reference to Parent and Intermediate
Holdings, or, if Intermediate Holdings ceases to exist, shall mean Parent.

 

“IBA” shall have the meaning assigned to such term in Section 1.08.

 

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increased Letter of Credit Subline” shall have the meaning assigned to such
term in the definition of “Letter of Credit Subline”.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments to the
extent the same would appear as a liability on a balance sheet prepared in
accordance with GAAP, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property or assets purchased by
such Person, (d) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (other than current intercompany
liabilities (but not any refinancings, extensions, renewals or replacements
thereof) incurred in the ordinary course of business and maturing within three
hundred sixty-five (365) days after the incurrence thereof), to the extent that
the same would be required to be shown as a long term liability on a balance
sheet prepared in accordance with GAAP, (e) all Guarantees by such Person of
Indebtedness of others, (f) all Capital Lease Obligations of such Person,
(g)  the principal component of all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and (h) the
principal component of all obligations of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner, other than to the
extent that the instrument or agreement evidencing such Indebtedness expressly
limits the liability of such Person in respect thereof. The Indebtedness of the
Borrower and the Subsidiaries shall exclude (i) accrued expenses and accounts
and trade payables, (ii) liabilities under vendor agreements to the extent such
indebtedness may be satisfied through non-cash means such as purchase volume
earnings credits and (iii) reserves for deferred income taxes.

 

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Initial RE Funding” shall have the meaning assigned to such term on Schedule
5.15.

 



21

 

 

“Insolvency Proceeding” shall mean any case or proceeding commenced by or
against a Person under any state, federal, provincial, territorial or foreign
law for, or any agreement of such Person to, (a) the entry of an order for
relief under the Bankruptcy Code, or any other insolvency, bankruptcy, debtor
relief or debt adjustment law; (b) the appointment of a receiver, interim
receiver, monitor, trustee, liquidator, administrator, conservator, custodian or
other similar Person for such Person or any part of its Property, including, in
the case of any Lender, the Federal Deposit Insurance Corporation or any other
state or federal regulatory authority acting in such capacity; or (c) an
assignment for the benefit of creditors.

 

“Insolvent” with respect to any Multiemployer Plan, shall mean the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof).

 

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

 

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property arising under United
States laws, including the Copyrights, the Patents, the Trademarks, and the
Licenses.

 

“Intercreditor Agreement” shall have the meaning assigned to such term in the
definition of the term “Qualifying DIP RE Facility”.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” shall mean, (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three (3) months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three (3) months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any CBFR Loan, the first calendar day of each calendar month
and (c) the Termination Date.

 

“Interest Period” shall mean, as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or
6 months thereafter, as the Borrower may elect, or the date any Eurodollar
Borrowing is converted to a CBFR Borrowing in accordance with Section 2.06 or
repaid or prepaid in accordance with Section 2.07 or Section 2.9; provided, that
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

 

“Interim Order” shall mean, collectively, the order of the Court entered in the
Chapter 11 Cases after an interim hearing (assuming satisfaction of the standard
prescribed in Section 324 of the Bankruptcy Code and Bankruptcy Rule 4001 and
other Applicable Law), together with all extensions, modifications, and
amendments thereto, in form and substance satisfactory to the Administrative
Agent in its sole discretion, which, among other matters but not by way of
limitation, authorizes, on an interim basis, the Loan Parties to execute and
perform under the terms of this Agreement and the other Loan Documents.

 



22

 

 

“Intermediate Holdings” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between (a) the LIBO Screen Rate for the longest
period for which the LIBO Screen Rate is available that is shorter than the
Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest period
(for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 

“Inventory Reserves” shall mean, without duplication of any factors considered
in the Appraised Value of Inventory and without duplication of any other
Reserves or items that are otherwise addressed or excluded through eligibility
criteria, such reserves as may be established from time to time by the
Administrative Agent in the Administrative Agent’s Permitted Discretion with
respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as may affect the market value of
the Eligible Inventory. Without limiting the generality of the foregoing,
Inventory Reserves may, in the Administrative Agent’s Permitted Discretion,
include (but are not limited to) reserves based on: (a) obsolescence;
(b) seasonality; (c) Shrink; (d) imbalance; (e) change in Inventory character;
(f) change in Inventory composition; (g) change in Inventory mix; (h) mark-downs
(both permanent and point of sale); (i) retail mark-ons and markups inconsistent
with prior period practice and performance, industry standards, current business
plans or advertising calendar and planned advertising events; and
(j) out-of-date and/or expired Inventory.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Bank” shall mean J.P. Morgan or any Affiliate of J.P. Morgan, Bank of
America, N.A. or any Affiliate thereof, Wells Fargo Bank, N.A. or any Affiliate
thereof and any other Lender reasonably acceptable to the Borrower and the
Administrative Agent (such consent not to be unreasonably withheld or delayed by
either party) who agrees to issue Letters of Credit, or any replacement issuer
appointed pursuant to Section 2.16. References herein to the term “Issuing Bank”
in singular form shall be deemed to refer to Issuing Banks in plural form, as
the context shall require.

 



23

 

 

“Issuing Bank Fee” shall have the meaning assigned to such term in
Section 2.09(c).

 

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit E.

 

“J.P. Morgan” shall mean JPMorgan Chase Bank, N.A. and its affiliates.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.24.

 

“Kick-Out Date” shall mean the date occurring ninety-five (95) days after the
Petition Date, if on each of July 11, 2020, July 18, 2020, and July 25, 2020,
Availability is greater than $40,000,000 as of such date.

 

“L/C Disbursements” shall mean payments or disbursements made by an Issuing Bank
pursuant to a Letter of Credit.

 

“LC Application” shall mean an application by the Borrower to the Issuing Bank
for issuance of a Letter of Credit, in form reasonably satisfactory to the
Issuing Bank.

 

“LC Conditions” shall mean the following conditions necessary for issuance of a
Letter of Credit: (a) after giving effect to such issuance, total LC Obligations
do not exceed the Letter of Credit Subline (and the aggregate amount of LC
Obligations of the applicable Issuing Bank shall not exceed the Letter of Credit
Subline of such Issuing Bank, unless the applicable Issuing Bank otherwise
agrees); (b) each Letter of Credit shall expire not later than the earlier of
(i) 365 days from issuance (or such longer period as may be agreed between the
Issuing Bank and the Borrower) and (ii) the fifth Business Day prior to the
Revolver Termination Date; provided that any Letter of Credit may provide for an
automatic renewal thereof for additional periods of up to 365 days (which in no
event shall extend beyond the date referred to in clause (b)(ii), except to the
extent Cash Collateralized at 105% of the Stated Amount thereof or backstopped
pursuant to arrangements reasonably acceptable to the relevant Issuing Bank);
(c) the Letter of Credit and payments thereunder are denominated in Dollars; and
(d) the form of the proposed Letter of Credit is satisfactory to the
Administrative Agent and the Issuing Bank in their reasonable discretion.

 

“LC Documents” shall mean all documents, instruments and agreements (including
LC Requests and LC Applications) delivered by the Borrower or any other Person
to the Issuing Bank or the Administrative Agent in connection with any Letter of
Credit.

 

“LC Obligations” shall mean the sum (without duplication) of (a) all amounts
owing by the Borrower for any drawings under Letters of Credit (including any
bankers’ acceptances or other payment obligations arising therefrom); and
(b) the stated amount of all outstanding Letters of Credit.

 

“LC Request” shall mean a request for issuance of a Letter of Credit, to be
provided by the Borrower to the Issuing Bank, in form satisfactory to the
Issuing Bank.

 



24

 

 

“Lead Arranger” shall mean J.P. Morgan.

 

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such Person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
Person that becomes a “Lender” hereunder in accordance with Section 9.04.

 

“Lender Party” shall mean the Administrative Agent, each Issuing Bank or any
other Lender.

 

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

 

“Letter of Credit” shall mean any standby or commercial letter of credit issued
by the Issuing Bank for the account of the Borrower or any of the Borrower’s
Subsidiaries, or any indemnity, guarantee, exposure transmittal memorandum or
similar form of credit support issued by the Administrative Agent or the Issuing
Bank for the benefit of the Borrower or any of the Borrower’s Subsidiaries.
Letters of Credit may be issued in Dollars.

 

“Letter of Credit Subline” shall mean $12,500,000. For the avoidance of doubt,
the Letter of Credit Subline is part of, and not in addition to, the Revolver
Commitments.

 

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate) or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; provided further that if the LIBO Screen Rate as so
determined would be less than 2.00%, it shall be deemed to be 2.00% for the
purposes of this Agreement (the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) business days prior to the commencement of such Interest
Period; provided that, in the event that the LIBO Screen Rate does not appear on
such page (or otherwise on such screen) for such Interest Period (an “Impacted
Interest Period”), then the LIBO Rate shall be the Interpolated Rate.

 

“LIBO Screen Rate” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”

 

“Licenses” shall mean, with respect to any Person, all of such Person’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

 



25

 

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Lien Waiver” shall mean an agreement, in form reasonably satisfactory to the
Administrative Agent, by which (a) for any material Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Administrative Agent to enter upon the
premises and remove the Collateral or to use the premises to store the
Collateral as permitted hereunder; and (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker (including pursuant to a
Customs Broker Agreement) or freight forwarder, such Person waives or
subordinates any Lien it may have on the Collateral, agrees to hold any
Documents in its possession relating to the Collateral as agent for the
Administrative Agent, and agrees to deliver the Collateral to the Administrative
Agent upon request, in accordance with such agreement.

 

“Line Cap” shall mean equal to an amount that is the lesser of (a) the aggregate
amount of all Revolver Commitments and (b) the then applicable Borrowing Base.

 

“LLC” shall mean any Person that is a limited liability company under the laws
of its jurisdiction of formation.

 

“Loan Documents” shall mean, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit Applications, the
Security Documents, the Intercreditor Agreement upon the effectiveness thereof,
all Approved Budgets, all Budget Compliance Reports, Borrowing Base
Certificates, Compliance Certificates, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Loan Party, or any
employee of any Loan Party, and delivered to the Administrative Agent or any
Lender in connection with this Agreement or the transactions contemplated
hereby; provided, however, that the Pre-Petition Loan Documents shall not be
deemed “Loan Documents” hereunder.

 

“Loan Parties” shall mean, collectively, the Borrower, the Guarantors, and any
other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and their successors and assigns, and the term “Loan Party” shall mean
any one of them or all of them individually, as the context may require.

 

“Loan Guaranty” shall mean Article XI of this Agreement

 

“Loans” shall mean the loans and advances made by the Lenders pursuant to
Section 2.01, including Protective Advances and any Overadvance Loan.

 

“Local Time” shall mean Dallas time.

 

“Margin Stock” shall mean margin stock within the meaning of Regulations T, U
and X, as applicable.

 



26

 

 

“Material Adverse Effect” shall mean a material adverse change in, or material
adverse effect on, (a) the business, operations, Property, or financial
condition of the Loan Parties, taken as a whole, other than any change, event,
effect, or occurrence, arising individually or in the aggregate, solely from (i)
events leading up to the commencement of the Chapter 11 Cases, (ii) events that
would reasonably be expected to result from the filing or commencement of the
Chapter 11 Cases or the announcement of the filing of the Chapter 11 Cases, or
(iii) the commencement of the Chapter 11 Cases, (a) the ability of the Loan
Parties to perform their obligations under the Loan Documents, taken as a whole,
(b) the validity or enforceability of any Loan Document or (c) the rights and
remedies of the Administrative Agent, the Issuing Bank and the Lenders under the
Loan Documents.

 

“Material Agreement” shall mean, any contract or agreement pursuant to which
Holdings or its Subsidiaries pays, receives or incurs liabilities (or could
reasonably be expected to pay, receive or incur liabilities during the term
thereof) in excess of $1,000,000 in any twelve consecutive month period and if
breached could reasonably be expected to cause a Material Adverse Effect.

 

“Material Indebtedness” shall mean, collectively, (i) the Qualifying DIP RE
Facility and (ii) any Indebtedness (other than the Loans and Letters of Credit),
of any one or more of Holdings and its Subsidiaries in an aggregate principal
amount exceeding $15,000,000.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Measurement Period” shall have the meaning assigned to such term in Section
5.14(d).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean any mortgage, deed of trust or other agreement which
conveys or evidences a Lien in favor of the Administrative Agent, for the
benefit of the Administrative and the other Secured Parties, on the Real
Property, including any amendment, restatement, modification or supplement
thereto.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate
(other than one considered an ERISA Affiliate only pursuant to subsection (m) or
(o) of Code Section 414) is making or accruing an obligation to make
contributions, or has within any of the preceding six (6) plan years made or
accrued an obligation to make contributions.

 



27

 

 

“Net Proceeds” shall mean, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of Disposition of an asset
(including pursuant to a casualty or a condemnation or similar proceeding), the
amount of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) by any Loan Party and the amount of
any reserves established to fund contingent liabilities reasonably estimated to
be payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by a Financial Officer).

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.16(c).

 

“NYFRB” shall mean the Federal Reserve Bank of New York.

 

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” shall mean
the rate for a federal funds transaction quoted at 11:00 a.m. on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Obligations” shall mean for purposes of the Loan Documents, all obligations of
every nature of each Loan Party from time to time owed to the Agents (including
former Agents) or the Lenders, under any Loan Document, whether for principal,
interest (including interest, fees and other amounts which, but for the filing
of a petition in bankruptcy with respect to such Loan Party, would have accrued
on any such Obligation, whether or not a claim is allowed against such Loan
Party for such interest, fees and other amounts in the related bankruptcy
proceeding), LC Obligations, fees, expenses, indemnification or otherwise.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Operating Account” shall have the meaning specified in Section 4.01(e).

 

“Order” shall mean, as applicable, and as the context may require, the Interim
Order or the Final Order, whichever is then applicable, or the Interim Order and
the Final Order as the “Orders”.

 

“Other Facility Change” shall have the meaning specified in Section 9.27(a).

 

“Other Liabilities” shall mean any obligation on account of (a) any Cash
Management Services furnished to any of the Loan Parties or any of their
Subsidiaries and/or (b) any transaction which arises out of any Bank Product
entered into with any Loan Party, as each may be amended from time to time.

 

“Other Taxes” shall mean any and all present or future stamp, court, intangible,
recording, filing, documentary, excise, property or similar Taxes arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents, and any and all interest and
penalties related thereto.

 



28

 

 

“Overadvance” shall have the meaning assigned to such term in Section 2.19.

 

“Overadvance Loan” shall mean a CBFR Loan made when an Overadvance exists or is
caused by the funding thereof.

 

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Parent” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Parent Entity” shall mean any of (i) Holdings and (ii) any other Person of
which Holdings is a Subsidiary.

 

“Participant” shall have the meaning assigned to such term in Section 9.04(g).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(g).

 

“Patents” shall mean, with respect to any Person, all of such Person’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” shall mean that certain Perfection Certificate dated as
of the Closing Date, executed by each Loan Party and addressed to the
Administrative Agent.

 

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset based lender)
business judgment and as it relates to the establishment of reserves or the
imposition of exclusionary criteria shall require that the amount of any such
reserve so established or the effect of any adjustment or imposition of
exclusionary criteria be a reasonable quantification (as reasonably determined
by the Administrative Agent) of any impact on the incremental net realizable
value of the assets included in the Borrowing Base attributable to such
contributing factors.

 



29

 

 

“Permitted Investments” shall mean:

 

(a)              direct obligations of the United States of America or any
agency thereof or obligations guaranteed by the United States of America or any
agency thereof, in each case with maturities not exceeding two (2) years;

 

(b)               time deposit accounts, certificates of deposit and money
market deposits maturing within one hundred eighty (180) days of the date of
acquisition thereof issued by a bank or trust company that is organized under
the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250.0 million and whose long-term debt, or whose
parent holding company’s long-term debt, is rated A (or such similar equivalent
rating or higher by at least one (1) nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act));

 

(c)               repurchase obligations with a term of not more than one
hundred eighty (180) days for underlying securities of the types described in
clause (a) above entered into with a bank meeting the qualifications described
in clause (b) above;

 

(d)              commercial paper, maturing not more than one (1) year after the
date of acquisition, issued by a corporation organized and in existence under
the laws of the United States of America or any foreign country recognized by
the United States of America with a rating at the time as of which any
investment therein is made of P-2 (or higher) according to Moody’s, or A-1 (or
higher) according to S&P;

 

(e)             securities with maturities of two (2) years or less from the
date of acquisition issued or fully guaranteed by any State, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least A by S&P or A by Moody’s;

 

(f)                shares of mutual funds whose investment guidelines restrict
95% of such funds’ investments to those satisfying the provisions of clauses (a)
through (e) above; and

 

(g)               money market funds that (i) comply with the criteria set forth
in Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5.0 billion.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the Net Proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon, any committed or
undrawn amounts and underwriting discounts, fees, commissions and expenses,
associated with such Permitted Refinancing Indebtedness), except as otherwise
permitted under Section 6.01, (b) other than with respect to Indebtedness
permitted pursuant to Section 6.01(g), such Permitted Refinancing Indebtedness
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of the Indebtedness being Refinanced, (c) if the
Indebtedness being Refinanced is by its terms subordinated in right of payment
to the Obligations under this Agreement, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to such Obligations on terms not
materially less favorable to the Lenders as those contained in the documentation
governing the Indebtedness being Refinanced, taken as a whole, (d) no Permitted
Refinancing Indebtedness shall have obligors or contingent obligors that were
not obligors or contingent obligors (or that would not have been required to
become obligors or contingent obligors) in respect of the Indebtedness being
Refinanced except to the extent otherwise permitted under Section 6.01 or
Section 6.04 and (e) if the Indebtedness being Refinanced is (or would have been
required to be) secured with any Collateral, such Permitted Refinancing
Indebtedness shall be secured on a junior basis with respect to the Collateral
pursuant to an intercreditor arrangement satisfactory to the Administrative
Agent.

 



30

 

 

“Permitted Variance” shall have the meaning assigned to such term in Section
5.14(b).

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trust, or other organization (whether or not a legal
entity), or any government or any agency or political subdivision thereof.

 

“Petition Date” shall have the meaning assigned to such term in the recitals to
this Agreement.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4062 or
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“Plan/APA Milestone Date” shall mean the later of (a) the date occurring
sixty-five (65) days after the Petition Date and (b) the Kick-Out Date;
provided, however, if the Plan/APA Milestone Date is the Kick-Out Date and
Availability is equal to or less than $40,000,000 on any weekly reporting date
thereafter, then the Plan/APA Milestone Date will reset to the earlier to occur
of (x) the date occurring ten (10) days after such weekly reporting date on
which Availability is equal to or less than $40,000,000 and (y) the Kick-Out
Date.

 

“Plan Asset Regulations” shall mean 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Plan of Reorganization” shall mean a plan of reorganization in form and
substance satisfactory to the Administrative Agent in all respects and consented
to by the Administrative Agent, confirmed by an order (in form and substance
satisfactory to the Administrative Agent in all respects) of the Court under the
Chapter 11 Cases (i) containing a provision for Full Payment of all of the
Secured Obligations and the Pre-Petition Obligations on or before the effective
date of such plan, (ii) containing a release in favor of the Administrative
Agent, Pre-Petition Agent, the Lenders, and the Pre-Petition Agents, and each of
their respective affiliates, and (iii) containing such other terms as the
Administrative Agent may reasonably require, and such Plan of Reorganization
shall be in full force and effect and shall not have been modified, altered,
amended, or otherwise changed or supplemented without the prior written consent
of the Administrative Agent and the Lenders.

 



31

 

 

“Pledged Collateral” has the meaning given thereto in Section 10.04.

 

“Pre-Petition Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Pre-Petition Loan Documents.

 

“Pre-Petition Aggregate Revolver Exposure” shall mean the Indebtedness
outstanding under the Pre-Petition Credit Agreement.

 

“Pre-Petition Credit Agreement” has the meaning specified in the recitals to
this Agreement.

 

“Pre-Petition LC Obligations” shall mean Pre-Petition Obligations in respect of
“LC Obligations” under, and as defined in, the Pre-Petition Credit Agreement and
all interest, expenses, fees and other amounts payable in respect thereof under
the Pre-Petition Credit Agreement.

 

“Pre-Petition Lenders” has the meaning specified in the recitals to this
Agreement.

 

“Pre-Petition Loan Documents” shall mean the “Loan Documents” as defined in the
Pre-Petition Credit Agreement.

 

“Pre-Petition Loans” shall mean the “Revolver Loans” as defined in the
Pre-Petition Credit Agreement.

 

“Pre-Petition Obligations” shall mean “Secured Obligations” as defined in the
Pre-Petition Credit Agreement.

 

“primary obligor” shall have the meaning assigned to such term in the definition
of “Guarantee.”

 

“Prime Rate” shall have the meaning assigned to such term in the definition of
“CBFR.”

 

“Pro Rata” shall mean with respect to any Lender, a percentage (rounded to the
ninth decimal place) determined (a) while Revolver Commitments are outstanding,
by dividing the amount of such Lender’s Revolver Commitment by the aggregate
amount of all Revolver Commitments; and (b) at any other time, by dividing the
amount of such Lender’s Loans and LC Obligations by the aggregate amount of all
outstanding Loans and LC Obligations.

 

“Proceeds” shall mean all “proceeds” as such term is defined in Section
9-102(a)(64) of the UCC.

 

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 406 of ERISA and/or Section 4975(c) of the Code.

 

“Projections” shall have the meaning assigned to such term in Section 5.04(i).

 



32

 

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible (including cash, securities,
accounts, contract rights and Equity Interests or other ownership interests of
any Person), whether now in existence or owned or hereafter acquired.

 

“Protective Advances” shall have the meaning assigned to such term in
Section 2.20.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified Capital Stock” shall mean any Equity Interest of any Person that does
not by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable or exercisable) or upon the happening of any
event (a) provide for scheduled payments of dividends in cash (other than at the
option of the issuer) prior to the date that is, at the time of issuance of such
Equity Interest, ninety-one (91) days after the Revolver Termination Date,
(b) become mandatorily redeemable at the option of the holder thereof (other
than for Qualified Capital Stock or pursuant to customary provisions relating to
redemption upon a change of control or sale of assets) pursuant to a sinking
fund obligation or otherwise prior to the date that is, at the time of issuance
of such Equity Interest, ninety-one (91) days after the Revolver Termination
Date or (c) become convertible or exchangeable at the option of the holder
thereof for Indebtedness or Equity Interests that are not Qualified Capital
Stock; provided further, that if any such Equity Interest is issued pursuant to
a plan for the benefit of the employees, directors, officers, managers or
consultants of Holdings (or any Parent Entity thereof), the Borrower or its
Subsidiaries or by any such plan to such Persons, such Equity Interest shall not
be regarded as an Equity Interest not constituting Qualified Capital Stock
solely because it may be required to be repurchased by Holdings (any Parent
Entity), the Borrower or its Subsidiaries in order to satisfy applicable
regulatory obligations.

 

“Qualifying DIP RE Facility” shall mean a secured debtor-in-possession term loan
facility (the loans advanced thereunder, the “DIP RE Loans”) in accordance with
the Orders in an aggregate amount up to $25,000,000 on terms and conditions
acceptable to the Administrative Agent; provided that (a) such DIP RE Loans are
secured on a first lien basis solely with respect to the Loan Parties’ real
estate collateral and no other property or assets of the Loan Parties, (b) the
Lenders be granted a lien on the real estate collateral subordinate only to the
lien securing the DIP RE Loans, and (c) the lien priorities with respect to the
real estate collateral shall be set forth in an intercreditor agreement (the
“Intercreditor Agreement”) providing for, among other things, customary
creditors’ rights and remedies, on terms acceptable to the Administrative Agent.

 

“Real Property” shall have the meaning assigned to such term in Section 3.07.

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have meanings correlative thereto.

 

“Register” shall have the meaning assigned to such term in Section 9.04(e).

 

“Regulation D” shall mean Regulation D of the Board, as in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 



33

 

 

 

“Regulation T” shall mean Regulation T of the Board, as in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Date” shall have the meaning assigned to such term in
Section 2.04(b)(i).

 

“Remedies Notice Period” has the meaning specified in the Interim Order (or
Final Order, when applicable).

 

“Related Fund” shall mean, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (i) such
Lender, (ii) an Affiliate of such Lender or (iii) an entity or an Affiliate of
an entity that administers, advises or manages such Lender.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.
“Released” shall have a meaning correlative thereto.

 

“Rent and Charges Reserve” shall mean the aggregate of (a) all past due rent and
other amounts due and owing by a Loan Party to any landlord, warehouseman,
processor, repairman, mechanic, shipper, freight forwarder, broker or other
Person who possesses any Eligible Inventory and could legally assert a Lien on
any Inventory; and (b) a reserve at least equal to two months’ rent and other
periodic charges that would reasonably be expected to be payable to any such
Person, unless it has executed a Lien Waiver, in each case, excluding any
amounts being disputed in good faith; provided, that clause (b) shall only apply
to locations in jurisdictions that are landlord lien priming jurisdictions.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

 

“Reorganization Plan” shall mean a chapter 11 plan of reorganization of any Loan
Party in the Chapter 11 Cases.

 

“Report” shall have the meaning assigned to such term in Section 8.02(b).

 



34 

 

 

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code), other than
those events as to which the thirty (30)-day notice period referred to in
Section 4043(c) of ERISA has been waived.

 

“Required Lenders” shall mean, at any time, the Lenders holding more than 50% of
the aggregate amount of Revolver Commitments and Loans outstanding at any time;
provided, however, the Revolver Commitments and Loans of any Defaulting Lender
shall be excluded from such calculation; provided further, that if the number of
Lenders, excluding Defaulting Lenders, is greater than one (1) Lender (including
any Lender’s Affiliates as one (1) Person for this purpose), Required Lenders
must include at least two (2) unaffiliated Lenders.

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

“Restricted Payment” shall have the meaning assigned to such term in
Section 6.06.

 

“Retained Pre-Petition Obligations” shall mean Pre-Petition Obligations in an
amount equal to $500,000 that will not be repaid or refinanced pursuant to this
Agreement.

 

“Revolver Commitment” shall mean for any Lender, its obligation to make Loans
and to participate in LC Obligations up to the maximum principal amount shown on
Schedule 2.01, as hereafter modified pursuant to an Assignment and Acceptance to
which it is a party. “Revolver Commitments” shall mean the aggregate amount of
such commitments of all Lenders.

 

“Revolver Termination Date” shall mean November 25, 2020.

 

“Revolving Facility” shall mean the Revolver Commitments and the Loans made
hereunder.

 

“Revolving Facility Percentage” shall mean, with respect to any Lender, the
percentage of the total Revolver Commitments represented by such Lender’s
Revolver Commitment. If the Revolver Commitments have terminated or expired, the
Revolving Facility Percentages shall be determined based upon the Revolver
Commitments most recently in effect, giving effect to any assignments pursuant
to Section 9.04.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.

 

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, and Syria).

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the
U.S. Department of State, the or by the United Nations Security Council, (b) any
Person operating, organized or resident in a Sanctioned Country, (c) any Person
directly or indirectly owned or controlled (individually or in the aggregate) by
any such Person or Persons described in the foregoing clauses (a) or (b), or
(d) any Person otherwise the subject, or target, of any Sanctions.

 



35 

 

 

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by:  (a) the United States of America, including
those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (e) any other
Governmental Authority with jurisdiction over any Loan Party or any of their
respective Subsidiaries or Affiliates.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 363 Sale” shall mean a sale of all or substantially all of the assets
and business of the Loan Parties conducted pursuant to Section 363 of the
Bankruptcy Code.

 

“Secured Bank Product Obligations” shall mean Bank Product Debt, including,
without limitation, the Bank Product Debt set forth in Schedule 1.01(a) as of
the date hereof, owing to a Secured Bank Product Provider, up to the maximum
amount (in the case of any Secured Bank Product Provider other than J.P. Morgan
and its Affiliates so long as J.P. Morgan is the Administrative Agent)
reasonably specified by such provider in writing to the Administrative Agent,
which amount may be established or increased (by further written notice to the
Administrative Agent from time to time) as long as no Default or Event of
Default exists.

 

“Secured Bank Product Provider” shall mean (a) J.P. Morgan or any of its
Affiliates; and (b) any other Lender or Affiliate of a Lender that is providing
and any Person that was a Lender or an Affiliate or a Lender at the time it
provided a Bank Product (provided such provider delivers written notice to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, which has been countersigned by the Borrower to designate
such Bank Product as a Secured Bank Product Obligation, (i) describing the Bank
Product and setting forth the maximum amount to be secured by the Collateral and
the methodology to be used in calculating such amount, and (ii) agreeing to be
bound by Section 8.12).

 

“Secured Obligations” shall mean the Obligations and the Secured Bank Product
Obligations.

 

“Secured Parties” shall mean (a) the Administrative Agent, (b) the Lenders, (c)
each Issuing Bank, (d) each Secured Bank Product Provider, to the extent the
Secured Bank Product Obligations in respect thereof constitute Secured
Obligations, and (e) the successors and assigns of each of the foregoing.

 

“Securities” shall have the meaning assigned thereto in Article 8 of the UCC.

 

“Securities Account” shall have the meaning assigned thereto in Article 8 of the
UCC.

 

“Securities Act” shall mean the Securities Act of 1933.

 



36 

 

 

“Security Documents” shall mean, collectively, the Orders, this Agreement, the
Mortgages and any other agreements, instruments and documents executed by any
Loan Party in connection with this Agreement that are intended to create,
perfect or evidence Liens to secure the Secured Obligations, including, without
limitation, all other security agreements, pledge agreements, debentures, share
charges, loan agreements, notes, pledges, powers of attorney, assignments,
notices, and any financing statements whether theretofore, now or hereafter
executed by any Loan Party and delivered to the Administrative Agent in
connection with this Agreement.

 

“Shrink” shall mean Inventory which has been lost, misplaced, stolen, or is
otherwise unaccounted for.

 

“Specified Disposition Letter” shall mean that certain Consultant Agreement,
dated as of May 6, 2020 by and among the Borrower and the Specified Liquidation
Agent, as amended, supplemented, or modified from time to time with the consent
of the Administrative Agent.

 

“Specified Liquidation Agent” shall mean, collectively, Great American Group,
LLC and its Affiliates.

 

“Specified Liquidation Agreement” shall mean the Specified Disposition Letter on
terms reasonably satisfactory to the Administrative Agent, and which agreement,
together with (x) all material documents relating thereto and (y) all exhibits,
annex and schedules thereto, shall be reasonably satisfactory to the
Administrative Agent prior to execution, as further amended, supplemented and
modified with prior written notice to the Administrative Agent.

 

“Specified Store Closing Sales” shall mean the closure of certain of the Loan
Parties’ stores as referenced in the Specified Disposition Letter conducted by
the Specified Liquidation Agent pursuant to the Specified Disposition Letter.

 

“Stated Amount” shall mean at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Status Calls” shall have the meanings assigned to such term in Section 5.17.

 

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Stock Rights” shall mean all dividends, instruments or other distributions and
any other right or property which the Loan Parties shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the Loan
Parties now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

 



37 

 

 

“subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent and/or one or more subsidiaries
of the parent.

 

“Subsidiary” shall mean any direct or indirect subsidiary of the Borrower or a
Loan Party, as applicable.

 

“Subsidiary Guarantor” shall mean each Loan Party other than Holdings.

 

“Supermajority Lenders” shall mean the Lenders holding more than 66⅔% of the
aggregate amount of Revolver Commitments and Loans outstanding at any time;
provided, however, that (i) the Revolver Commitments and Loans of any Defaulting
Lender shall be excluded from such calculation and (ii) if the number of
Lenders, excluding Defaulting Lenders, is greater than or equal to three (3)
Lenders (including any Lender’s Affiliates as one (1) Person for this purpose),
Supermajority Lenders must include at least three (3) unaffiliated Lenders.

 

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

 

“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges),
assessments, fees or withholdings imposed by any Governmental Authority and any
and all interest and penalties related thereto.

 

“Termination Date” shall mean the earliest of (a) Revolver Termination Date, (b)
the date of consummation of a sale of all or substantially all of the Loan
Parties’ assets under Section 363 or a plan under Section 1129 of the Bankruptcy
Code, (c) the effective date of a Plan of Reorganization, (d) the date on which
the Obligations become due and payable pursuant to this Agreement, whether by
acceleration or otherwise, and (d) the date which the Administrative Agent
delivers written notice to the Borrower of its election, on account of the
occurrence of an Event of Default, to accelerate all Obligations hereunder.

 

“Test Period” shall mean, on any date of determination, the period of
four (4) consecutive fiscal quarters (taken as one (1) accounting period) of the
Borrower then most recently ended for which financial statements have been most
recently delivered or were required to be delivered.

 



38 

 

 

“Trademarks” shall mean, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“Transaction Costs” shall mean fees and expenses payable or otherwise borne by
Holdings, any other Parent Entity, the Borrower and its Subsidiaries in
connection with the Transactions occurring on or about the Closing Date.

 

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Loan Documents, including the execution and delivery of the Loan Documents
and the initial borrowings hereunder.

 

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the CBFR.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Uniform Customs” shall have the meaning assigned to such term in Section 9.07.

 

“Unused Line Fee Rate” shall mean 0.50% per annum on the average daily unused
Availability, calculated based upon the actual number of days elapsed over a
360-day year payable monthly in arrears.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Adequate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.14(e)(i)(B)(3).

 

“U.S. Trustee” shall mean the United States Trustee applicable in the Chapter 11
Cases.

 

“WF Concentration Account” shall mean the Borrower’s Main Concentration Account
No.: [REDACTED] held at Wells Fargo Bank, National Association.

 



39 

 

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
product obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including a payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth that will elapse
between such date and the making of such payment); by (b) the outstanding
principal amount of such Indebtedness.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.02        Terms Generally.

 

(a)               The definitions set forth or referred to in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined. The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, the Loan Documents in which the reference appears
unless the context shall otherwise require.

 

(b)               Except as otherwise expressly provided herein, any reference
in this Agreement to any Loan Document or other document, agreement or
instrument (including any by-laws, limited partnership agreement, limited
liability company agreement, articles of incorporation, certificate of limited
partnership or certificate of formation, as the case may be) shall mean such
Loan Document, agreement or instrument as amended, restated, amended and
restated, supplemented, otherwise modified, replaced, renewed, extended or
refinanced from time to time and any reference in this Agreement to any Person
shall include a reference to such Person’s permitted assigns and
successors-in-interest.

 

(c)               Unless otherwise defined herein, the following terms are used
herein as defined in the UCC (and if defined in more than one Article of the
UCC, such terms shall have the meanings given in Article 9 thereof): Account
Debtor, Certificated Security, Chattel Paper, Commodity Account, Documents,
Deposit Account, Electronic Chattel Paper, Equipment, Farm Products, General
Intangibles, Goods, Instruments, Inventory, Letter of Credit, Letter-of-Credit
Rights, Money, Payment Intangibles, Securities Account, Security, Supporting
Obligations and Tangible Chattel Paper.

 

(d)               Unless otherwise defined herein, the following terms are used
herein as defined in the Approved Budget: Total Cash Receipts, Total
Non-Operating Disbursements, Total Operating Disbursements and Professional
Fees.

 



40 

 

 

Section 1.03        Accounting Terms.

 

(a)               Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; provided further that if an amendment is requested by the
Borrower or the Required Lenders, then the Borrower and the Administrative Agent
shall negotiate in good faith to enter into an amendment of such affected
provisions (without the payment of any amendment or similar fees to the Lenders)
to preserve the original intent thereof in light of such change in GAAP or the
application thereof subject to the approval of the Required Lenders (not to be
unreasonably withheld, conditioned or delayed); provided further that all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value,” as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

 

(b)               Notwithstanding anything to the contrary contained in
paragraph (a) above or the definition of Capital Lease Obligations, in the event
of an accounting change requiring all leases to be capitalized, only those
leases (assuming for purposes hereof that they were in existence on the date
hereof) that would constitute Capital Lease Obligations on the date hereof shall
be considered Capital Lease Obligations and all calculations and deliverables
under this Agreement or any other Loan Document shall be made in accordance
therewith (provided that all financial statements delivered to the
Administrative Agent in accordance with the terms of this Agreement after the
date of such accounting change shall contain a schedule showing the adjustments
necessary to reconcile such financial statements with GAAP as in effect
immediately prior to such accounting change).

 

Section 1.04        Rounding. Except as otherwise expressly provided herein, any
financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one (1) place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding up if there is no nearest number).

 



41 

 

 

Section 1.05        Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day (other than
as described in the definition of CBFR, NYFRB Rate or Interest Period), the date
of such payment or performance shall extend to the immediately succeeding
Business Day and such extension of time shall be reflected in computing interest
or fees, as the case may be.

 

Section 1.06        Classification. For purposes of determining compliance at
any time with Sections 6.01, 6.02, 6.04, 6.05, 6.06, 6.07 and 6.09, in the event
that any Lien, Investment, Indebtedness, Disposition, Restricted Payment,
affiliate transaction, contractual restriction or prepayment of Indebtedness
meets the criteria of more than one (1) of the categories of transactions or
items permitted pursuant to any clause of such Sections 6.01, 6.02, 6.04, 6.05,
6.06, 6.07 and 6.09, the Borrower, in its sole discretion, may classify or
reclassify such transaction or item (or portion thereof) and will only be
required to include the amount and type of such transaction (or portion thereof)
in any one (1) category.

 

Section 1.07        References to Laws. Unless otherwise expressly provided
herein, references to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law.

 

Section 1.08        Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.11(b) of this Agreement,
such Section 2.11(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
2.11 in advance of any change to the reference rate upon which the interest rate
on Eurodollar Loans is based. However, the Administrative Agent does not warrant
or accept any responsibility for, and shall not have any liability with respect
to, the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBO Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.11(b), will be
similar to, or produce the same value or economic equivalence of, the Adjusted
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

 



42 

 

 

Section 1.09        Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Loan”) or
by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Revolver Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class
and Type (e.g., a “Eurodollar Revolver Borrowing”).

 

ARTICLE II

The Credits

 

Section 2.01        Revolver Commitments; Roll-Up of Pre-Petition Obligations.
Each Lender agrees, severally on a Pro Rata basis up to its Revolver Commitment,
on the terms set forth herein, to make Loans to the Borrower from time to time
on the Closing Date through the Termination Date. The Loans may be repaid and
reborrowed as provided herein. In no event shall the Lenders have any obligation
to honor a request for a Loan if the unpaid balance of Loans and LC Obligations
outstanding at such time (including the requested Loan) would exceed the Line
Cap. Notwithstanding anything to the contrary contained herein or in any other
Loan Document, on the Closing Date, (i) each Existing Letter of Credit shall
constitute a “Letter of Credit” for all purposes of this Agreement and shall be
deemed issued under this Agreement on the Closing Date and all Pre-Petition LC
Obligations shall constitute “LC Obligations” for all purposes of this Agreement
and (ii) all Pre-Petition Obligations constituting “Secured Bank Product
Obligations” (as such term is defined in the Pre-Petition Credit Agreement)
shall constitute Secured Obligations under the Loan Documents. The maximum
amount of Loans the Lenders are committed to advance to the Borrower at any time
shall be subject to and limited by the terms of the Orders and the Approved
Budget.

 

Section 2.02        Loans and Borrowings.

 

(a)               All Loans shall be made by the Lenders ratably in accordance
with their respective Revolver Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder.

 

(b)               Subject to Section 2.11 each Borrowing shall be (i) comprised
entirely of CBFR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith and (ii) (x) in the case of Eurodollar Loans, in a minimum
amount of $1,000,000, or an increment of $100,000 in excess thereof or (y) in
the case of CBFR Loans, no minimum amount or predetermined increment shall
apply.

 

(c)               Borrowings of more than one Type may be outstanding at the
same time; provided that, without the consent of the Administrative Agent, there
shall not at any time be more than a total of ten (10) Eurodollar Borrowings
outstanding.

 

(d)               Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Revolver Termination Date.

 



43 

 

 

Section 2.03        Requests for Borrowings and Notices.

 

(a)               To request a Borrowing of Loans, the Borrower shall notify the
Administrative Agent of such request either by telephone, in writing (delivered
by hand or fax) by delivering a Borrowing Request signed by the Borrower or
through Electronic System if arrangements for doing so have been approved by the
Administrative Agent (a) in the case of a Eurodollar Borrowing, not later than
12:00 p.m., Local Time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of a CBFR Borrowing, not later than 12:00 p.m.,
Local Time, on the date of the proposed Borrowing. Each such Borrowing Request
shall be irrevocable and each such telephonic Borrowing Request shall be
confirmed promptly by hand delivery, fax or a communication through Electronic
System to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
written or telephonic Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)                 the aggregate amount of the requested Borrowing;

 

(ii)               the date of such Borrowing, which shall be a Business Day;

 

(iii)             whether such Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing; and

 

(iv)             in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”.

 

(b)               If no election as to the Type of Borrowing is specified, then
the requested Borrowing shall be a CBFR Borrowing. If no Interest Period is
specified with respect to a requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected a Eurodollar Borrowing with an Interest Period
of one (1) month’s duration. Promptly following receipt of a Borrowing Request
in accordance with this Section, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

 

Section 2.04        Letters of Credit.

 

(a)               Issuance of Letters of Credit. At any time on or after the
Closing Date, the Issuing Banks shall issue, subject to Section 2.04(e), Letters
of Credit denominated in Dollars totaling up to a maximum amount equal to the
Letter of Credit Subline, in aggregate principal amount from time to time until
30 days prior to the Revolver Termination Date (or until the Termination Date,
if earlier), on the terms set forth herein, including the following:

 

(i)                 The Borrower acknowledges that the Issuing Bank’s issuance
of any Letter of Credit is conditioned upon the Issuing Bank’s receipt of a LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as the Issuing Bank may customarily require for
issuance of a letter of credit of similar type and amount. The Issuing Bank
shall have no obligation to issue any Letter of Credit unless (i) the Issuing
Bank receives a LC Request and LC Application at least 3 Business Days (or
shorter period of time as may be agreed by the Administrative Agent and the
applicable Issuing Bank in their reasonable discretion) prior to the requested
date of issuance; and (ii) each LC Condition is satisfied. If, in sufficient
time to act, the Issuing Bank receives written notice from Required Lenders that
a LC Condition has not been satisfied, the Issuing Bank shall not issue the
requested Letter of Credit. Prior to receipt of any such notice, the Issuing
Bank shall not be deemed to have knowledge of any failure of LC Conditions. In
the event that a reallocation of the Fronting Exposure with respect to LC
Obligations of a Defaulting Lender pursuant to Section 2.18(a) does not fully
cover the Fronting Exposure with respect to LC Obligations of such Defaulting
Lender and such Defaulting Lender has not Cash Collateralized its obligations or
otherwise made arrangements reasonably satisfactory to the Issuing Bank, the
applicable Issuing Bank may require the Borrower to Cash Collateralize such
remaining Fronting Exposure in respect of each outstanding Letter of Credit and
will have no obligation to issue new Letters of Credit, or to extend, renew or
amend existing Letters of Credit to the extent the Fronting Exposure with
respect to LC Obligations would exceed the commitments of the non-Defaulting
Lenders, unless such remaining Fronting Exposure with respect to LC Obligations
is Cash Collateralized.

 



44 

 

 

(ii)              Letters of Credit may be requested by the Borrower to support
obligations incurred in the ordinary course of business, to backstop or replace
Existing Letters of Credit through the issuance of new Letters of Credit for the
account of the issuers of such Existing Letters of Credit (including, by
“grandfathering” such Existing Letters of Credit in this Agreement which shall,
for the avoidance of doubt, be deemed issued pursuant to this Agreement), for
any purpose permitted under this Agreement and the other Loan Documents or as
otherwise approved by the Administrative Agent. The amendment, renewal or
extension of any Letter of Credit shall be treated as the issuance of a new
Letter of Credit, except that delivery of a new LC Application may be required
or waived at the discretion of the Issuing Bank.

 

(iii)            The Borrower assumes all risks of the acts, omissions or
misuses of any Letter of Credit by the beneficiary. In connection with issuance
of any Letter of Credit, none of the Administrative Agent, the Issuing Bank or
any Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any LC Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any LC Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any LC Documents or of any endorsements thereon; the time,
place, manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Letter of Credit or
LC Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and the Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of the Issuing Bank, the Administrative Agent or
any Lender, including any act or omission of a Governmental Authority. The
Issuing Bank shall be fully subrogated to the rights and remedies of each
beneficiary whose claims against the Borrower is discharged with proceeds of any
Letter of Credit.

 

(iv)             In connection with its administration of and enforcement of
rights or remedies under any Letters of Credit or LC Documents, the Issuing Bank
shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by the
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person. The Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts. The Issuing Bank may employ agents and attorneys-in-fact
in connection with any matter relating to Letters of Credit or LC Documents.

 



45 

 

 

(v)               Notwithstanding anything to the contrary in this
Section 2.04(a), the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages) suffered by the Borrower that are caused by such
Issuing Bank’s failure to exercise reasonable care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof, that are the result of gross negligence, bad faith or willful
misconduct on the part of the applicable Issuing Bank.

 

(vi)             For the avoidance of doubt, (a) no LC Documents shall
(i) contain any representations and warranties, covenants or events of default
not set forth in this Agreement and any representations and warranties,
covenants and events of default shall be subject to the same qualifiers,
exceptions and exclusions as those set forth in this Agreement or (ii) provide
for any collateral security or Liens and (b) to the extent any of the foregoing
provisions are contained therein and not contained herein, then such provisions
shall be rendered null and void and any such qualifiers, exceptions and
exclusions contained herein shall be deemed incorporated therein, mutatis
mutandis.

 

(b)               Reimbursement; Participations.

 

(i)                 If the Issuing Bank honors any request for payment under a
Letter of Credit, the Borrower shall pay to the Issuing Bank, by 1:00 p.m.
(Local Time) (or such later time as the Administrative Agent may agree) within
one Business Day following receipt by the Borrower of notice from the relevant
Issuing Bank (“Reimbursement Date”), the amount paid by the Issuing Bank under
such Letter of Credit, together with interest at the interest rate for CBFR
Loans from the Reimbursement Date until payment by the Borrower. The obligation
of the Borrower to reimburse the Issuing Bank for any payment made under a
Letter of Credit shall be absolute, unconditional, irrevocable and, subject to
Section 2.04(a)(v), shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that the Borrower may have at any time against the
beneficiary. Unless the Borrower notifies the Administrative Agent that it
intends to reimburse the Issuing Bank for a drawing under a Letter of Credit,
whether or not the Borrower submits a Borrowing Request, the Borrower shall be
deemed to have requested a Borrowing of CBFR Loans in an amount necessary to pay
all amounts due to the Issuing Bank on any Reimbursement Date and each Lender
agrees to fund its Pro Rata share of such Borrowing whether or not the Revolver
Commitments have terminated, an Overadvance exists or is created thereby, or the
conditions in Section 4.02 are satisfied. Upon the issuance of a Letter of
Credit, each Lender shall be deemed to have irrevocably and unconditionally
purchased from the Issuing Bank, without recourse or warranty, an undivided Pro
Rata interest and participation in all LC Obligations relating to the Letter of
Credit. If the Issuing Bank makes any payment under a Letter of Credit and the
Borrower does not reimburse such payment on the Reimbursement Date, the
Administrative Agent shall promptly notify the Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to the Administrative
Agent, for the benefit of the Issuing Bank, the Lender’s Pro Rata share of such
payment.

 



46 

 

 

(ii)              The obligation of each Lender to make payments to the
Administrative Agent for the account of the Issuing Bank in connection with the
Issuing Bank’s payment under a Letter of Credit shall be absolute, unconditional
and irrevocable, not subject to any counterclaim, setoff, qualification or
exception whatsoever, and shall be made in accordance with this Agreement under
all circumstances, irrespective of: any lack of validity or unenforceability of
any Loan Documents; any draft, certificate or other document presented under a
Letter of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or the existence of any setoff or defense that any Loan Party
may have with respect to any Obligations. The Issuing Bank does not assume any
responsibility for any failure or delay in performance or any breach by the
Borrower or other Person of any obligations under any LC Documents. The Issuing
Bank does not make to the Lenders any express or implied warranty,
representation or guaranty with respect to the Collateral, LC Documents or any
Loan Party. The Issuing Bank shall not be responsible to any Lender for: any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
any LC Documents; the validity, genuineness, enforceability, collectability,
value or sufficiency of any Collateral or the perfection of any Lien therein; or
the assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Loan Party.

 

(iii)            No Issuing Bank shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence, bad faith or willful
misconduct. The Issuing Bank shall not have any liability to any Lender if the
Issuing Bank refrains from any action under any Letter of Credit or LC Documents
until it receives written instructions from Required Lenders.

 

(c)               Cash Collateral. Except as otherwise provided herein, if any
LC Obligations, whether or not then due or payable, shall for any reason be
outstanding at any time (a) that an Event of Default has occurred and is
continuing, (b) that Availability is less than zero, (c) after the Termination
Date, or (d) within 5 Business Days prior to the Revolver Termination Date, then
the Borrower shall, at the Issuing Bank’s or the Administrative Agent’s request,
Cash Collateralize the stated amount of all outstanding Letters of Credit (at
100% in the case of clause (b), and otherwise at 105%) and pay to the Issuing
Bank the amount of all other LC Obligations. If the Borrower fails to provide
any Cash Collateral as required hereunder, the Administrative Agent may (and
shall upon direction of Required Lenders) advance, as Loans, the amount of the
Cash Collateral required (whether or not the Revolver Commitments have
terminated, an Overadvance exists or the conditions in Section 4.02 are
satisfied).

 

(d)               Provisions Related to Revolver Commitment Increases with
respect to Letters of Credit. If the maturity date in respect of any tranche of
Revolver Commitments occurs prior to the expiration of any Letter of Credit,
then (i) if one or more other tranches of Revolver Commitments in respect of
which the maturity date shall not have occurred are then in effect, such Letters
of Credit shall automatically be deemed to have been issued (including for
purposes of the obligations of the Lenders to purchase participations therein
and to make Loans and payments in respect thereof pursuant to Section 2.04(b)
under (and ratably participated in by the Lenders pursuant to) the Revolver
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized Revolver
Commitments thereunder at such time (it being understood that no partial Stated
Amount of any Letter of Credit may be so reallocated)) and (ii) to the extent
not reallocated pursuant to immediately preceding clause (i), the Borrower shall
Cash Collateralize any such Letter of Credit in accordance with Section 2.04(c).
Commencing with the maturity date of any tranche of Revolver Commitments, the
sublimit for Letters of Credit shall be agreed with the Lenders under the
extended tranches.

 



47 

 

 

(e)               Resignation or Removal of the Issuing Bank. The Issuing Bank
may resign at any time upon at least 30 days’ prior notice to the Administrative
Agent and the Borrower. Any Issuing Bank may be replaced at any time by written
agreement among the Borrower, the Administrative Agent, the replaced Issuing
Bank and the successor Issuing Bank. On the effective date of such resignation
or replacement, the Issuing Bank shall have no further obligation to issue,
amend, renew, extend or otherwise modify any Letter of Credit, but shall
continue to have all rights and obligations of an Issuing Bank hereunder,
including under Sections 2.04, 8.06, and 9.05, relating to any Letter of Credit
issued prior to such date. The Administrative Agent shall promptly appoint a
replacement Issuing Bank, which, as long as no Event of Default under
Sections 7.01(b) and (c) has occurred and is continuing, shall be reasonably
acceptable to the Borrower.

 

Section 2.05        Funding of Borrowings.

 

(a)               Each Lender shall make a Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
1:00 p.m., Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make the proceeds of such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the Operating Account.

 

(b)               Unless the Administrative Agent shall have received notice
from a Lender prior to the date of the Borrowing Request that such Lender will
not make available to the Administrative Agent such Lender’s share of the
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower agrees to pay to the Administrative Agent (provided,
that any such payment by the Borrower to the Administrative Agent is without
prejudice to any claim the Borrower may have against such applicable Lender)
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to CBFR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 



48 

 

 

Section 2.06        Interest Elections.

 

(a)               Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b)               To make an election pursuant to this Section, the Borrower
shall notify the Administrative Agent of such election either by telephone, in
writing (delivered by hand or fax) by delivering an Interest Election Request
signed by the Borrower, or through Electronic System if arrangements for doing
so have been approved by the Administrative Agent by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and each such telephonic Interest Election Request shall be confirmed promptly
(but in any event on the same Business Day) by hand delivery, fax or Electronic
System to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

 

(c)               Each written or telephonic Interest Election Request
(including requests submitted through Electronic System) shall specify the
following information in compliance with Section 2.02:

 

(i)                 the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)                the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)               whether the resulting Borrowing is to be a CBFR Borrowing or
a Eurodollar Borrowing;

 

(iv)               if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”; and

 

(v)               following any notice from the Administrative Agent
contemplated by clause (e) of this Section 2.06, as of the date of such Interest
Election Request, no event shall have occurred and be continuing or would result
from the consummation of the conversion and/or continuation contemplated thereby
that would constitute an Event of Default.

 

(d)               Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender to which such Interest
Election Request relates of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 



49 

 

 

(e)               If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a CBFR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to a CBFR Borrowing at the end of the Interest Period applicable
thereto.

 

Section 2.07        Repayment of Loans; Termination of Revolver Commitments.

 

(a)               The Borrower shall (i) make, or cause to be made, mandatory
payments in respect of the Pre-Petition Obligations and the Obligations, as
applicable, on each Business Day in accordance with the cash management and
dominion procedures set forth in Section 5.12 and (ii) have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior written notice not later than 2:00 p.m. (Local time) two Business Days
before the date of such prepayment, if applicable, payment of any break funding
expenses under Section 2.13; provided that, in the case of the foregoing clauses
(i) and (ii), any such prepayment shall be applied; first, to the Pre-Petition
Obligations then outstanding (other than the Retained Pre-Petition Obligations
except to the extent provided in Section 2.07(h)) in the order and manner
provided in the Pre-Petition Credit Agreement and second, to the Loans.

 

(b)               Loans shall be due and payable in full on the Revolver
Termination Date, unless payment is sooner required hereunder. Loans may be
prepaid from time to time, without penalty or premium.

 

(c)               In the event and on such occasion that the aggregate
outstanding Loans and LC Obligations exceed the Line Cap, the Borrower shall on
the next Business Day prepay first, the Pre-Petition Obligations then
outstanding (other than the Retained Pre-Petition Obligations except to the
extent provided in Section 2.07(h)) in the order and manner provided in the
Pre-Petition Credit Agreement and second, the Loans and/or LC Obligations or
Cash Collateralize the LC Obligations in an account with the Administrative
Agent pursuant to Section 2.04(c), as applicable, in an aggregate amount equal
to such excess.

 

(d)               The Revolver Commitments shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this Agreement.

 

(e)               In the event and on such occasion that any advance is made to
the Borrower or any other Loan Party under the Qualifying DIP RE Facility, the
Borrower shall, on the next Business Day, prepay first, the Pre-Petition Loans
then outstanding (other than the Retained Pre-Petition Obligations except to the
extent provided in Section 2.07(h)) in the order and manner provided in the
Pre-Petition Credit Agreement and second, the Loans and/or LC Obligations in an
aggregate principal amount equal to such advance.

 



50 

 

 

(f)                Each prepayment of Borrowings pursuant to this Section 2.07
shall be applied ratably among the parties entitled thereto. Prepayments
pursuant to this Section 2.07(f) shall be accompanied by accrued interest to the
extent required by Section 2.10(d)(ii).

 

(g)               Prepayments permitted or required under this Section 2.07
shall be without premium or penalty, except as required under Section 2.13.

 

(h)               The Administrative Agent may apply any payments made or to be
applied hereunder in respect of the Pre-Petition Obligations to the Retained
Pre-Petition Obligations in such amount and manner as the Administrative Agent
may elect in its sole discretion.

 

Section 2.08        Evidence of Debt.

 

(a)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(b)               The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(c)               The entries made in the accounts maintained pursuant to
paragraph (d) of this Section shall be, absent manifest error, prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement; and, provided, further that in the event of any inconsistency between
the Register and any Lender’s records, the recordations in the Register shall
govern.

 

(d)               Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form.

 

Section 2.09        Fees.

 

(a)               Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent set forth in the Fee Letter.

 

(b)               Unused Line Fee. The Borrower shall pay to the Administrative
Agent, for the Pro Rata benefit of the Lenders (other than any Defaulting
Lender), a fee equal to the Unused Line Fee Rate multiplied by the amount by
which the Revolver Commitments (other than Revolver Commitments of a Defaulting
Lender) exceed the average daily balance of outstanding Loans and stated amount
of outstanding Letters of Credit during any fiscal month. Such fee shall be
payable in arrears, on the first calendar day of the immediately following
month.

 



51 

 

 

(c)               LC Facility Fees. The Borrower shall pay (a) to the
Administrative Agent, for the Pro Rata benefit of the Lenders, a fee equal to
(i) the Applicable Margin in effect for Eurodollar Loans times the average daily
Stated Amount of outstanding “standby” Letters of Credit and (ii) 50% of such
Applicable Margin times the average daily Stated Amount of outstanding
“commercial” Letters of Credit, in each case, which fee shall be payable in
arrears, on the first Business Day of each fiscal quarter; (b) to the applicable
Issuing Bank, for its own account, a fronting fee not in excess of 0.125% per
annum of the Stated Amount of each Letter of Credit (“Issuing Bank Fee”), which
fee shall be calculated based upon the actual number of days elapsed over a
360-day year and payable in arrears, on the first calendar day of each fiscal
quarter (it being understood that any Issuing Bank Fee payable to Wells Fargo
Bank, N.A., in its capacity as Issuing Bank, will be payable in arrears, on the
first Business Day of each fiscal quarter); and (c) to the applicable Issuing
Bank, for its own account, all customary charges associated with the issuance,
registration, amending, negotiating, payment, processing, transfer and
administration of Letters of Credit, which charges shall be paid as and when
incurred upon demand.

 

(d)               Closing Fee. The Borrower agrees to pay on the Closing Date to
each Lender party to this Agreement on the Closing Date, as compensation for the
making of such Revolver Commitment, a closing fee (the “Closing Fee”) in an
amount equal to 2.00% of the stated principal amount of such Lender’s Revolver
Commitment on the Closing Date and shall be payable on the initial funding of
the Loans under this Agreement.

 

(e)               Generally. All such fees shall be paid on the dates due, in
immediately available Dollars. Once paid, none of these fees shall be refundable
under any circumstances.

 

Section 2.10        Interest.

 

(a)               The Loans comprising each CBFR Borrowing shall bear interest
at the CBFR plus the Applicable Margin.

 

(b)               The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

 

(c)               Notwithstanding the foregoing, if any principal of or interest
on any Loan or any Fees or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise or if
any Event of Default has occurred and is continuing, all overdue amounts shall
automatically bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of, or interest on, any
Loan, 2.00% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% plus the rate applicable to CBFR Loans as provided in paragraph (a) of
this Section (in each case, the “Default Rate”).

 

(d)               Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and on the Revolver Termination Date;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, and (ii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Eurodollar Loan shall be payable on the effective date
of such conversion.

 



52 

 

 

(e)               All interest hereunder shall be computed on the basis of a
year of three hundred sixty (360) days, except that interest computed by
reference to the CBFR at times when the CBFR is based on the Prime Rate shall be
computed on the basis of a year of three hundred sixty-five (365) days (or three
hundred sixty-six (366) days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable CBFR, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

Section 2.11        Alternate Rate of Interest. (a) If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

(i)                 the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; or

 

(ii)              the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto a CBFR Borrowing, and (B) if the Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as a CBFR
Borrowing.

 



53 

 

 

(b)               If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.08, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii)(w), clause (ii)(x) or
clause (ii)(y) of the first sentence of this Section 2.11(b), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an CBFR
Borrowing.

 

Section 2.12        Increased Costs.

 

(a)               If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or Issuing Bank; or

 

(ii)              subject any Lender Party to any Taxes (other than
(A) Indemnified Taxes paid or payable under Section 2.14, (B) Other Taxes and
(C) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)            impose on any Lender or Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Lender Party of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or other Lender Party of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or other Lender Party (whether of principal, interest or
otherwise), then within thirty (30) days of receipt of a certificate of the type
specified in paragraph (d) below the Borrower will pay to such Lender or other
Lender Party, as applicable, such additional amount or amounts as will
compensate such Lender or other Lender Party, as applicable, for such additional
costs incurred or reduction suffered.

 



54 

 

 

(b)               If any Lender or Issuing Bank determines that any Change in
Law regarding capital requirements or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or Issuing Bank’s
capital or on the capital of such Lender’s or Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such or Issuing
Bank or such Lender’s or such Issuing Bank’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
within thirty (30) days of receipt of a certificate of the type specified in
paragraph (d) below the Borrower shall pay to such Lender or such Issuing Bank,
as applicable, such additional amount or amounts as will compensate such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c)               Notwithstanding anything herein to the contrary, (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.

 

(d)               A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the calculation of the amount or amounts necessary to
compensate such Lender or Issuing Bank or its holding company, as applicable, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error; provided that such
certificate from each such Lender or Issuing Bank shall contain a certification
to the Borrower that such Lender or Issuing Bank is generally requiring
reimbursement for the relevant amounts from similarly situated borrowers under
comparable syndicated credit facilities. The Borrower shall pay such Lender or
Issuing Bank, as applicable, the amount shown as due on any such certificate
within thirty (30) days after receipt thereof.

 

(e)               Promptly after any Lender or any Issuing Bank has determined
that it will make a request for increased compensation pursuant to this
Section 2.12, such Lender or Issuing Bank shall notify the Borrower thereof.
Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than ninety (90) days prior to the date that such Lender or Issuing Bank, as
applicable, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
ninety (90) day period referred to above shall be extended to include the period
of retroactive effect thereof.

 



55 

 

 

Section 2.13        Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.16, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event (excluding loss of margin). Such loss, cost and expense to any Lender
shall be deemed to be the amount reasonably determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan but exclusive of the
Applicable Margin relating thereto, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
U.S. Dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within thirty (30) days after receipt thereof.

 

Section 2.14        Taxes.

 

(a)               Any and all payments by or on account of any obligation of any
Loan Party hereunder shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if a Loan
Party or other applicable withholding agent shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable by
any Loan Party shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, any Lender or any Issuing Bank, as
applicable, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.

 

(b)               In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 



56 

 

 

(c)               Each Loan Party shall indemnify the Administrative Agent, each
Lender and each Issuing Bank, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or such Issuing Bank, as applicable, on or
with respect to any payment by or on account of any obligation of such Loan
Party hereunder (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto. A
certificate as to the amount of such payment or liability, prepared in good
faith and delivered to such Loan Party by a Lender or an Issuing Bank or by the
Administrative Agent on its own behalf, on behalf of another Agent or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.

 

(d)               As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by a Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)               Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two (2) sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(i)                 Without limiting the generality of the foregoing, in the
event that the Borrower is a U.S. Person,

 

(A)             any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 



57 

 

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)               in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)               executed copies of IRS Form W-8ECI;

 

(3)               in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E;
or

 

(4)               to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one (1) or more direct or indirect partners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)             if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 



58 

 

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)                If the Administrative Agent or a Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.14, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.14 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender (including any Taxes imposed with
respect to such refund) as is determined by the Administrative Agent or Lender
and in its sole discretion, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that such Loan Party, upon the request of the Administrative Agent or such
Lender, agrees to repay as soon as reasonably practicable the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 2.14(f) shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems
confidential) to the Loan Parties or any other Person.

 

(g)               Each Lender shall severally indemnify the Administrative
Agent, within ten (10) days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Loan Parties to do so) and (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.04(c) relating
to the maintenance of a Participant Register, in either case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

 



59 

 

 

(h)               For purposes of this Section 2.14 the term “Lender” includes
any Issuing Bank.

 

Section 2.15        Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)               Unless otherwise specified, the Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of L/C Disbursements, or of amounts payable under
Section 2.12, 2.13, or 2.14, or otherwise) prior to 2:00 p.m., Local Time, on
the date when due, in immediately available funds, without condition or
deduction for any defense, recoupment, set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to the applicable Issuing Bank as expressly provided herein. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof.
All payments hereunder shall be made in Dollars. Any payment required to be made
by the Administrative Agent hereunder shall be deemed to have been made by the
time required if the Administrative Agent shall, at or before such time, have
taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

 

(b)               Any proceeds of Collateral received by the Administrative
Agent not constituting either a specific payment of principal, interest, fees or
other sum payable under the Loan Documents shall be applied ratably:

 

(i)                 first, to permanently reduce the Pre-Petition Obligations
then outstanding (if any and other than the Retained Pre-Petition Obligations
except to the extent provided in Section 2.07(h)), in the order and manner
provided in the Pre-Petition Credit Agreement;

 

(ii)              second, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Banks from the Borrower (other than in connection with Bank Product
Debt),

 

(iii)            third, to pay any fees or expense reimbursements then due to
the Lenders from the Borrower (other than in connection with Bank Product Debt),

 

(iv)             fourth, to pay interest due in respect of the Overadvances and
Protective Advances,

 

(v)               fifth, to pay the principal of the Overadvances and Protective
Advances,

 

(vi)             sixth, to pay interest then due and payable on the Loans (other
than Overadvances and Protective Advances) ratably,

 



60 

 

 

(vii)          seventh, to prepay principal on the Loans (other than the
Overadvances and Protective Advances) and unreimbursed LC Disbursements,

 

(viii)        eighth, if an Event of Default has occurred and is continuing, to
pay an amount to the Administrative Agent equal to one hundred five percent
(105%) of the aggregate LC Obligations, to be held as Cash Collateral for such
Obligations,

 

(ix)             ninth, to pay any amounts owing with respect to Bank Product
Debt, and

 

(x)               tenth, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender by the Borrower.

 

(c)               At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees, costs and expenses
pursuant to Section 9.03), and other sums due and payable under the Loan
Documents or in respect of the Pre-Petition Obligations, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by the
Borrower pursuant to Section 2.03 or a deemed request as provided in Section
2.20 or may be deducted from any deposit account of the Borrower maintained with
the Administrative Agent. The Borrower hereby irrevocably authorize (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents or in respect of the Pre-Petition Obligations and
agrees that all such amounts charged shall constitute Loans and that all such
Borrowings shall be deemed to have been requested pursuant to Section 2.03 or
2.20, as applicable, and (ii) the Administrative Agent to charge any deposit
account of the Borrower maintained with the Administrative Agent for each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents or in respect of the Pre-Petition
Obligations.

 

(d)               If (other than (x) any payment obtained by a Lender as
consideration for the assignment or sale of a participation in any of its Loans
to any assignee or participant, including any assignee or participation that is
a Loan Party or any of its Affiliates or (y) as otherwise expressly provided
elsewhere herein, including, without limitation, as provided in or contemplated
by Section 9.04(f)) any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in L/C Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans, participations in L/C
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in L/C Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (d) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement. The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 



61 

 

 

(e)               Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the applicable Issuing
Bank hereunder that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as applicable, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Bank, as applicable, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

(f)                If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.04(b), Section 2.05(b) or Section 2.15(e), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

(g)               Each borrowing by the Borrower from the Lenders hereunder
shall be made pro rata according to the respective Revolving Facility
Percentages of the relevant Lenders.

 

Section 2.16        Mitigation Obligations; Replacement of Lenders.

 

(a)               If any Lender requests compensation under Section 2.12, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.12 or 2.14, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 



62 

 

 

(b)               If any Lender requests compensation under Section 2.12, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if any Lender is a Defaulting Lender or becomes an Affected Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (i) terminate the Revolver Commitments of such Lender and
repay all Obligations of the Borrower owing to such Lender relating to the Loans
and participations held by such Lender as of such termination date or
(ii) require such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments, (iv) the Borrower shall be liable to such Lender under Section 2.13 if
any Eurodollar Loan owing to such Lender is repaid or purchased other than on
the last day of the Interest Period relating thereto, (v) such assignment shall
otherwise comply with Section 9.04 (provided that the Borrower shall be
obligated to pay the registration and processing fee referred to therein) and
(vi) until such time as such Revolver Commitments are terminated, obligations
are repaid or such assignment is consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.12 or Section 2.14,
as the case may be. Nothing in this Section 2.16 shall be deemed to prejudice
any rights that the Borrower, the Administrative Agent or any Lender may have
against any replaced Lender. Each Lender hereby grants to the Administrative
Agent an irrevocable power of attorney (which power is coupled with an interest)
to execute and deliver, on behalf of such Lender as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 2.16(b).

 

(c)               If any Lender (such Lender, a “Non-Consenting Lender”) has
failed to consent to a proposed amendment, waiver, discharge or termination
which pursuant to the terms of Section 9.08 requires the consent of all of the
Lenders or all of the Lenders affected and with respect to which the Required
Lenders shall have granted their consent, then the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by (i) terminating the Revolver Commitments of such Lender
and repaying all obligations of the Borrower owing to such Lender relating to
the Loans and participations held by such Lender as of such termination date or
(ii) requiring such Non-Consenting Lender to assign (in accordance with and
subject to the restrictions contained in Section 9.04) all or the affected
portion of its Loans and its Revolver Commitments hereunder to one (1) or more
assignees, provided that: (a) all Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon, (c) the Borrower shall be liable to such Lender under Section 2.13 if
any Eurodollar Loan owing to such Lender is repaid or purchased other than on
the last day of the Interest Period relating thereto, (d) such assignment shall
otherwise comply with Section 9.04 (provided that the Borrower shall be
obligated to pay the registration and processing fee referred to therein) and
(e) the replacement Lender shall grant its consent with respect to the
applicable proposed amendment, waiver, discharge or termination. Each Lender
hereby grants to the Administrative Agent an irrevocable power of attorney
(which power is coupled with an interest) to execute and deliver, on behalf of
such Lender as assignor, any Assignment and Acceptance necessary to effectuate
any assignment of such Lender’s interests hereunder in the circumstances
contemplated by this Section 2.16(c).

 



63 

 

 

Section 2.17        Illegality. If any Lender reasonably determines that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable Lending Office to make or maintain any Eurodollar Loans, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent
(at which time such Lender shall be deemed an “Affected Lender”), any
obligations of such Affected Lender to make or continue Eurodollar Loans or to
convert CBFR Borrowings to Eurodollar Borrowings shall be suspended until such
Affected Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall upon demand from such Affected Lender (with a
copy to the Administrative Agent), either convert all Eurodollar Borrowings of
such Affected Lender to CBFR Borrowings, either on the last day of the Interest
Period therefor, if such Affected Lender may lawfully continue to maintain such
Eurodollar Borrowings to such day, or immediately, if such Affected Lender may
not lawfully continue to maintain such Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

Section 2.18        Defaulting Lenders.

 

(a)               Reallocation of Pro Rata Share; Amendments. For purposes of
determining the Lenders’ obligations to fund or acquire participations in Loans
or Letters of Credit, the Administrative Agent may exclude the Revolver
Commitments and Loans of any Defaulting Lender(s) from the calculation of Pro
Rata shares and any Revolver Commitments or Fronting Exposure of any such
Defaulting Lender shall automatically be reallocated among the non-Defaulting
Lenders Pro Rata in accordance with their Revolver Commitments up to an amount
such that the Revolver Commitment of each non-Defaulting Lender does not exceed
its Revolver Commitments, so long as the conditions set forth in Section 4.02
are satisfied at the time of such reallocation. A Defaulting Lender shall have
no right to vote on any amendment, waiver or other modification of a Loan
Document, except as provided in Section 9.08.

 



64 

 

 

(b)               Payments; Fees. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of a
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.06), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a Pro
Rata basis of any amounts owing by that Defaulting Lender to any applicable
Issuing Banks hereunder; third, if so reasonably determined by the
Administrative Agent or reasonably requested by the applicable Issuing Bank to
be held as Cash Collateral at a rate of 100% of the Fronting Exposure of such
Defaulting Lender; fourth, to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent or the Borrower, to be held in a deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement and to Cash Collateralize any Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any Issuing Bank against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, to the payment of any amounts owing
to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Obligations in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or LC Obligations
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Pre-Petition
Obligations and the Loans of, and LC Obligations owed to, all non-Defaulting
Lenders on a Pro Rata basis prior to being applied to the payment of any Loans
of, or LC Obligations owed to, that Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.18(b) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto. A Lender shall
not be entitled to receive any fees accruing hereunder during the period in
which it is a Defaulting Lender, and the unfunded portion of its Revolver
Commitment shall be disregarded for purposes of calculating the Unused Line Fee
Rate under Section 2.09(b). To the extent any LC Obligations owing to a
Defaulting Lender are reallocated to other Lenders, Letter of Credit fees
attributable to such LC Obligations under Section 2.09(c) shall be paid to such
other Lenders. The Administrative Agent shall be paid all Letter of Credit fees
attributable to LC Obligations that are not so reallocated.

 

(c)               Cure. The Borrower, the Administrative Agent and the Issuing
Bank may agree in writing that a Lender is no longer a Defaulting Lender. At
such time, Pro Rata shares shall be reallocated without exclusion of such
Lender’s Revolver Commitments and Loans, and all outstanding Loans, LC
Obligations and other exposures under the Revolver Commitments shall be
reallocated among the Lenders and settled by the Administrative Agent (with
appropriate payments by the reinstated Lender) in accordance with the readjusted
Pro Rata shares. Unless expressly agreed in writing by the Borrower, the
Administrative Agent and the Issuing Bank (each of which shall make such
determination, in its sole discretion), no reinstatement of a Defaulting Lender
shall constitute a waiver or release of claims against such Lender. The failure
of any Lender to fund a Loan, to make a payment in respect of LC Obligations or
otherwise to perform its obligations hereunder shall not relieve any other
Lender of its obligations, and no Lender shall be responsible for default by
another Lender. No reallocation hereunder shall constitute a wavier or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 



65 

 

 

Section 2.19        Overadvances. If the aggregate Loans and LC Obligations
outstanding exceed the Line Cap (an “Overadvance”) at any time, the excess
amount shall be payable by the Borrower on demand by the Administrative Agent,
but all such Loans shall nevertheless constitute Secured Obligations secured by
the Collateral and entitled to all benefits of the Loan Documents. The
Administrative Agent may require the Lenders to honor requests for Overadvance
Loans and to forbear from requiring the Borrower to cure an Overadvance,
(a) when no other Event of Default is known to the Administrative Agent, as long
as (i) the Overadvance does not continue for more than 30 consecutive days (and
no Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required from the Lenders), and (ii) the aggregate
amount of all Overadvances and Protective Advances does not exceed 5% of the
Borrowing Base and (b) regardless of whether an Event of Default exists, if the
Administrative Agent discovers an Overadvance not previously known by it to
exist, as long as from the date of such discovery the Overadvance (i) is not
increased by more than $500,000, and (ii) does not continue for more than 30
consecutive days. In no event shall Overadvance Loans be required that would
cause the aggregate outstanding Loans and LC Obligations to exceed the aggregate
Revolver Commitments. The making of any Overadvance shall not create nor
constitute a Default or Event of Default; it being understood that the making or
continuance of an Overadvance shall not constitute a waiver by the
Administrative Agent or the Lenders of the then existing Event of Default. In no
event shall the Borrower or other Loan Party be permitted to require any
Overadvance Loan to be made.

 

Section 2.20        Protective Advances. The Administrative Agent shall be
authorized, in its discretion, following notice to and consultation with the
Borrower, at any time, to make CBFR Loans (“Protective Advances”) (a) in an
aggregate amount, together with the aggregate amount of all Overadvance Loans,
not to exceed 5% of the Borrowing Base, if the Administrative Agent deems such
Protective Advances necessary or desirable to preserve and protect the
Collateral, or to enhance the collectability or repayment of the Obligations; or
(b) to pay any other amounts chargeable to Loan Parties under any Loan
Documents, including costs, fees and expenses; provided that, the aggregate
amount of outstanding Protective Advances plus the outstanding amount of Loans
and LC Obligations shall not exceed the aggregate Revolver Commitments. Each
Lender shall participate in each Protective Advance on a Pro Rata basis.
Required Lenders may at any time revoke the Administrative Agent’s authority to
make further Protective Advances under clause (a) by written notice to the
Administrative Agent. Absent such revocation, the Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive. The Administrative Agent may use the proceeds of such Protective
Advances to (a) protect, insure, maintain or realize upon any Collateral; or
(b) defend or maintain the validity or priority of the Administrative Agent’s
Liens in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien; provided that the Administrative Agent shall use reasonable
efforts to notify the Borrower after paying any such amount or taking any such
action and shall not make payment of any item that is being properly contested.

 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings (solely to the extent applicable to it) and each other Loan
Party represents and warrants to the Administrative Agent and each of the
Lenders that:

 

Section 3.01        Organization; Powers. Subject to any restriction arising on
account of each Loan Party’s status as a “debtor” under the Bankruptcy Code and
any required approvals of the Court, each of Holdings, the Borrower and each of
the Subsidiaries (a) is a limited partnership, limited liability company or
corporation duly organized, validly existing and in good standing (or, if
applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States) under the
laws of the jurisdiction of its organization, (b) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted, (c) is qualified to do business and in good standing in each
jurisdiction where such qualification is required; except in each case referred
to in this Section 3.01 (other than in clause (a) and clause (b), respectively,
with respect to the Borrower), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 



66 

 

 

Section 3.02        Authorization. Subject to the entry of the Order, the
execution, delivery and performance by Holdings, the Borrower and each of the
Subsidiary Guarantors of each of the Loan Documents to which it is a party, and
the borrowings hereunder, the transactions forming a part of the Transactions
and the payment of the Transaction Costs (a) have been duly authorized by all
corporate, stockholder, limited partnership or limited liability company action
required to be obtained by Holdings, the Borrower and such Subsidiary Guarantors
and (b) other than violations arising as a result of the commencement of, or
otherwise related to, Chapter 11 Cases or where enforcement is stayed as upon
commencement of the Chapter 11 Cases or as otherwise excused by the Court, will
not (i) violate (A) any provision of (x) law, statute, rule or regulation
applicable to such party, or (y) of the certificate or articles of incorporation
or other constitutive documents or by-laws of Holdings, the Borrower or any such
Subsidiary Guarantor, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the Borrower or any such Subsidiary Guarantor is a
party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in
clause (b)(i)(A)(x), (b)(i)(B), (b)(i)(C) or (b)(ii) of this Section 3.02, could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (iii) result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by
Holdings, the Borrower or any such Subsidiary Guarantor, other than the Liens
created by the Loan Documents, Liens permitted by Section 6.02 hereof and Liens
in respect of Pre-Petition Obligations granted accordance with the terms of
Pre-Petition Credit Agreement, including the Pre-Petition Loan Documents.

 

Section 3.03        Enforceability. Subject to the entry of the Order, this
Agreement has been duly executed and delivered by Holdings and the Borrower and
constitutes, and each other Loan Document when executed and delivered by each
Loan Party that is party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against each such Loan Party in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

 

Section 3.04        Governmental Approvals. Other than violations arising as a
result of the commencement of, or otherwise related to, the Chapter 11 Cases or
where enforcement is stayed as upon commencement of the Chapter 11 Cases or as
otherwise excused by the Court, no action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is or will be
required in connection with the Transactions and the payment of the Transaction
Costs, except for (a) the filing of Uniform Commercial Code financing
statements, (b) filings with the United States Patent and Trademark Office and
the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) recordation
of the Mortgages, (d) such as have been made or obtained and are in full force
and effect and (e) such actions, consents, approvals, registrations or filings
the failure to be obtained or made which could not reasonably be expected to
have a Material Adverse Effect.

 



67 

 

 

 

Section 3.05        Financial Condition.

 

(a)               All financial statements of the Loan Parties that have been or
may hereafter be delivered by any Loan Party to the Administrative Agent and/or
the Lenders present fairly, in all material respects, the consolidated financial
condition and results of operations and cash flows of the Borrower and its
Subsidiaries as of the date(s) and for the period(s) thereof in accordance with
GAAP.

 

(b)               No Loan Party or any Subsidiary has on the date hereof any
material Debt or any material contingent liabilities, off-balance sheet
liabilities or liabilities for Taxes, except as referred to or reflected or
provided for in the Approved Budget, the “first day” orders or the financial
statements of the Loan Parties or their Subsidiaries previously delivered to the
Lenders.

 

Section 3.06        No Material Adverse Effect. Since the Petition Date, no
event, development, circumstance or change has occurred that has or would
reasonably be expected to have a Material Adverse Effect.

 

Section 3.07        Properties.

 

(a)               As of the date of this Agreement, Schedule 3.07 sets forth the
address of each parcel of real property that is owned by any Loan Party and each
material parcel of real property that is leased by any Loan Party (collectively,
the “Real Property”). To the knowledge of the Loan Parties, (i) each of such
leases and subleases is valid and enforceable in accordance with its terms and
is in full force and effect, (ii) each Loan Party has paid all of its material
monetary obligations (to the extent arising after the Petition Date) with
respect to each of its leases and subleases, and (iii) there are no other
material defaults with respect to obligations arising after the Petition Date
with respect to any of such leases or subleases, subject to any applicable cure
periods, other than defaults arising solely as a result of, or as otherwise
related to, the commencement of the Chapter 11 Cases and others disclosed to the
Administrative Agent on or prior to the Petition Date, provided that the
representation set forth in this sentence shall not apply to where such
representation would not be true solely as a result of the commencement of the
Chapter 11 Cases. Each of the Loan Parties and each of its Subsidiaries has good
and indefeasible title to, or valid leasehold interests in, all of its material
real and personal property, free of all Liens other than those permitted by
Section 6.02.

 

(b)               Each Loan Party and each Subsidiary owns, or is licensed to
use, all material trademarks, tradenames, copyrights, patents and other
Intellectual Property necessary to its business as currently conducted. A
correct and complete list of such Trademarks, Copyrights, Patents, Licenses and
other Intellectual Property, as of the date of this Agreement, is set forth on
Schedule 3.07. To the knowledge of the Loan Parties or any Subsidiary, the use
of such Trademarks, Copyrights, Patents, Licenses and other Intellectual
Property by each Loan Party and each Subsidiary does not infringe in any
material respect upon the rights of any other Person, and each Loan Party’s and
each Subsidiary’s rights thereto are not subject to any licensing agreement or
similar arrangement except as set forth on Schedule 3.07.

 



68

 

 

Section 3.08        Capitalization and Subsidiaries. Schedule 3.08 sets forth as
of the Closing Date (a) a correct and complete list of the name and relationship
to Holdings of each and all of Holding’s Subsidiaries, (b) a true and complete
listing of each class of the authorized Equity Interests of all Loan Parties,
all of which issued Equity Interests are validly issued, outstanding, fully paid
and non-assessable, and, other than with respect to Holdings, owned beneficially
and of record by the Persons identified on Schedule 3.08, and (c) the type of
entity of each Loan Party. All of the issued and outstanding Equity Interests
owned by any Loan Party have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable. There are no outstanding commitments or other
obligations of any Loan Party to issue, and no options, warrants or other rights
of any Person to acquire, any shares of any class of capital stock or other
equity interests of such Loan Party. Holdings has no Foreign Subsidiaries.

 

Section 3.09        Litigation; Compliance with Laws.

 

(a)               Except the Chapter 11 Cases, there are no actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending against, or to the
knowledge of Holdings or the Borrower threatened in writing against, Holdings or
the Borrower or any of the Subsidiaries or any business, property or rights of
any such Person (i) that involve any Loan Document, the Transactions or the
payment of the Transaction Costs or (ii) that would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(b)               None of Holdings, the Borrower, the Subsidiaries or their
respective properties or assets is in violation of any law, rule or regulation
(including any zoning, building, ordinance, code or approval or any building
permit, but excluding any Environmental Laws that are the subject of
Section 3.16) or any restriction of record or agreement affecting any owned Real
Property or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect unless non-compliance therewith is permitted by any applicable
Governmental Authority (including any order of the Court) or as a result of the
commencement of the Chapter 11 Cases.

 

Section 3.10        Investment Company Act. None of Holdings, the Borrower or
any Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

Section 3.11        Use of Proceeds. The proceeds of the Loans have been used
and will be used, whether directly or indirectly, as set forth in Section 5.13.

 



69

 

 

Section 3.12        Federal Reserve Regulations.

 

(a)               None of Holdings, the Borrower or any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

(b)               No part of the proceeds of any Loan will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately,
(i) to purchase or carry Margin Stock or to extend credit to others for the
purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose, or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or Regulation X.

 

Section 3.13        Tax.

 

(a)               Each of Holdings, the Borrower and its Subsidiaries has filed
or caused to be filed all U.S. federal, state, local and non-U.S. Tax returns
required to have been filed by it that are material to such companies, taken as
a whole, and each such Tax return is true and correct in all material respects;

 

(b)               Each of Holdings, the Borrower and its Subsidiaries has timely
paid or caused to be timely paid all Taxes shown to be due and payable by it on
the returns referred to in clause (a) and all other material Taxes or
assessments (except Taxes for which payment is stayed or excused under the
Bankruptcy Code or assessments that are being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which Holdings,
the Borrower or any of its Subsidiaries (as the case may be) has set aside on
its books adequate reserves (in accordance with GAAP); and

 

(c)               With respect to each of Holdings, the Borrower and its
Subsidiaries, no tax lien has been filed, and, to the knowledge of the Borrower
and its Subsidiaries, no claim is being asserted, with respect to any such
Taxes.

 

Section 3.14        Disclosure.

 

(a)               The Loan Parties have disclosed to the Lenders all material
agreements, instruments and corporate or other restrictions to which any Loan
Party or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Perfection Certificate nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Closing Date, as of the Closing Date.

 

(b)               As of the Closing Date, to the best knowledge of the Borrower,
the information included in the Beneficial Ownership Certification provided on
or prior to the Closing Date to any Lender in connection with this Agreement is
true and correct in all material respects.

 



70

 

 

Section 3.15        Employee Benefit Plans.

 

(a)               Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) each Loan Party and each
ERISA Affiliate is in compliance with the applicable provisions of ERISA and the
provisions of the Code relating to Plans and the regulations and published
interpretations thereunder; and (ii) no ERISA Event has occurred or is
reasonably expected to occur; the present value of all accumulated benefit
obligations under each Plan (based on those assumptions used for purposes of
Accounting Standards Codification No. 715: Compensation Retirement Benefits) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan allocable to
such accrued benefits and the present value of all accrued benefit obligations
of all underfunded Plans did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the value of the assets of all such
underfunded Plans.

 

(b)               Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, no Foreign Plan Event has
occurred.

 

Section 3.16        Environmental Matters. Except as to matters that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice of violation, request for information,
order, complaint or assertion of penalty has been received by the Borrower or
any of the Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or, to the knowledge of the Borrower,
threatened which allege a violation of or liability under any Environmental Laws
or concerning Hazardous Materials, in each case relating to the Borrower or any
of the Subsidiaries, (ii) the Borrower and the Subsidiaries has all permits
necessary for its operations to comply with all applicable Environmental Laws
and is, and during the term of all applicable statutes of limitation, has been,
in compliance with the terms of such permits and with all other applicable
Environmental Laws, (iii) no Hazardous Material is located at any property
currently or formerly owned, operated or leased by the Borrower or any of the
Subsidiaries in quantities or concentrations that would reasonably be expected
to give rise to any liability or obligation of the Borrower or any of the
Subsidiaries under any Environmental Laws, and no Hazardous Material has been
generated by or on behalf of the Borrower or any of the Subsidiaries that has
been transported to or Released at or from any location in a manner that would
reasonably be expected to give rise to any liability or obligation of the
Borrower or any of the Subsidiaries, and (iv) there is no agreement to which the
Borrower or any of the Subsidiaries is a party in which the Borrower or any of
the Subsidiaries has assumed or undertaken, or retained, responsibility for any
known or reasonably likely liability or obligation arising under or relating to
Environmental Laws.

 

Section 3.17        Security Documents. Subject to the entry of the Interim
Order, this Agreement is effective to create in favor of the Administrative
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described herein and proceeds thereof.

 

Section 3.18        Affiliate Transactions. Except as permitted by Section 6.07,
there are no existing agreements, arrangements or transactions between any Loan
Party and any of its Affiliates (other than the Borrower or any of its
Subsidiaries).

 



71

 

 

Section 3.19        Labor Matters. Except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes pending or, to the knowledge of Holdings
or the Borrower, threatened in writing against the Borrower or any of the
Subsidiaries; (b) the hours worked and payments made to employees of the
Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other Applicable Law dealing with such matters; (c) all
Persons treated as contractors by the Borrower and the Subsidiaries are properly
categorized as such, and not as employees, under Applicable Law; and (d) all
payments due from the Borrower or any of the Subsidiaries or for which any claim
may be made against the Borrower or any of the Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP. Except as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect the consummation of the
Transactions and the payment of the Transaction Costs will not give rise to a
right of termination or right of renegotiation on the part of any union under
any material collective bargaining agreement to which the Borrower or any of its
Subsidiaries (or any predecessor) is a party or by which Holdings, the Borrower
or any of its Subsidiaries (or any predecessor) is bound.

 

Section 3.20        Insurance. Schedule 3.20 sets forth a true, complete and
correct description of all material insurance maintained by or on behalf of
Holdings, the Borrower or the Subsidiaries as of the Closing Date. Except as,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, as of such date, such insurance is in full force and
effect.

 

Section 3.21        USA PATRIOT Act and OFAC.

 

(a)               To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (i) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) USA PATRIOT Act. To
the knowledge of the Borrower, no part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

(b)               At all times following the date of implementation thereof
required by Section 5.11, the Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees.

 

(c)               To the knowledge of the Borrower, its directors and agents are
in compliance with Anti-Corruption Laws and Sanctions in all material respects.

 



72

 

 

(d)               None of (i) the Borrower, any Subsidiary or any of their
respective directors, officers or employees, or (ii) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.

 

(e)               No Borrowing or Letter of Credit, use of proceeds by the
Borrower or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or Sanctions.

 

Section 3.22        EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

 

Section 3.23        Plan Assets. None of the Borrower or any of its Subsidiaries
is an entity deemed to hold “plan assets” (within the meaning of the Plan Asset
Regulations).

 

Section 3.24        Accounts. As of the Closing Date, all of each Loan Party’s
Deposit Accounts, Securities Accounts and Commodities Accounts (other than
Excluded Accounts) are listed on Schedule 5.12, including the name of the
institution where such account is maintained, the account number and description
of account.

 

Section 3.25        Approved Budget. The initial Approved Budget, attached
hereto as Annex A, which was delivered to the Administrative Agent on or prior
to the Closing Date, and the then-applicable Approved Budget, was prepared in
good faith upon assumptions the Borrower believed to be reasonable assumptions
on the date of delivery of the then-applicable Approved Budget or update
thereto. To the knowledge of the Borrower, no facts exist that (individually or
in the aggregate) would result in any material change in the then-applicable
Approved Budget.

 

Section 3.26        Material Agreements. All Material Agreements to which any
Loan Party or any Subsidiary is a party or is bound as of the date of this
Agreement are listed on Schedule 3.26. Except for any defaults or events of
default arising solely as a result of the commencement of the Chapter 11 Cases,
any defaults or events of default arising under the Pre-Petition Credit
Agreement to the extent the Pre-Petition Obligations have not been converted to
the Obligations in accordance with this Agreement, no Loan Party nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in (i) any Material Agreement
to which it is a party or (ii) any agreement or instrument evidencing or
governing any Material Indebtedness, in each case, as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

Section 3.27        Chapter 11 Cases.

 

(a)               The Chapter 11 Cases were commenced on the Petition Date in
accordance with Applicable Law and proper notice thereof was given for (i) the
motion seeking approval of the Loan Documents and the Interim Order and Final
Order, (ii) the hearing for the entry of the Interim Order, and (iii) the
hearing for the entry of the Final Order.

 

(b)               After the entry of the Interim Order, and pursuant to and to
the extent permitted in the Interim Order and the Final Order, the Obligations
will constitute allowed administrative expense claims in the Chapter 11 Cases
having priority over all administrative expense claims and unsecured claims
against the Loan Parties now existing or hereafter arising, of any kind
whatsoever, including all administrative expense claims of the kind specified in
Sections 105, 326, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114
or any other provision of the Bankruptcy Code or otherwise, as provided under
Section 364(c)(l) of the Bankruptcy Code, subject to (i) the Carve-Out and (ii)
the priorities set forth in the Interim Order or Final Order, as applicable.

 



73

 

 

(c)               After the entry of the Interim Order and pursuant to and to
the extent provided in the Interim Order and the Final Order, the Obligations
will be secured by a valid and perfected first priority Lien on all of the
Collateral subject, as to priority, only to (i) the Carve-Out, (ii) the Liens
permitted pursuant to Section 6.02(q) and (iii) to the extent set forth in the
Interim Order or the Final Order.

 

(d)               The Interim Order (with respect to the period on and after
entry of the Interim Order and prior to entry of the Final Order) or the Final
Order (with respect to the period on and after entry of the Final Order), as the
case may be, is in full force and effect and has not been reversed, stayed
(whether by statutory stay or otherwise), vacated, or, without the
Administrative Agent’s consent, modified or amended. The Loan Parties are in
compliance in all material respects with the applicable Order.

 

(e)               Notwithstanding the provisions of Section 362 of the
Bankruptcy Code, and subject to the applicable provisions of the Interim Order
or the Final Order, as the case may be, upon the Termination Date (whether by
acceleration or otherwise) of any of the Secured Obligations, the Administrative
Agent and Lenders shall be entitled to immediate payment of such Secured
Obligations and to enforce the remedies provided for hereunder or under
Applicable Law, without further notice, motion or application to, hearing
before, or order from, the Court.

 

ARTICLE IV

Conditions of Lending

 

The Administrative Agent, the Issuing Bank and the Lenders shall not be required
to fund any Loans, or arrange for the issuance of any Letters of Credit on the
Closing Date, until the following conditions are satisfied or waived:

 

Section 4.01        Closing Date. On the Closing Date:

 

(a)               The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or a Borrowing Request shall have been
deemed given in accordance with the last paragraph of Section 2.03).

 

(b)               The representations and warranties set forth in Article III
hereof shall be true and correct in all material respects as of such date, with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

 

(c)               At the time of and immediately after giving effect to the
Closing Date and upon the making of any Loans, no Event of Default or Default
shall have occurred and be continuing.

 



74

 

 

(d)               The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include fax or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(e)               Operating Account. The Administrative Agent shall receive a
notice setting forth the Borrower’s deposit account (the “Operating Account”) to
which the Lenders are authorized by the Borrower to disburse the proceeds of any
Borrowings requested or authorized pursuant to this Agreement.

 

(f)                The Administrative Agent shall have received in the case of
each Loan Party each of the items referred to in clauses (i), (ii), (iii) and
(iv) below:

 

(i)                 a copy of the certificate or articles of incorporation,
certificate of limited partnership or certificate of formation, including all
amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State (or other similar official) of the jurisdiction of its
organization, and a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Loan Party as of a recent date from such Secretary of State (or other
similar official);

 

(ii)              a certificate of the secretary or assistant secretary or
similar officer of each Loan Party dated the Closing Date and certifying:

 

(A)             that attached thereto is a true and complete copy of the by-laws
(or limited partnership agreement, limited liability company agreement or other
equivalent governing documents) of such Loan Party as in effect on the Closing
Date,

 

(B)              that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party (or its managing general partner or managing member)
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Closing Date,

 

(C)              that the certificate or articles of incorporation, certificate
of limited partnership or certificate of formation of such Loan Party has not
been amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above,

 

(D)             as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party,

 

(E)              as to the absence of any pending proceeding for the dissolution
or liquidation of such Loan Party;

 

(iii)            a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above; and

 



75

 

 

(iv)             a certificate of a Responsible Officer of Holdings or the
Borrower certifying that as of the Closing Date (x) all the representations and
warranties described in Section 4.01(b) are true and correct to the extent set
forth therein and (y) that as of the Closing Date, no Default or Event of
Default has occurred and is continuing or would result from any Borrowing to
occur on the date hereof or the application of the proceeds thereof.

 

(g)               (i) the Administrative Agent shall have received a duly
completed and executed Perfection Certificate, together with all attachments
contemplated thereby, (ii) the Administrative Agent shall have received the
results of a search of the Uniform Commercial Code (or equivalent) filings made
with respect to the Loan Parties and copies of the financing statements (or
similar documents) disclosed by such search, (iii) the Administrative Agent
shall have received evidence reasonably satisfactory to the Administrative Agent
that the Liens indicated by such financing statements (or similar documents) are
either permitted by Section 6.02 or have been released (or authorized for
release in a manner reasonably satisfactory to the Administrative Agent); and
(iv) each document (including any Uniform Commercial Code financing statement)
required by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of itself, the Lenders and
the other Secured Parties, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 6.02), shall be in proper form for filing,
registration or recordation.

 

(h)               Financial Statements and Projections. The Lenders shall have
received (i) unaudited interim consolidated financial statements of Holdings and
its Subsidiaries for the fiscal quarter ended December 31, 2019, and such
financial statements shall not, in the reasonable judgment of the Administrative
Agent, reflect any material adverse change in the consolidated financial
condition of Holdings and its Subsidiaries, as reflected in the most recent
annual financial statements of Holdings delivered to the Administrative Agent,
other than those events or circumstances customarily resulting from the
commencement of the Chapter 11 Cases and (ii) satisfactory Projections
(including Borrowing Base and Availability forecasts) and Holding’s initial
Approved Budget and monthly DIP forecast, in each case of this clause (ii) other
than with respect to the 13-week Approved Budget, from the Petition Date through
the Termination Date, all in form and substance satisfactory to Administrative
Agent.

 

(i)                 Closing Availability. After giving effect to all Borrowings
to be made on the Closing Date, the issuance of any Letters of Credit on the
Closing Date and the payment of all fees and expenses due hereunder, and except
to the extent otherwise contemplated by the Orders, with all of the Loan
Parties’ indebtedness, liabilities, and obligations current so long as permitted
to be paid in accordance with the Approved Budget, the Availability shall not be
less than $20,000,000.

 

(j)                 The Administrative Agent shall have received all fees
payable thereto or to any Lender on or prior to the Closing Date and, to the
extent invoiced at least 3 Business Days prior to the Closing Date, all other
amounts due and payable pursuant to the Loan Documents on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
reasonable and documented (in summary format) out-of-pocket expenses (including
reasonable and documented fees, charges and disbursements of Vinson & Elkins
L.L.P. and Agent’s Advisor) required to be reimbursed or paid by the Loan
Parties hereunder or under any other Loan Document.

 



76

 

 

(k)               No Material Adverse Effect.

 

(i)                 Since the Petition Date, other than those events or
circumstances arising from the commencement of the Chapter 11 Cases, there has
been no event or circumstance, either individually or in the aggregate, that has
or could reasonably be expected to have a Material Adverse Effect.

 

(ii)              Except for actions, suits, investigations, proceedings, claims
or disputes stayed by Section 362 of the Bankruptcy Code, no orders, injunctions
or pending litigation exists which could reasonably be expected to have a
Material Adverse Effect or which challenges this Agreement, the Loan Documents
or the credit facilities contemplated hereunder.

 

(iii)            Since the Petition Date, there has been no material increase in
the liabilities, liquidated or contingent, of the Borrower and the Subsidiary
Guarantors taken as a whole, or material decrease in the assets of the Borrower,
the Subsidiary Guarantors taken as a whole.

 

(iv)             Other than those resulting from the commencement of the Chapter
11 Cases, since the Petition Date there shall have been no adverse change in the
ability of the Administrative Agent and the Lenders to enforce the Loan
Documents and the Obligations of the Borrower and the Subsidiary Guarantors
hereunder.

 

(l)                 To the extent requested by the Administrative Agent not less
than ten (10) days prior to the Closing Date, the Administrative Agent shall
have received, at least five (5) days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act and the Beneficial Ownership
Regulation.

 

(m)             [reserved].

 

(n)               The Administrative Agent shall have received a Borrowing Base
Certificate which calculates the Borrowing Base as of May 23, 2020 on a pro
forma basis and giving effect to the transactions contemplated hereby.

 

(o)               The Administrative Agent (or its counsel) shall have received
from each party thereto either (i) a counterpart of the Fee Letter signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include fax or other electronic transmission (including a
“.pdf” electronic version) of a signed signature page of this Agreement) that
such party has signed a counterpart of the Fee Letter.

 

(p)               The Borrower and its Subsidiaries shall have cash on the
Borrower’s consolidated balance sheet as of the Petition Date of no greater than
$5,000,000; provided that, as of the Closing Date, such amount shall be subject
to the cash management and dominion provisions set forth in Section 5.12 and
applied to the Pre-Petition Obligations as provided in Section 2.07(a).

 



77

 

 

(q)               Security Interest. Subject to the Interim Order, the
Administrative Agent shall be satisfied that the Loan Documents and the Interim
Order shall be effective to create in favor of the Administrative Agent a legal,
valid, first priority, perfected and enforceable security interest and Lien upon
the Collateral, with the priority set forth in the Interim Order and the terms
thereof.

 

(r)                Approved Budget. Administrative Agent shall have received the
Approved Budget.

 

(s)                Insolvency Matters – Chapter 11 Cases. (i) The Court shall
have entered an Interim Order by no later than three (3) days after the Petition
Date; (ii) the Administrative Agent shall have received drafts of the “first
day” pleadings for the Chapter 11 Cases, in each case, in form and substance
satisfactory to the Administrative Agent not later than a reasonable time in
advance of the Petition Date for Administrative Agent’s counsel to review and
analyze the same; and (iii) all motions, orders (including the “first day”
orders and the Cash Management Order) and other documents to be filed with and
submitted to the Court on the Petition Date shall be in form and substance
reasonably satisfactory to the Administrative Agent, and the Court shall have
approved and entered all “first day” orders, including, without limitation, the
Cash Management Order.

 

(t)                 Appointment of Liquidation Agent. The Borrower shall have
appointed the Specified Liquidation Agent upon terms and conditions acceptable
to the Administrative Agent.

 

(u)               Other Documents. The Administrative Agent shall have received
such other customary documents as the Administrative Agent or its counsel may
have reasonably requested prior to the Closing Date.

 

Each Agent and each Lender, by delivering its signature page to this Agreement
and funding a Loan on the Closing Date shall be deemed to have acknowledged
receipt of and consented to and approved each Loan Document and each other
document required to be approved by any Agent or Lender, as applicable, on the
Closing Date.

 

Section 4.02        Conditions Precedent to All Credit Extensions. On the date
of each Borrowing and on the date of each issuance, amendment, extension or
renewal of a Letter of Credit:

 

(a)               the Borrower shall have delivered to the Administrative Agent
a customary Borrowing Request, or LC Request as the case may be certifying as
to, among other things, that (i) the Loans will be utilized in accordance with
the Approved Budget (as updated from time to time pursuant to any Budget
Compliance Report), (ii) the principal amount of the requested Loans (together
with the outstanding principal amount of all outstanding Loans) does not exceed
the Approved Budget (as updated from time to time pursuant to any Budget
Compliance Report), (iii) the Borrower shall apply the proceeds of the Loans
only to expenses set forth in the Approved Budget, and (iv) after giving effect
to the requested Borrowing, the total Loans and LC Obligations shall not exceed
the Line Cap;

 



78

 

 



(b)               Availability on the proposed date of such Borrowing shall be
equal to or greater than the amount of such proposed Borrowing or issuance of
Letters of Credit;

 

(c)               At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, and the application of the proceeds thereof, (i) no
Default or Event of Default shall have occurred and be continuing (except for
(x) any defaults or events of default arising solely as a result of the
commencement of the Chapter 11 Cases and (y) to the extent the Pre-Petition
Obligations have not been converted to the Obligations in accordance with this
Agreement, any defaults or events of default under the Pre-Petition Credit
Agreement) and (ii) no Protective Advance shall be outstanding;

 

(d)               the representations and warranties of each Loan Party set
forth in Article III of this Agreement or in any other Loan Document shall be
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on the date of, and upon giving effect
to, such funding or issuance (except for representations and warranties that
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as such earlier
date);

 

(e)               with respect to the issuance of any Letter of Credit, the LC
Conditions shall be satisfied;

 

(f)                (i) The Final Order and the Cash Management Order, in each
case, shall have been entered in form and substance acceptable to the
Administrative Agent following the expiration of the Interim Order; (ii) the
Interim Order or the Final Order, as applicable, shall not have been vacated,
stayed, reversed, modified, or amended without the Administrative Agent’s
consent and shall otherwise be in full force and effect; and (iii) no motion for
reconsideration of the Interim Order or the Final Order, as applicable, shall
have been timely filed by a Loan Party of any of their Subsidiaries; and

 

(g)               The Borrower shall have paid the balance of all fees and
expenses then due and payable under this Agreement.

 

Each request by the Borrower for funding of a Loan, or issuance of a Letter of
Credit (other than the Existing Letters of Credit) shall constitute a
representation by the Borrower that the conditions in clauses (b) through (g)
above are satisfied on the date of such request and on the date of such funding
or issuance.

 

ARTICLE V

Affirmative Covenants

 

Each of Parent (solely as to Sections 5.01, 5.05 and 5.09 as applicable to it)
and the Borrower covenants and agrees with each Lender that so long as any
Revolver Commitments or Obligations (other than (i) contingent obligations as to
which no claim or demand for payment has been made, or in the case of
indemnification obligations, no notice has been given, and (ii) Obligations that
have been Cash Collateralized, as applicable) are outstanding, the Borrower (and
Holdings solely to the extent applicable to it) will, and the Borrower will
cause each of the Subsidiaries to:

 



79

 

 

Section 5.01        Existence; Conduct of Business.

 

(a)               Do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect, and
(b) except to the extent the failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the rights,
qualifications, permits, franchises, governmental authorizations, Intellectual
Property rights, Licenses and permits with respect to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that the foregoing
provisions shall not prohibit any merger, amalgamation, consolidation,
liquidation or dissolution permitted under Section 6.05.

 

(b)               Except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, do or cause to be done all things
necessary to (i) lawfully obtain, preserve, renew, extend and keep in full force
and effect the permits, franchises, authorizations, patents, trademarks, service
marks, trade names, copyrights, licenses and rights with respect thereto
reasonably necessary to the normal conduct of the business of the Borrower and
the Subsidiaries and (ii) at all times maintain and preserve all property
reasonably necessary to the normal conduct of the business of the Borrower and
the Subsidiaries and keep such property in satisfactory repair, working order
and condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto in
accordance with prudent industry practice (in each case except as expressly
permitted by this Agreement).

 

Section 5.02        Insurance. Maintain with financially sound and reputable
carriers having a financial strength rating of at least A- by A.M. Best Company
insurance in such amounts (with no greater risk retention) and against such
risks (including, without limitation: loss or damage by fire and loss in
transit; theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations.
Upon the effectiveness of the Qualifying DIP RE Facility, in the event any Real
Property constituting Collateral hereunder is located in any area that has been
designated by the Federal Emergency Management Agency as a “Special Flood Hazard
Area”, such Loan Party shall purchase and maintain flood insurance on such Real
Property constituting Collateral hereunder (including any personal property
which is located on such Real Property). The minimum amount of flood insurance
required by this Section shall be in an amount equal to the total replacement
cost value of the improvements. All insurance policies required hereunder shall
name the Administrative Agent (for the benefit of the Administrative Agent and
the Lenders) as an additional insured or as lender loss payee, as applicable,
and shall contain lender loss payable clauses or mortgagee clauses, through
endorsements in form and substance satisfactory to the Administrative Agent,
which provide that: (a) all proceeds thereunder with respect to any Collateral
shall be payable to the Administrative Agent (provided that the Administrative
Agent’s application of such proceeds shall be subject to the Intercreditor
Agreement upon the effectiveness thereof and the applicable Orders); (b) no such
insurance shall be affected by any act or neglect of the insured or owner of the
property described in such policy; and (c) such policy and lender loss payable
or mortgagee clauses may be canceled, amended, or terminated only upon at least
thirty (30) days (ten (10) days in the case of failure to pay premiums) prior
written notice given to the Administrative Agent. All premiums on any such
insurance shall be paid when due by such Loan Party, and copies of the policies
delivered to the Administrative Agent upon Administrative Agent’s request
therefor. If such Loan Party fails to obtain any insurance as required by this
Section, the Administrative Agent may obtain such insurance at the Borrower’s
expense. By purchasing such insurance, the Administrative Agent shall not be
deemed to have waived any Default arising from the Loan Party’s failure to
maintain such insurance or pay any premiums therefor. The Borrower will furnish
to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.

 



80

 

 

Section 5.03        Taxes. Pay and discharge promptly when due all material
Taxes, imposed upon it or upon its income or profits or in respect of its
property, as well as all lawful claims which, if unpaid, might give rise to a
Lien (other than a Lien permitted under Section 6.02) upon such properties or
any part thereof except to the extent not overdue by more than thirty (30) days
or, if more than thirty (30) days overdue (a) the validity or amount thereof
shall be contested in good faith by appropriate proceedings, and the Borrower or
the affected Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with GAAP with respect thereto and (b) in the case of a
Tax or claim which has or may become a Lien on any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim.

 

Section 5.04        Financial Statements, Reports and Other Information Furnish
to the Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(a)               as soon as available, but in any event in accordance with
Applicable Law and not later than ninety (90) days after the end of each fiscal
year (commencing with the fiscal year ending June 30, 2020), a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of Holdings and its Subsidiaries as of the
close of such fiscal year and the consolidated results of its operations during
such year and setting forth in comparative form the corresponding figures for
the prior fiscal year, which consolidated balance sheet and related statements
of operations, cash flows and owners’ equity shall be accompanied by customary
management’s discussion and analysis and audited by independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall be without a “going concern” or like
qualification, other than solely with respect to an upcoming maturity date of
Indebtedness or a potential inability to satisfy a financial covenant, or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present,
in all material respects, the financial condition and results of operations of
Holdings and its Subsidiaries on a consolidated basis in accordance with GAAP,
supporting schedules reconciling such consolidated balance sheet and related
statements of operations and cash flows with the consolidated financial
condition and results of operations of Holdings or the Borrower, as applicable,
for the relevant period (it being understood that the delivery by the Borrower
of annual reports on Form 10-K of Holdings and its consolidated Subsidiaries
shall satisfy the requirements of this Section 5.04(a) to the extent such annual
reports include the information specified herein);

 



81

 

 

(b)               as soon as available, but in any event in accordance with
Applicable Law and not later than forty-five (45) days after the end of each
fiscal quarter (commencing with the fiscal quarter ending September 30, 2020), a
consolidated balance sheet and related statements of operations and cash flows
showing the financial position of Holdings and its Subsidiaries as of the close
of such fiscal quarter and the consolidated results of its operations during
such fiscal quarter and the then-elapsed portion of the fiscal year and setting
forth in comparative form the corresponding figures for the corresponding
periods of the prior fiscal year, all of which shall be in reasonable detail and
which consolidated balance sheet and related statements of operations and cash
flows shall be accompanied by customary management’s discussion and analysis and
certified by a Financial Officer of the Borrower on behalf of the Borrower as
fairly presenting, in all material respects, the financial position and results
of operations of Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes), supporting schedules reconciling such consolidated
balance sheet and related statements of operations and cash flows with the
consolidated financial position and results of operations of Holdings or the
Borrower, as applicable, for the relevant period (it being understood that the
delivery by the Borrower of quarterly reports on Form 10-Q of Holdings and its
consolidated Subsidiaries shall satisfy the requirements of this Section 5.04(b)
to the extent such quarterly reports include the information specified herein);

 

(c)               within thirty (30) days after the end of each month (for each
of the first two (2) months of each fiscal quarter), a balance sheet and related
statements of operations and cash flows showing the financial position of
Holdings and its Subsidiaries as of the close of such month and the consolidated
results of its operations during such month, all of which shall be in reasonable
detail;

 

(d)               concurrently with any delivery of financial statements under
paragraphs (a) or (b) above, a Compliance Certificate certifying that no Default
or Event of Default has occurred or, if such a Default or an Event of Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto;

 

(e)               except to the extent otherwise specified, by Thursday of every
calendar week prepared as of the close of business on Saturday of the previous
week, the following all delivered electronically in a text formatted file
acceptable to the Administrative Agent:

 

(i)                 schedules detailing the Borrower’s Inventory, in form
satisfactory to the Administrative Agent in its Permitted Discretion, by
location (showing Inventory in transit, any Inventory located with a third party
under any consignment, bailee arrangement, or warehouse agreement), by class
(raw material, work-in-process and finished goods), by product type, and by
quantity on hand, which Inventory shall be valued in a manner consistent with
the audited financial statements of Holdings delivered prior to the date hereof
or market and adjusted for any Reserves as the Administrative Agent has
previously indicated in writing to the Borrower are deemed by the Administrative
Agent in its Permitted Discretion to be appropriate,

 

(ii)              a worksheet of weekly calculations prepared by the Borrower to
determine its Credit Card Receivables net of estimated credit card fees and
Eligible Inventory, as represented by week ending stock ledger and arrived
domestic in-transit inventory, reduced by applicable estimated reserves based on
the previous month’s ending reserves, each such worksheet detailing the Accounts
and Inventory excluded from Credit Card Receivables and Eligible Inventory and
the reason for such exclusion together with a listing by credit card provider of
all outstanding Credit Card Receivables,

 



82

 

 

(iii)            concurrently with the delivery of the monthly Borrowing Base
Certificate pursuant to Section 5.12(a)(ii), a monthly reconciliation of the
Borrower’s Inventory between (A) the amounts shown in the Borrower’s general
ledger and financial statements and the reports delivered pursuant to clause
(ii) above and (B) the amounts and dates shown in the reports delivered pursuant
to clause (ii) above and the monthly Borrowing Base Certificate delivered
pursuant to Section 5.12(a)(ii) as of the close of business on the last Business
Day of the previous month,

 

(iv)             a list of all material amendments to any agreement constituting
Material Indebtedness, together with a copy of each such amendment;

 

(v)               a reconciliation of the loan balance per the Borrower’s
general ledger to the loan balance under this Agreement, and

 

(vi)             a schedule and aging of the Borrower’s accounts payable,
delivered electronically in a text formatted file acceptable to the
Administrative Agent;

 

(f)                no later than three (3) days prior to the entry of the Final
Order and three (3) days prior to confirmation of a Plan of Reorganization,
budget of Holdings and its Subsidiaries for the remaining months of the then
current fiscal year, containing, among other things, a pro forma balance sheet,
statement of income and projected borrowing base and statement of cash flows for
each such remaining month of such fiscal year, which budget shall be based on
reasonable estimates, information and assumptions that are reasonable at the
time in light of the circumstances then existing, with detail and calculations
supporting such assumptions, in form and substance acceptable to the
Administrative Agent;

 

(g)               promptly upon the Administrative Agent’s reasonable request:

 

(i)                 copies of invoices issued by the Borrower in connection with
any Accounts, credit memos, shipping and delivery documents, and other
information related thereto;

 

(ii)              copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Equipment purchased by any Loan
Party;

 

(iii)            a schedule detailing the balance of all intercompany accounts
of the Loan Parties;

 

(iv)             copies of all income tax returns filed by any Loan Party with
the U.S. Internal Revenue Service or with any foreign equivalent after the
Closing Date; and

 

(v)               additional information relating to the Collateral to the
extent available using commercially reasonable efforts, including for the
purposes of updating Collateral valuations and collateral audits and reviews of
inventory levels and mix (it being agreed that the Borrower shall cooperate (and
shall cause the Borrower Sale Advisor to cooperate) with Administrative Agent
and Agent’s Advisors in connection with the foregoing, including granting access
to information and records);

 



83

 

 

(h)               promptly after the same become publicly available, copies of
all periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by Holdings,
the Borrower or any of its Subsidiaries with the SEC or any securities exchange,
or distributed to its stockholders generally, as applicable and all press
releases and other statements made available generally by Holdings or any of its
Subsidiaries to the public concerning material developments in the business of
Holdings or any of its Subsidiaries;

 

(i)                 together with each delivery under Section 5.04(a), a copy of
the plan and forecast (including a projected consolidated and consolidating
balance sheet, income statement and cash flow statement) of Holdings and its
Subsidiaries for each month of the upcoming fiscal year (the “Projections”) in
form reasonably satisfactory to the Administrative Agent;

 

(j)                 promptly following a request therefor, (x) such other
information regarding the operations, changes in ownership of Equity Interests,
business affairs and financial condition of any Loan Party or any Subsidiary, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request, and (y) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation;

 

(k)               together with the delivery of the annual compliance
certificate required by Section 5.04(d), deliver an updated copy of the
Perfection Certificate reflecting all changes since the date of the information
most recently received pursuant to this paragraph (k) or Section 5.09(d);

 

(l)                 promptly following reasonable request therefore from the
Administrative Agent, copies of (i) any documents described in Sections 101(f)
and/or (j) of ERISA with respect to any Plan, and/or (ii) any notices or
documents described in Sections 101(f), (k) and/or (l) of ERISA requested with
respect to any Multiemployer Plan; provided, that if any Loan Party or any ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Plan or Multiemployer Plan, then, upon reasonable
request of the Administrative Agent, the Loan Party(ies) and/or the ERISA
Affiliate(s) shall promptly make a request for such documents or notices from
such administer or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof;

 

(m)             promptly, from time to time, such other information regarding
the operations, business affairs and financial condition of Holdings, the
Borrower or any of its Subsidiaries, or compliance with the terms of any Loan
Document, as in each case the Administrative Agent may reasonably request (for
itself or on behalf of any Lender); and

 



84

 

 

(n)               documents required to be delivered pursuant to this
Section 5.04 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which Holdings or the Borrower
(or a representative thereof) posts such documents (or provides a link thereto)
at www.tuesdaymorning.com; provided that, other than with respect to items
required to be delivered pursuant to Section 5.04(e) above, Holdings or the
Borrower shall promptly notify (which notice may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents at
www.tuesdaymorning.com and provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents; (ii) on which
such documents are delivered by Holdings or the Borrower to the Administrative
Agent for posting on behalf of Holdings and the Borrower on IntraLinks, SyndTrak
or another relevant secure website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); (iii) on which such documents
are faxed to the Administrative Agent (or electronically mailed to an address
provided by the Administrative Agent); or (iv) with respect to any item required
to be delivered pursuant to Section 5.04(e) above in respect of information
filed by Holdings or its applicable Parent Entity with any securities exchange
or with the SEC or any analogous Governmental Authority or private regulatory
authority with jurisdiction over matters relating to securities (other than
Form 10-Q reports and Form 10-K reports), on which such items have been made
available on the SEC website or the website of the relevant analogous
governmental or private regulatory authority.

 

Section 5.05        Notices of Material Events. Furnish to the Administrative
Agent (and the Administrative Agent shall make available to each Lender)
promptly after any a Responsible Officer obtains knowledge (but in any event
within any time period that may be specified below) written notice of the
following:

 

(a)               the occurrence of any Default, Event of Default, or any
“Default” or “Event of Default” as defined in the Pre-Petition Credit Agreement;

 

(b)               any action, suit or proceeding, whether at law or in equity or
by or before any Governmental Authority or in arbitration, against Holdings, the
Borrower or any of their Subsidiaries would reasonably be expected to have a
Material Adverse Effect;

 

(c)               the occurrence of any ERISA Event or Foreign Plan Event that,
individually or together with all other ERISA Events or Foreign Plan Events that
have occurred, would reasonably be expected to have a Material Adverse Effect;

 

(d)               the filing of any Lien for unpaid taxes in excess of
$1,000,000;

 

(e)               any change in the Borrower’s chief executive officer or chief
financial officer;

 

(f)                any discharge, resignation or withdrawal of the registered
public accounting firm (provided that filing an applicable 8-K with the SEC
shall satisfy any notice requirements under clause (e) above or this clause
(f));

 

(g)               any Casualty Event or the commencement of any action or
proceeding that could reasonably be expected to result in a Casualty Event,

 

(h)               any change in the information provided in the Beneficial
Ownership Certification delivered to such Lender that would result in a change
to the list of beneficial owners identified in such certification;

 



85

 

 

(i)                 (i) as soon as practicable in advance of filing with the
Court or delivering to the Committee appointed in a Chapter 11 Case, if any, or
to the U.S. Trustee, as the case may be, the Final Order, all other material
proposed orders and pleadings related to (x) the Chapter 11 Cases (all of which
must be in form and substance satisfactory to the Administrative Agent) and (y)
the Pre-Petition Credit Agreement, this Agreement and the credit facilities
contemplated thereby, and/or any sale contemplated in accordance with the Case
Milestones and any Plan of Reorganization and/or any disclosure statement
related thereto (all of which must be in form and substance reasonably
satisfactory to the Administrative Agent), (ii) substantially simultaneously
with the filing with the Court or delivering to the Committee appointed in any
Chapter 11 Case, if any, or to the U.S. Trustee, as the case may be, monthly
operating reports and all other notices, filings, motions, pleadings or other
information concerning the financial condition of the Loan Parties or their
Subsidiaries or the Chapter 11 Cases that may be filed with the Court or
delivered to the Committee appointed in any Chapter 11 Case, if any, or to the
U.S. Trustee, and (iii) promptly upon its receipt thereof, each Weekly Statement
(as defined in the Order) and Final Statement (as defined in the Order); and

 

(j)                 any other development specific to Holdings, the Borrower or
any of their Subsidiaries that is not a matter of general public knowledge and
that has had, or would reasonably be expected to have, a Material Adverse
Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the material details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

 

Section 5.06        Compliance with Laws. (a) Comply with (x) each Applicable
Law applicable to it or its property (including without limitation Environmental
Laws), except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect or such compliance is stayed by the Chapter 11 Cases and (y) the
Bankruptcy Code, the Bankruptcy Rules, the Orders, and any other order of the
Court in all material respects, and (z) subject to the foregoing clause (a)(y),
perform in all material respects its obligations under Material Agreements to
which it is a party; provided that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.08, or to laws related to
Taxes, which are the subject of Section 5.03 and (b) following the
implementation thereof as required by Section 5.11, maintain in effect and
enforce such policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions as have been
approved by the Administrative Agent pursuant to Section 5.11.

 

Section 5.07        Maintaining Records; Access to Properties and Inspections.

 

(a)               Maintain all financial records in a manner sufficient to
permit the preparation of consolidated financial statements in accordance with
GAAP.

 

(b)               Permit the Administrative Agent, subject (except when an Event
of Default exists) to reasonable advance notice to, and reasonable coordination
with, the Borrower and normal business hours, to visit and inspect the
properties of the Borrower, at the Borrower’s expense as provided in clause (c)
below, inspect, audit and make extracts from the Borrower’s corporate, financial
or operating records, and discuss with its officers, employees, agents, advisors
and independent accountants (subject to such accountants’ customary policies and
procedures) the Borrower business, financial condition, assets and results of
operations (it being understood that a representative of the Borrower is allowed
to be present in any discussions with officers, employees, agent, advisors and
independent accountants); provided that the Administrative Agent shall only be
permitted to conduct one field examination and one inventory appraisal with
respect to any Collateral comprising the Borrowing Base from and after the
Closing Date; provided further, that if at any time Availability is less than
25% of the Line Cap, one additional field examination and one additional
inventory appraisal will be permitted, except that if an Event of Default has
occurred and is continuing, there shall be no limit on the number of additional
field examinations or inventory appraisals. No such inspection or visit shall
unduly interfere with the business or operations of the Borrower, nor result in
any damage to the Property or other Collateral. Neither the Administrative Agent
nor any Lender shall have any duty to the Borrower to make any inspection, nor
to share any results of any inspection, appraisal or report with the Borrower.
The Borrower acknowledges that all inspections, appraisals and reports are
prepared by the Administrative Agent and Lenders for their purposes, and the
Borrower shall not be entitled to rely upon them.

 



86

 

 

(c)               Reimburse the Administrative Agent for all reasonable and
documented out-of-pocket (in summary format) costs and expenses (other than
legal fees or costs and expenses which are covered under Section 9.05) of the
Administrative Agent in connection with (i) examinations of the Borrower’s books
and records or any other financial or Collateral matters as the Administrative
Agent deems appropriate; and (ii) field examinations and inventory appraisals of
Collateral comprising the Borrowing Base; in each case subject to the
limitations on such examinations, audits and appraisals permitted under the
preceding paragraph. Subject to and without limiting the foregoing, the Borrower
specifically agrees to pay the Administrative Agent’s then standard charges for
examination activities, including the standard charges of the Administrative
Agent’s internal appraisal group. This Section shall not be construed to limit
the Administrative Agent’s right to use third parties for such purposes.

 

Section 5.08        Compliance with Environmental Laws.

 

(a)               Comply, and make reasonable efforts to cause all lessees and
other Persons occupying its properties to comply, with all Environmental Laws
applicable to its operations and properties; and obtain and renew all
authorizations and permits required pursuant to Environmental Law for its
operations and properties, in each case in accordance with Environmental Laws.
This clause (a) shall be deemed not breached by a noncompliance with the
foregoing if, upon learning of such noncompliance, the Borrower and any of its
affected Subsidiaries promptly undertake reasonable efforts to eliminate such
noncompliance, and such noncompliance and the elimination thereof, in the
aggregate with any other noncompliance with any of the foregoing and the
elimination thereof, could not reasonably be expected to have a Material Adverse
Effect.

 

(b)               Except as could not reasonably be expected to have a Material
Adverse Effect, generate, use, treat, store, release, dispose of, and otherwise
manage Hazardous Materials in a manner that would not reasonably be expected to
result in a material liability to the Borrower or any of the Subsidiaries or to
materially affect any Real Property; and take reasonable efforts to prevent any
other Person from generating, using, treating, storing, releasing, disposing of,
or otherwise managing Hazardous Materials in a manner that could reasonably be
expected to result in a material liability to, or materially affect any Real
Property.

 



87

 

 

Section 5.09        Further Assurances; Mortgages.

 

(a)               Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, Mortgages and
other documents and recordings of Liens in stock registries), that may be
required under any Applicable Law, or that the Administrative Agent may
reasonably request, which may be required by any Applicable Law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Security Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and all at the expense of the Loan Parties.

 

(b)               If any asset that has an individual fair market value in an
amount greater than $1,000,000 (as reasonably estimated by the Borrower) is
acquired by Holdings, the Borrower or any Subsidiary Guarantor after the Closing
Date or owned by an entity at the time it becomes a Subsidiary Guarantor
(including, without limitation, as the result of a Division) (in each case other
than Excluded Collateral), cause such asset to be subjected to a Lien securing
the Obligations and take, and cause the Subsidiary Guarantors to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in
paragraph (a) of this Section, all at the expense of the Loan Parties.

 

(c)               Subject to Applicable Law, cause each of its Subsidiaries
formed or acquired after the date of this Agreement, provided that prior to any
such formation or acquisition, such Loan Party shall have received the written
consent of the Administrative Agent to such formation or acquisition, to become
a Loan Party, in each case, by executing a Joinder Agreement. Upon execution and
delivery thereof, each such Person (A) shall automatically become a Guarantor as
provided in Article XI hereunder, and thereupon shall have all of the rights,
benefits, duties and obligations in such capacity under the Loan Documents and
(B) will grant Liens to the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, in any property of such Loan
Party which constitutes Collateral (in each case to the extent required of any
Loan Party pursuant to the Loan Documents to which such Loan Party is a party).

 

(d)               (i) Furnish to the Administrative Agent promptly (and in any
event within five (5) days) written notice of any change in (A) any Loan Party’s
corporate or organization name, (B) any Loan Party’s organizational form or
(C) any Loan Party’s organizational identification number; provided that neither
Holdings nor the Borrower shall effect or permit any such change unless all
filings have been made, or will have been made within any applicable statutory
period, under the UCC or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral to for the
benefit of the Secured Parties and (ii) promptly notify (and in any event within
five (5) days) the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

 

Section 5.10        Fiscal Year; Accounting. In the case of Holdings and the
Borrower, (i) cause its fiscal year to end on June 30 and (ii) prohibit any
change to the accounting policies or reporting practices of the Loan Parties,
except in accordance with GAAP.

 

88

 



 

Section 5.11           Qualifying DIP RE Facility.

 

(a)           Upon and at all times after the closing date of the Qualifying DIP
RE Facility, the proceeds of the DIP RE Loans shall be advanced in accordance
with, and in amounts not less than those provided in, the Approved Budget, and
the Loan Parties shall keep and maintain the Qualifying DIP RE Facility in full
force and effect and use the proceeds of advances thereunder solely to pay the
Pre-Petition Obligations and the Obligations in accordance with Section 2.07 and
otherwise for purposes and in amounts set forth in the Approved Budget and as
permitted by the Qualifying DIP RE Facility, the definitive documentation
governing the Qualifying DIP RE Facility, the Orders and this Section 5.11.

 

(b)           So long as any portion of the Qualifying DIP RE Facility remains
unfunded, immediately upon Availability being $25,000,000 or less, on the next
Business Day, the Borrower shall request a funding of any and all such unfunded
amounts and upon receipt of the proceeds of the DIP RE Loans advanced in
accordance therewith, immediately prepay the Pre-Petition Obligations and the
Obligations in accordance with Section 2.07.

 

Section 5.12           Collateral Monitoring and Reporting.

 

(a)           Borrowing Base Certificates. The Borrower shall deliver to the
Administrative Agent (and the Administrative Agent shall promptly deliver same
to the Lenders) (i) weekly Borrowing Base Certificates by Thursday of every
calendar week prepared as of the close of business on Saturday of the previous
week which Borrowing Base Certificates shall be in the form attached hereto as
Exhibit H-1 and (ii) monthly Borrowing Certificates by the 15th Business Day of
each month prepared as of the close of business on the last Business Day of the
previous month which Borrowing Base Certificates shall be in the form attached
hereto as Exhibit H-2. All calculations of Availability in any Borrowing Base
Certificate shall be made by the Borrower and certified by a Financial Officer,
provided that the Administrative Agent may from time to time review and adjust
any such calculation to the extent the calculation is not made in accordance
with this Agreement or does not accurately reflect the Availability Reserve.

 

(b)          Records and Schedules of Accounts. The Borrower shall keep accurate
and complete records of its Accounts and Credit Card Receivables, including all
payments and collections thereon, and shall submit to the Administrative Agent
sales, collection, reconciliation and other reports in form satisfactory to the
Administrative Agent on a periodic basis (but not more frequently than at the
time of delivery of each Borrowing Base Certificate pursuant to paragraph (a) of
this Section 5.12). The Borrower shall also provide to the Administrative Agent,
by Thursday of every calendar week prepared as of the close of business on
Saturday of the previous week, listing by credit card provider of all
outstanding Credit Card Receivables.

 



89

 

 

(c)          Application of Proceeds; Deficiency. All amounts deposited in the
Dominion Account shall be deemed received by the Administrative Agent in
accordance with Section 2.15 and shall, after having been credited to the
appropriate Dominion Account, be applied (and allocated) by Administrative Agent
in accordance with Section 2.15. The Administrative Agent shall require all
other cash proceeds of the Collateral, which are not required to be applied to
the Pre-Petition Obligations and the Obligations pursuant to Section 2.07 of
this Agreement, to be deposited in the Dominion Account. No Loan Party shall
have any control whatsoever over the Dominion Account. Any such proceeds of the
Collateral shall be applied in the order set forth in Section 2.15 of this
Agreement unless a court of competent jurisdiction shall otherwise direct. The
balance, if any, after all of the Secured Obligations have been satisfied, shall
be deposited by the Administrative Agent into such Loan Party’s general
operating account with the Administrative Agent. The Loan Parties shall remain
liable, jointly and severally, for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all Secured Obligations,
including any attorneys’ fees and other expenses incurred by Administrative
Agent or any other Secured Party to collect such deficiency.

 

(d)           Administration of Accounts; Control Agreements.

 

(i)              Schedule 5.12 sets forth all Deposit Accounts, Securities
Accounts and Commodities Accounts (including any Excluded Accounts) maintained
by the Loan Parties, including all Dominion Accounts, as of the Closing Date.
Each Loan Party will provide (or will have provided) to the Administrative Agent
a Control Agreement (in each case in form and substance reasonably acceptable to
the Administrative Agent), duly executed on behalf of each financial institution
or securities intermediary holding a Deposit Account, Securities Account or
Commodities Account, as applicable, of such Loan Party, in each case, other than
Excluded Accounts.

 

(ii)             Each Loan Party shall cause each bank or other depository
institution at which any Deposit Account (excluding for the avoidance of doubt,
the Operating Account) is maintained for the collection of Accounts, sales
revenue, payments by any Account Debtor and other cash receipts, to transfer to
the WF Concentration Account by standing wire (or alternative funds transfer
method), on a daily basis, the full amount of the collected and available
balance in each such Deposit Account maintained by any Loan Party at the
beginning of each Business Day (other than an amount up to $5,000 that can be
kept in each account for overdraft protection). Only the proceeds of Loans
advanced hereunder may be deposited into the Operating Account, and to the
extent there are such other funds on deposit therein, the Borrower shall cause
such funds to be transferred immediately to the WF Concentration Account.

 

(iii)            Each Loan Party shall direct all of its Account Debtors to
forward payments directly to the WF Concentration Account. At no time shall any
Loan Party remove any item from the WF Concentration Account without the
Administrative Agent’s prior consent. If any Loan Party should refuse or neglect
to notify any Account Debtor to forward payments directly to WF Concentration
Account, the Administrative Agent shall, be entitled to make such notification
directly to such Account Debtor. If notwithstanding the foregoing instructions,
any Loan Party receives any proceeds of any Accounts, such Loan Party shall
receive such payments as the Administrative Agent’s trustee, and shall
immediately deposit all cash, checks or other similar payments related to or
constituting payments made in respect of Accounts received by it to the WF
Concentration Account. All funds deposited into the WF Concentration Account
owned by any Loan Party will be swept on a daily basis into the Dominion
Account. The Administrative Agent shall hold and apply funds received into the
Dominion Account as provided by the terms of Section 2.15.

 



90

 

 

(iv)           Neither the Borrower nor any Loan Party shall make any material
modifications to the cash management procedures and controls set forth in this
Agreement and otherwise in effect as of the Closing Date without the prior
written consent of the Administrative Agent. Without limiting the foregoing,
neither the Borrower nor any Loan Party shall open any Deposit Account,
Commodities Account or Securities Account unless prior written notice has been
provided to the Administrative Agent and, if the Administrative Agent so
requires, such account is subject to a Control Agreement in form and substance
acceptable to the Administrative Agent prior to the utilization of such account.

 

Section 5.13           Use of Proceeds. The proceeds of the Loans and the
Letters of Credit will only be used by the Borrower, in each case, strictly in
accordance with the Approved Budget, subject to Permitted Variances, actual,
reasonable and necessary: (a) ordinary course general corporate and working
capital purposes; (b) to fund the costs of administrative of the Chapter 11
Cases, (c) certain fees and expenses of professionals, retained by the Loan
Parties, subject to the Carve-Out, and (d) payment of all reasonably documented
(in summary format) accrued and unpaid transaction costs, fees and expenses with
respect to this Agreement, including fees and expenses of professional advisors
to the Lenders and the Administrative Agent.

 

Section 5.14           Approved Budget.

 

(a)           The use of Loans and other extensions of credit by the Loan
Parties under this Agreement and the other Loan Documents shall be limited in
accordance with the Approved Budget (subject to variances permitted under this
Section 5.14) and the terms hereof. The initial Approved Budget shall depict, on
a weekly basis, cash receipts, expenses, and disbursements, net cash flows,
inventory receipts, sales and costs of sales at stores being closed and proposed
to be closed, Total Cash Receipts, Total Operating Disbursements, Total
Non-Operating Disbursements, Professional Fees, the projected Borrowing Base,
Availability and the other items set forth therein, for the first thirteen (13)
week period from the Closing Date and such initial Approved Budget shall be
approved by, and in form and substance satisfactory to, the Administrative Agent
in its Permitted Discretion (it being acknowledged and agreed that the initial
Approved Budget attached hereto as Annex A is approved by and satisfactory to
the Administrative Agent). The Approved Budget shall be updated, modified or
supplemented by the Borrower with the written consent of the Administrative
Agent, and upon the request of the Administrative Agent from time to time, but
in any event the Approved Budget shall be updated by the Borrower not less than
one time in each three (3) consecutive week period, and each such updated,
modified or supplemented budget shall be approved in writing (including by
email) by, and shall be in form and substance satisfactory to, the
Administrative Agent in its sole discretion and no such updated, modified or
supplemented budget shall be effective until so approved and once so approved
shall be deemed an Approved Budget; provided, however, that in the event the
Administrative Agent, on the one hand, and the Borrower, on the other hand,
cannot agree as to an updated, modified or supplemented budget, such
disagreement shall give rise to an Event of Default once the period covered by
the prior Approved Budget has terminated. Each Approved Budget delivered to the
Administrative Agent shall be accompanied by such supporting documentation as
reasonably requested by the Administrative Agent. Each Approved Budget shall be
prepared in good faith based upon assumptions which the Borrower believe to be
reasonable.

 



91

 

 

(b)           The Loan Parties covenant and agree that (i) the actual amount of
Actual Cash Receipts for the period commencing on the Petition Date and ending
on the applicable date of determination (but in no case shall such period be
less than four (4) weeks), shall not be less than eighty-five percent (85%) of
the amount projected in the “Total Cash Receipts” line item of the Approved
Budget for such period; (ii) the actual amount of “Total Operating
Disbursements” for any Measurement Period, shall not be more than one hundred
and fifteen percent (115%) of the amount projected in the “Total Operating
Disbursements” line item of the Approved Budget for such Measurement Period;
(iii) the actual amount of “Total Non-Operating Disbursements” for any
Measurement Period, shall not be more than one hundred and ten percent (110%) of
the amount projected in the “Total Non-Operating Disbursements” line item of the
Approved Budget for such Measurement Period; and (iv) the actual amount of
“Professional Fees” for any Measurement Period, shall not be more than one
hundred and ten percent (110%) of the amount projected in the “Professional
Fees” line item of the Approved Budget for such Measurement Period (provided
that nothing herein shall operate as a limitation on the amount of professional
fees that may be incurred by the Loan Parties); provided, that in all
circumstances, savings in any one Measurement Period may be carried over for use
in the subsequent Measurement Periods but such carry-over amount shall be
reduced to $0 upon the approval of a new Approved Budget (each, a “Permitted
Variance”).

 

(c)           Administrative Agent and the Lenders (i) may assume that the Loan
Parties will comply with the Approved Budget, (ii) shall have no duty to monitor
such compliance and (iii) shall not be obligated to pay (directly or indirectly
from the Collateral) any unpaid expenses incurred or authorized to be incurred
pursuant to any Approved Budget. The line items in the Approved Budget for
payment of interest, expenses and other amounts to the Administrative Agent and
the Lenders are estimates only, and the Loan Parties remain obligated to pay any
and all Obligations in accordance with the terms of the Loan Documents and the
applicable Order regardless of whether such amounts exceed such estimates.
Nothing in any Approved Budget (including any estimates of a loan balance in
excess of borrowing base restrictions) shall constitute an amendment or other
modification of any Loan Document or any of the borrowing base restrictions or
other lending limits set forth therein.

 

(d)          Not later than 3:00 p.m. (Central time) on the Tuesday of each week
commencing on June 16, 2020, the Loan Parties shall furnish to the
Administrative Agent a weekly report (the “Budget Compliance Report”) that sets
forth as of the preceding Saturday of each such week, for the prior week and on
a cumulative basis from the Petition Date through the fourth (4th) full week
after the Petition Date and then on a rolling four (4) week basis at all times
thereafter (each such period referred to herein as a “Measurement Period”), the
actual results for the following line items set forth in the Approved Budget:
(i) “Total Cash Receipts”; (ii) “Total Operating Disbursements”; (iii) “Total
Non-Operating Disbursements”; and (iv) “Professional Fees”, all in a form, and
shall contain supporting information, reasonably satisfactory to the
Administrative Agent in its sole discretion.

 

(e)           For all purposes of this Section 5.14, for any periods after those
reflected in the Approved Budged, all amounts shall be based on the monthly DIP
forecast delivered pursuant to Section 4.01(h), modified in a manner reasonably
satisfactory to Administrative Agent to be on a weekly basis.

 



92

 

 

Section 5.15           Case Milestones. The Loan Parties shall comply with each
of the covenants contained on Schedule 5.15 upon the terms and at the times
provided for therein.

 

Section 5.16           Material Agreements. The Borrower shall, and shall cause
its Subsidiaries, subject to the Bankruptcy Code and applicable orders of the
Court, (a) to, perform and observe in all material respects all the terms and
provisions of each Material Agreement to be performed or observed by it; and (b)
to use commercially reasonable efforts to maintain each such Material Agreement
in full force and effect, enforce each such Material Agreement in accordance
with its terms, take all such action to such end as may be from time to time
requested by the Administrative Agent and, upon reasonable request of the
Administrative Agent, make to each other party to each such Material Agreement
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Agreement, and cause each of its Subsidiaries to do so.

 

Section 5.17           Loan Parties’ Advisors. The Loan Parties shall continue
to retain (a) the Borrower Financial Advisor, (b) the Borrower Sale Advisor (to
the extent the applicable liquidation is not complete), and (c) the Specified
Liquidation Agent and shall retain such additional advisors as may be reasonably
requested by the Administrative Agent and on terms and conditions reasonably
satisfactory to Administrative Agent. The Loan Parties and their representatives
will fully cooperate with any such advisors and consultants (including the
Borrower Financial Advisor, the Borrower Sale Advisor and the Specified
Liquidation Agent) and grant them full and complete access to the books and
records of the Loan Parties. The Loan Parties hereby (i) authorize the
Administrative Agent (or their respective agents or advisors) to communicate
directly with the Borrower Sale Advisor regarding any and all matters related to
the Loan Parties and their Affiliates, including, without limitation, all
financial reports and projections developed, reviewed or verified by the
Borrower Sale Advisor and all additional information, reports and statements
reasonably requested by the Administrative Agent, and (ii) authorize and direct
each the Borrower Sale Advisor and the Specified Liquidation Agent, in each
case, to provide the Administrative Agent (or their respective agents or
advisors) with copies of reports and other information or materials prepared or
reviewed by the Borrower Sale Advisor or the Specified Liquidation Agent, as
applicable, as the Administrative Agent may reasonably request (in each case,
subject to protection as necessary in respect of bona fide attorney-client
privilege). On June 5, 2020 and on each Friday thereafter, cause the Borrower
Sale Advisor, the Borrower Financial Advisor and each of their respective
representatives to be available for conference calls during normal business
hours (“Status Calls”) for the purpose of providing the Administrative Agent and
the advisors assisting the Administrative Agent with an update on the status and
progress of any restructuring and/or sale diligence, negotiations and
documentation, accompanied, in each case, by a written summary of such update
which may, in the Administrative Agent’s sole discretion, be provided to the
Lenders. In addition to the foregoing, the Loan Parties agree that Status Calls
shall be conducted (i) promptly following a request by the Administrative Agent
and (ii) at least once per week. Notwithstanding anything to the contrary
contained in this Section 5.17, none of the Loan Parties will be required to
disclose or permit access to any document, information or other matter (i) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Applicable Law or
any binding agreement or (ii) that is subject to attorney client or similar
privilege or constitutes attorney work product.

 



93

 

 

Section 5.18           Administrative Agent’s Advisors. The Administrative
Agent, on behalf of itself and the Lenders, shall be entitled to retain or to
continue to retain (either directly or through counsel) any Agent’s Advisors to
provide advice, analysis and reporting for the benefit of the Administrative
Agent and the Lenders. The Loan Parties shall pay all documented fees and
expenses of each Agent’s Advisor and all such fees and expenses shall constitute
Obligations and be secured by the Collateral. The Loan Parties and their
advisors (including the Borrower Financial Advisor and the Borrower Sale
Advisor) shall grant access to, and make commercially reasonable efforts to
cooperate in all respects with, the Administrative Agent, the Lenders, the
Agent’s Advisors, and any other representatives of the foregoing and provide all
information that such parties may request in a timely manner.

 

Section 5.19           Orders. Notwithstanding anything herein to the contrary,
no portion or proceeds of the Loans or Letters of Credit or the Collateral, and
no disbursements set forth in the Approved Budget, shall be used for the
payments or purposes which would violate the terms of paragraphs 58, 75 and 78
of the Order, and the corresponding paragraphs of the Final Order.

 

Section 5.20           Debtor-In-Possession Obligations. Comply in a timely
manner with its obligations and responsibilities as a debtor-in-possession under
the Bankruptcy Code, the Bankruptcy Rules, and any other order of the Court.

 

Section 5.21           Payment of Obligations. Subject to the Orders and the
terms thereof, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, incurred after the Petition Date
(but for the avoidance of doubt, Taxes incurred before the Petition Date which
are required to be paid in accordance with the Orders or any other order of the
Court shall be permitted to be paid), before the same shall become delinquent or
in default (after giving effect to any applicable cure periods), but subject to
the Approved Budget (and the Permitted Variances provided for therein with
respect to amounts included in the Total Operating Disbursements for any
period), except where either (a)(i) the validity or amount thereof is being
contested in good faith by appropriate proceedings, and (ii) such Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, or (b) such liabilities would not result in aggregate
liabilities in excess of $1,000,000 and none of the Collateral would become
subject to forfeiture or loss as a result of the contest; provided, however,
that each Loan Party will, and will cause each Subsidiary to, remit withholding
taxes and other payroll taxes to appropriate Governmental Authorities as and
when claimed to be due, notwithstanding the foregoing exceptions.

 

Section 5.22          Compliance with Terms of Leaseholds. Except for (a) leases
with respect to the Specified Store Closing Sales, (b) as otherwise expressly
permitted hereunder or under any applicable order of the Court, (c) where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, or (d) with respect to
obligations arising prior to the Closing Date under Leases of real property to
which any Loan Party or any of its Subsidiaries is a party, make, all payments
and otherwise perform all material obligations in respect of all such Leases,
keep such Leases in full force and effect and not allow such Leases to lapse or
be terminated or any rights to renew such Leases to be forfeited or cancelled,
notify the Administrative Agent of any material default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so.

 



94

 

 

ARTICLE VI

 

Negative Covenants

 

Each of Holdings (solely as to Section 6.08(a)) and the other Loan Parties
covenants and agrees with each Lender that, so long as any Revolver Commitments
or Obligations (other than (i) contingent obligations as to which no claim or
demand for payment has been made, or, in the case of indemnification
obligations, no notice has been given, and (ii) Obligations that have been Cash
Collateralized, as applicable) are outstanding, the Loan Parties will not and
will not permit any of its Subsidiaries to (and Holdings as to Section 6.08(a),
will not):

 

Section 6.01           Indebtedness. Incur, create, assume or permit to exist
any Indebtedness, except:

 

(a)            Indebtedness of any Loan Party under the Loan Documents;

 

(b)            the Secured Obligations and the Pre-Petition Obligations;

 

(c)            Indebtedness owed to (including obligations in respect of letters
of credit or bank guarantees or similar instruments for the benefit of) any
Person providing workers’ compensation, securing unemployment insurance and
other social security laws or regulation, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
similar obligations to the Borrower or any Subsidiary Guarantor;

 

(d)            Indebtedness of the Borrower to any Subsidiary Guarantor and of
any Subsidiary Guarantor to the Borrower or any other Subsidiary Guarantor;

 

(e)           Indebtedness in respect of bids, trade contracts (other than for
debt for borrowed money), leases (other than Capital Lease Obligations),
statutory obligations, surety, stay, customs and appeal bonds, performance,
performance and completion and return of money bonds, government contracts,
financial assurances and completion guarantees and similar obligations, in each
case provided in the ordinary course of business, including those incurred to
secure health, safety and environmental obligations in the ordinary course of
business (including Indebtedness in respect of letters of credit, bank
guarantees or similar instruments in lieu of such items to support the issuance
thereof);

 

(f)            Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protection and similar arrangements, in each case,
in connection with cash management and deposit accounts;

 

(g)           Capital Lease Obligations, mortgage financings and purchase money
Indebtedness (including any industrial revenue bond, industrial development bond
and similar financings) incurred by the Borrower or any Subsidiary Guarantor
prior to or within two hundred seventy (270) days after the acquisition, lease,
repair or improvement of the respective asset in order to finance such
acquisition, lease, repair or improvement, and any Permitted Refinancing
Indebtedness in respect thereof, in an aggregate outstanding principal amount
that at the time of, and after giving effect to, the incurrence thereof would
not exceed $15 million for the Test Period most recently ended on or prior to
the date of determination for which financial statements are available;

 



95

 

 

(h)           Indebtedness in respect of the Qualifying DIP RE Facility in
accordance with the Orders; provided that Indebtedness under the Qualifying DIP
RE Facility is pursuant to documentation, and subject to the Intercreditor
Agreement, in each case, approved by Administrative Agent in its reasonable
discretion and in accordance with the Approved Budget;

 

(i)             Guarantees (i) by the Loan Parties of the Indebtedness described
in Section 6.01(h), or (ii) by the Borrower or any Loan Party of any
Indebtedness of any other Loan Party permitted to be incurred under this
Agreement; provided that no Guarantee by Holdings or any of its Subsidiaries of
Indebtedness described in Section 6.01(h) shall be permitted unless Holdings or
the applicable Subsidiaries, as the case may be, shall have also provided a
Guarantee of the Obligations under the Loan Documents on substantially the terms
set forth in the applicable Guarantee of such Indebtedness or on terms
acceptable to the Administrative Agent;

 

(j)            Indebtedness consisting of (i) the financing of insurance
premiums or (ii) take-or-pay obligations contained in supply arrangements, in
each case, in the ordinary course of business, in each case, in accordance with
the Approved Budget;

 

(k)           Indebtedness existing on the Closing Date and set forth on
Schedule 6.01 and any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness;

 

(l)            Indebtedness supported by a Letter of Credit, in a principal
amount not in excess of the stated amount of such Letter of Credit;

 

(m)         Indebtedness incurred by the Borrower and any Subsidiary Guarantor
representing deferred compensation to directors, officers, employees, members of
management and consultants of Holdings, any Parent Entity, the Borrower or any
Subsidiary Guarantor in the ordinary course of business, in each case, in
accordance with the Approved Budget;

 

(n)          Indebtedness in respect of (x) letters of credit, bankers’
acceptances supporting trade payables, warehouse receipts or similar facilities
entered into in the ordinary course of business or (y) any Letter of Credit
issued in favor of any Issuing Bank to support any Defaulting Lender’s
participation in Letters of Credit issued hereunder;

 

(o)          Indebtedness arising out of the creation of any Lien (other than
for Liens securing debt for borrowed money) permitted under Section 6.02;

 

(p)           Indebtedness incurred in the ordinary course of business in
respect of obligations of the Borrower or any Subsidiary Guarantor to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services;

 

(q)           unfunded pension fund and other employee benefit plan obligations
and liabilities incurred in the ordinary course of business to the extent that
they are permitted to remain unfunded under Applicable Law;

 

(r)           all premium (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on Indebtedness
described in paragraphs (a) through (q) above.

 



96

 

 

Notwithstanding any of the foregoing, no Indebtedness permitted under this
Section 6.01 shall be permitted to have an administrative expense claim status
under the Bankruptcy Code senior to or pari passu with the superpriority
administrative expense claims of the Administrative Agent and the Lenders.

 

Section 6.02          Liens. Create, incur, assume or permit to exist any Lien
on any property or assets (including Equity Interests, evidences of Indebtedness
or other securities of any Person) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except:

 

(a)           Liens on property or assets of the Borrower and any Subsidiary
Guarantor existing on the Closing Date and set forth on Schedule 6.02 and any
refinancing, modification, replacement, renewal or extension thereof; provided,
that the Lien does not extend to any additional property other than
after-acquired property that is affixed to or incorporated in the property
covered by such Lien and the proceeds and products thereof;

 

(b)           any Lien (i) created under the Loan Documents and (ii) on cash or
deposits granted in favor of any Issuing Bank hereunder to cash collateralize
any Defaulting Lender’s participation in Letters of Credit issued under this
Agreement, as applicable;

 

(c)           Liens for Taxes, assessments or other governmental charges or
levies which are not overdue by more than thirty (30) days or, if more than
thirty (30) days overdue, which are being contested in accordance with
Section 5.03;

 

(d)           landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty
(30) days or, if more than thirty (30) days overdue, (i) which are being
contested in accordance with Section 5.03 or (ii) with respect to which the
failure to make payment could not reasonably be expected to have a Material
Adverse Effect;

 

(e)            (i) subject to the Order, pledges and deposits made (including to
support obligations in respect of letters of credit, bank guarantees or similar
instruments to secure) in the ordinary course of business in compliance with the
Federal Employers Liability Act or any other workers’ compensation, unemployment
insurance and other social security laws or regulations and deposits securing
premiums or liability to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations or otherwise as permitted in
Section 6.01(c) and (ii) pledges and deposits securing liability for
reimbursement or indemnification obligations of (including to support
obligations in respect of letters of credit, bank guarantees or similar
instruments for the benefit of) insurance carriers in respect of property,
casualty or liability insurance to the Borrower or any Subsidiary provided by
such insurance carriers;

 

(f)            (i) deposits to secure the performance of bids, trade contracts
(other than for debt for borrowed money), leases (other than Capital Lease
Obligations), statutory obligations, surety, stay, customs and appeal bonds,
performance, performance and completion and return of money bonds, government
contracts, financial assurances and completion and similar obligations and
similar obligations, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business and
(ii) obligations in respect of letters of credit or bank guarantees that have
been posted to support payment of the items set forth in clause (i) of this
Section 6.02(f);

 



97

 

 

(g)          zoning restrictions, easements, trackage rights, leases (other than
Capital Lease Obligations), licenses, special assessments, rights-of-way,
restrictions on use of Real Property and other similar encumbrances incurred in
the ordinary course of business that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of the Borrower or
any Subsidiary;

 

(h)           Liens securing Capital Lease Obligations, mortgage financings, and
purchase money Indebtedness or improvements thereto hereafter acquired, leased,
repaired or improved by the Borrower or any Subsidiary Guarantor (including the
interests of vendors and lessors under conditional sale and title retention
agreements); provided that (i) such security interests secure Indebtedness
permitted by Section 6.01(g) (including any Permitted Refinancing Indebtedness
in respect thereof), (ii) such security interests are created, and the
Indebtedness secured thereby is incurred, within two hundred seventy (270) days
after such acquisition, lease, completion of construction or repair or
improvement (except in the case of any Permitted Refinancing Indebtedness),
(iii) the Indebtedness secured thereby does not exceed the cost of such
equipment or other property or improvements at the time of such acquisition or
construction, including transaction costs (including any fees, costs or expenses
or prepaid interest or similar items) incurred by the Borrower or any Subsidiary
Guarantor in connection with such acquisition or construction or material repair
or improvement or financing thereof and (iv) such security interests do not
apply to any other property or assets of the Borrower or any Subsidiary
Guarantor (other than to the proceeds and products of and the accessions to such
equipment or other property or improvements but not to other parts of the
property to which any such improvements are made); provided, that individual
financings otherwise permitted to be secured hereunder provided by one Person
(or its affiliates) may be cross collateralized to other such financings
provided by such Person (or its affiliates);

 

(i)            Liens securing judgments that do not constitute an Event of
Default under Section 7.01(j);

 

(j)            any interest or title of a lessor, sublessor, licensor or
sublicensee under any leases, subleases, licenses or sublicenses entered into by
the Borrower or any Subsidiary in the ordinary course of business;

 

(k)           Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary Guarantor to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary Guarantor, (iii) relating to purchase orders and
other agreements entered into with customers of the Borrower or any Subsidiary
Guarantor in the ordinary course of business, (iv) attaching to commodity
trading or other brokerage accounts incurred in the ordinary course of business
and (v) encumbering reasonable customary initial deposits and margin deposits;

 



98

 

 

(l)             Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights as to
Deposit Accounts, Securities Accounts, or Commodities Accounts or other funds or
investments maintained with depository institutions or securities intermediaries
arising in the ordinary course of business;

 

(m)          (i) leases, subleases, licenses or sublicenses of property in the
ordinary course of business or (ii) rights reserved to or vested in any Person
by the terms of any lease, license, franchise, grant or permit held by the
Borrower or any Subsidiary Guarantor or by a statutory provision to terminate
any such lease, license, franchise, grant or permit or to require periodic
payments as a condition to the continuance thereof;

 

(n)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(o)           Liens consisting of an agreement to dispose of any property in a
transaction permitted under Section 6.05;

 

(p)           Liens arising from precautionary UCC financing statements (or
similar filings under other Applicable Law) regarding operating leases or
consignment or bailee arrangements;

 

(q)           Liens, solely with respect to the Loan Parties’ real estate,
securing Indebtedness permitted under Section 6.01(h); provided that any such
Liens are granted pursuant to documentation, and subject to the Intercreditor
Agreement, in each case, approved by Administrative Agent and in accordance with
the Approved Budget;

 

(r)            Liens of the Administrative Agent and the Pre-Petition Agent
granted by the Orders or created pursuant to any Loan Document or Pre-Petition
Loan Document;

 

(s)           Liens (i) arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any Subsidiary Guarantor in the ordinary course of business and
(ii) arising by operation of law under Article 2 of the UCC;

 

(t)            Liens securing the Pre-Petition Obligations;

 

(u)          Liens on insurance policies and the proceeds thereof securing the
financing of Indebtedness permitted pursuant to Section 6.01(j)(i);

 

(v)           the Adequate Protection Liens and Adequate Protection
Superpriority Claims;

 

(w)          (i) Liens in favor of the Administrative Agent for the benefit of
the Secured Parties securing Cash Management Obligations permitted by
Section 6.01 and (ii) Liens in favor of the Administrative Agent for the benefit
of the Secured Parties securing Secured Bank Product Obligations permitted by
Section 6.01;

 

(x)            Liens, encumbrances and other matters disclosed as exceptions in
Schedule B, or insured over by, title insurance policies; and

 



99

 

 

(y)          Other title and survey exceptions as Administrative Agent has
approved or may approve in writing in Administrative Agent’s reasonable
discretion which Permitted Encumbrances in the aggregate to done materially and
adversely affect the value or use of the property.

 

Notwithstanding the foregoing, (i) none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s Borrowing Base
Collateral, other than those permitted under clauses (d), (q) and (v) above, and
(ii) Liens permitted under this Section 6.02 other than the Liens permitted
under clause (q) above (solely to the extent set forth in the Orders) shall at
all times be junior and subordinate to the Liens under the Loan Documents and
the applicable Order securing the Obligations. The prohibition provided for in
this Section 6.02 specifically includes any effort by any Loan Party, any
official committee in any Chapter 11 Case or any other party in interest in the
Chapter 11 Cases, as applicable, to prime or create pari passu to any claims,
Liens or interests of (x) the Administrative Agent and the Lenders or (y) for so
long as the Pre-Petition Obligations have not been paid in full, the
Pre-Petition Agent and the Pre-Petition Lenders, any Lien, in each case, other
than as set forth in the applicable Orders and irrespective of whether such
claims, Liens or interests may be “adequately protected.”

 

Section 6.03           [Reserved].

 

Section 6.04           Investments, Loans and Advances. Purchase, hold or
acquire any Equity Interests, evidences of Indebtedness or other securities of,
make or permit to exist any loans or advances to or Guarantees of the
obligations of, another Person or make any Acquisition (each, an “Investment”),
except:

 

(a)           the Transactions;

 

(b)           Investments among the Borrower and Subsidiary Guarantors in
accordance with the Approved Budget; provided, that, in each case, if any such
Investment is in the form of Indebtedness of a Loan Party, such Investment shall
be subordinated to the Secured Obligations on terms reasonably satisfactory to
the Administrative Agent;

 

(c)           Permitted Investments;

 

(d)           Investments arising out of the receipt by the Borrower or any
Subsidiary of promissory notes and other non-cash consideration for Dispositions
permitted under Section 6.05;

 

(e)           accounts receivable, notes receivable, security deposits and
prepayments arising and trade credit granted in the ordinary course of business
and any Investments received in satisfaction or partial satisfaction thereof
from financially troubled account debtors and other credits to suppliers made in
the ordinary course of business;

 

(f)            Investments in existence on the date hereof and described in
Schedule 6.04;

 

(g)           Investments resulting from pledges and deposits permitted by
Section 6.02(b)(ii), (e) and (f);

 

(h)          Guarantees (i) permitted by Sections 6.01(i) and (ii) of leases
(other than Capital Lease Obligations) or of other obligations not constituting
Indebtedness, in each case in the ordinary course of business;

 



100

 

 

(i)            Investments received in connection with the bankruptcy or
reorganization of any Person, or settlement of obligations of, or other disputes
with or judgments against, or foreclosure or deed in lieu of foreclosure with
respect to any Lien held as security for an obligation, in each case in the
ordinary course of business;

 

(j)             Investments consisting of Liens permitted under Section 6.02;

 

(k)          Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit or (ii) customary trade arrangements
with customers, in accordance with the Approved Budget; or

 

(l)            Investments made in the ordinary course of business in connection
with obtaining, maintaining or renewing client and customer contracts and loans
or advances made to, and guarantees with respect to obligations of,
distributors, suppliers, licensors and licensees in the ordinary course of
business, in each case, in accordance with the Approved Budget.

 

Section 6.05           Mergers, Consolidations and Dispositions. Merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or Dispose of (in one (1) transaction or in a series of
related transactions) all or any part of its assets (whether now owned or
hereafter acquired), or Dispose of any Equity Interests of any Subsidiary of the
Borrower (including pursuant to any Division), except that this Section 6.05
shall not prohibit:

 

(a)          (i) the Disposition of inventory and equipment in the ordinary
course of business by the Borrower or any Subsidiary, (ii) the Disposition of
surplus, obsolete, used or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business by the Borrower or any Subsidiary,
(iii) the leasing or subleasing of real property in the ordinary course of
business by the Borrower or any Subsidiary or (iv) Dispositions of cash and
Permitted Investments, in each case in the ordinary course of business and in
accordance with the Approved Budget;

 

(b)           if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing, (i) the merger of any
Subsidiary of Holdings (which shall either be (A) newly formed expressly for the
purpose of such transaction and which owns no assets, (B) Intermediate Holdings
or (C) a Subsidiary of the Borrower) into the Borrower in a transaction in which
the Borrower is the surviving or resulting entity or the surviving or resulting
Person expressly assumes the obligations of the Borrower in a manner reasonably
satisfactory to the Administrative Agent (for the avoidance of doubt, the
Borrower shall not be permitted to consummate a Division), (ii) the merger or
consolidation of any Subsidiary with or into any other Subsidiary; provided that
in any such merger or consolidation involving any Subsidiary Guarantor, a
Subsidiary Guarantor shall be the surviving or resulting Person or such
transaction shall be an Investment permitted by Section 6.04, (iii) the
liquidation or dissolution of any Subsidiary (other than the Borrower) or change
in form of entity of any Subsidiary if the Borrower determines in good faith
that such liquidation, dissolution or change in form is in the best interests of
the Borrower and is not disadvantageous to the Lenders, or (iv) the merger of
Parent and Intermediate Holdings (or the dissolution or consolidation of
Intermediate Holdings) or;

 



101

 

 

(c)           the Specified Store Closing Sales;

 

(d)           Dispositions of receivables in the ordinary course of business
(i) not as part of an accounts receivables financing transaction or (ii) in
connection with the collection, settlement or compromise thereof in a bankruptcy
or similar proceeding;

 

(e)           licensing and cross-licensing arrangements involving any
technology or other Intellectual Property of the Borrower or any Subsidiary
Guarantor in the ordinary course of business;

 

(f)            the issuance of Qualified Capital Stock by the Borrower to
Intermediate Holdings;

 

(g)           sales of Equity Interests of any Subsidiary of the Borrower;
provided that the purchaser shall be the Borrower or another Subsidiary
Guarantor;

 

(h)           Dispositions of property subject to casualty or condemnation
proceeding (including in lieu thereof) upon receipt of the Net Proceeds
therefor;

 

(i)            Dispositions of property in the ordinary course of business
consisting of the abandonment of Intellectual Property rights which, in the
reasonable good faith determination of the Borrower, are not material to the
conduct of the business of the Borrower and the Subsidiaries;

 

(j)            Dispositions of the Real Property and related assets in the
ordinary course of business in connection with relocation activities for
directors, officers, employees, members of management, or consultants of the
Borrower and the Subsidiaries;

 

(k)           the expiration of any option agreement in respect of real or
personal property;

 

(l)            any Subsidiary of the Borrower may consummate a merger,
dissolution, liquidation or consolidation, the purpose of which is to effect a
Disposition otherwise permitted under this Section 6.05; or

 

(m)          Dispositions in connection with the outsourcing of services in the
ordinary course of business.

 



102

 

 

Section 6.06          Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any Equity Interests of the Borrower (other than dividends and
distributions on such Equity Interests payable solely by the issuance of
additional Equity Interests of the Borrower) or directly or indirectly redeem,
purchase, retire or otherwise acquire for value any Equity Interests of the
Borrower or set aside any amount for any such purpose (other than through the
issuance of additional Equity Interests of the Person redeeming, purchasing,
retiring or acquiring such shares) (a “Restricted Payment”); provided, however,
that the Borrower may make Restricted Payments as shall be necessary to allow
Holdings (or any Parent Entity) (i) to pay operating expenses in the ordinary
course of business and other corporate overhead, legal, accounting and other
professional fees and expenses (including, without limitation, those owing to
third parties plus any customary indemnification claims made by directors,
officers, employees, members of management and consultants of Holdings (or any
Parent Entity) attributable to the ownership or operations of Holdings, the
Borrower and the Subsidiaries), and (ii) to pay franchise or similar taxes and
other fees and expenses required in connection with the maintenance of its
existence and its ownership of the Borrower and in order to permit Holdings to
make payments (other than cash interest payments) which would otherwise be
permitted to be paid by the Borrower under Section 6.07(b), in each case, in
accordance with the Approved Budget.

 

Section 6.07           Transactions with Affiliates. No Loan Party will, nor
will it permit any Subsidiary to enter into, renew, extend or be a party to any
transaction of any kind with any Affiliate of any Loan Party, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (a) a transaction between or among
any Loan Parties, (b) a transaction between or among any Subsidiaries that are
not Loan Parties, (c) Investments permitted under Section 6.04, (d)
transactions, arrangements, reimbursements and indemnities permitted between or
among such parties under this Agreement, (e) the payment of reasonable fees and
costs to directors, and compensation and employee benefit arrangements paid to,
and indemnities provided for the benefit of, directors, officers and employees
of the Loan Parties or any of their Subsidiaries in accordance with the Approved
Budget, (f) the Borrower and its Subsidiaries may provide cash management and
corporate overhead services to the Subsidiaries of the Borrower, or (g) those
transactions existing as of the date hereof and set forth on Schedule 6.07.

 

Section 6.08           Business of Holdings, the Borrower and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than:

 

(a)           in the case of Holdings, (i) ownership and acquisition of Equity
Interests in Intermediate Holdings or the Borrower, as applicable, together with
activities directly related thereto, (ii) performance of its obligations under
and in connection with the Loan Documents and the other agreements contemplated
hereby and thereby, (iii) actions incidental to the consummation of the
Transactions (including the payment of Transaction Costs), (iv) the incurrence
of and performance of its obligations related to Indebtedness and Guarantees
incurred by Holdings after the Closing Date and that are related to the other
activities referred to in, or otherwise permitted by, this Section 6.08(a),
(v) actions required by law to maintain its existence, (vi) the payment of taxes
and other customary obligations, (vii) the issuance of Equity Interests,
(viii) any transaction permitted in this Article VI (including guaranteeing
Indebtedness or obligations of the Borrower and its Subsidiaries) and
(I) activities incidental to its maintenance and continuance and to the
foregoing activities, or

 

(b)           in the case of the Borrower and any Subsidiary, any business or
business activity conducted by any of them on the Closing Date and any business
or business activities incidental or related thereto, or any business or
activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary thereto.

 



103

 

 

Notwithstanding anything to the contrary contained in herein, Holdings shall not
sell, dispose of, grant a Lien on or otherwise transfer its Equity Interests in
Intermediate Holdings or the Borrower, as applicable (other than (i) Liens
created by the Security Documents, or (ii) Liens arising by operation of law
that would be permitted under Section 6.02).

 

Section 6.09           Limitation on Modification of Indebtedness; Modification
of Certificate of Incorporation, By-Laws and Certain Other Agreements; etc. 

 

(a)           Amend or modify in any manner materially adverse to the Lenders,
or grant any waiver or release under or terminate in any manner (if such
granting or termination shall be materially adverse to the Lenders), (i) the
articles or certificate of incorporation or by-laws or limited liability company
operating agreement of Holdings, the Borrower or any of the Subsidiary
Guarantors or (ii) any documents relating to any Material Indebtedness (provided
that immaterial amendments of an administrative, mechanical, ministerial or
technical nature may be made so long as contemporaneous notice thereof is given
to the Administrative Agent), other than with the prior written consent of the
Administrative Agent; or

 

(b)          Permit the Borrower or any Subsidiary to enter into any agreement
or instrument that by its terms restricts (i) the payment of dividends or
distributions or the making of cash advances to (or the repayment of cash
advances from) the Borrower or any Subsidiary or (ii) the granting of Liens on
Collateral pursuant to the Security Documents, in each case other than those
arising under any Loan Document, except, in each case, restrictions existing by
reason of:

 

(i)              restrictions imposed by Applicable Law;

 

(ii)             contractual encumbrances or restrictions relating to the
Qualifying DIP RE Facility subject to the Intercreditor Agreement upon the
effectiveness thereof;

 

(iii)           customary provisions contained in leases, subleases, licenses or
sublicenses of Intellectual Property and other similar agreements entered into
in the ordinary course of business;

 

(iv)            customary provisions restricting subletting or assignment of any
lease governing a leasehold interest;

 

(v)             customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;

 

(vi)           customary restrictions and conditions contained in any agreement
relating to any Disposition permitted under Section 6.05 pending the
consummation of such Disposition;

 

(vii)          customary restrictions and conditions contained in the document
relating to any Lien, so long as (A) such Lien is permitted under Section 6.02
and such restrictions or conditions relate only to the specific asset subject to
such Lien and the proceeds and products thereof, and (B) such restrictions and
conditions are not created for the purpose of avoiding the restrictions imposed
by this Section 6.09;

 



104

 

 

(viii)        customary net worth provisions contained in the Real Property
leases entered into by Subsidiaries of the Borrower, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Borrower and its Subsidiaries to meet
their ongoing obligations.

 

Section 6.10            Financial Performance Covenants. The Loan Parties shall
maintain at all times Availability in an amount not less than $20,000,000.

 

Section 6.11           Use of Proceeds. The Borrower will not request any
Borrowing or Letter of Credit, and the Borrower shall not use, and shall procure
that Holdings, its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use directly or indirectly, the proceeds of any
Borrowing or Letter of Credit (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or any Sanctions,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

Section 6.12          Orders. Notwithstanding anything to the contrary herein,
no Loan Party shall use any portion or proceeds of the Loans or the Collateral,
or disbursements set forth in the Approved Budget, for payments or purposes that
would violate the terms of paragraphs 58, 75 and 78 of the Order, and the
corresponding paragraphs of the Final Order.

 

Section 6.13           Prepayments of Other Debt. Other than pursuant to an
order of the Court and in accordance with the Approved Budget, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than (i) the Obligations, the
Pre-Petition Obligations and the Qualifying DIP RE Facility or (ii) any payments
in respect of accrued payroll and related expenses as of the commencement of the
Chapter 11 Cases in accordance with the Approved Budget.

 

Section 6.14          Reclamation of Claims. No Loan Party shall enter into any
agreement to return any of its Inventory to any of its creditors for application
against any pre-petition Indebtedness, pre-petition trade payables or other
pre-petition claims under Section 546(c) of the Bankruptcy Code or allow any
creditor to take any setoff or recoupment against any of its pre-petition
Indebtedness, pre-petition trade payables or other pre-petition claims based
upon any such return pursuant to Section 553(b)(1) of the Bankruptcy Code or
otherwise if, after giving effect to any such agreement, setoff or recoupment,
the aggregate amount applied to pre-petition Indebtedness, pre-petition trade
payables and other pre-petition claims subject to all such agreements, setoffs
and recoupments since the Petition Date would exceed $1,000,000.

 

Section 6.15          Insolvency Proceeding Claims. No Loan Party shall incur,
create, assume, suffer to exist or permit any other superpriority administrative
claim which is pari passu with or senior to the claim of the Administrative
Agent or the Lenders against the Loan Parties, except Liens permitted hereunder
securing the Qualifying DIP RE Facility as set forth in the applicable Order.

 



105

 

 

Section 6.16           Bankruptcy Actions. No Loan Party shall seek, consent to,
or permit to exist, without the prior written consent of the Administrative
Agent, any order granting authority to take any action that is prohibited by the
terms of this Agreement, the Orders or the other Loan Documents or refrain from
taking any action that is required to be taken by the terms of this Agreement,
the Orders or any of the other Loan Documents.

 

Section 6.17           Subrogation. No Loan Party shall assert any right of
subrogation or contribution against any other Loan Party.

 

Section 6.18          Modification of Engagement Letters. The Loan Parties shall
not amend, supplement or modify, or permit the amendment, the supplementing or
modification of, any provision of the Borrower Sale Advisor Engagement Letter or
the Borrower Financial Advisor Engagement Letter, in each case, in any manner
that is adverse in any material respect to the interest of the Administrative
Agent or the Lenders without the consent of the Administrative Agent.

 

ARTICLE VII

Events of Default

 

Section 7.01           Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

 

(a)           any representation, warranty or certification made or deemed made
by or on behalf of any Loan Party or any Subsidiary in, or in connection with,
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder (including,
without limitation, any Budget Compliance Report, Borrowing Base Certificate or
Compliance Certificate), shall prove to have been false or misleading in any
material respect when made or deemed made;

 

(b)           default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

 

(c)           default shall be made in the payment of any interest on any Loan
or in the payment of any Fee or any other amount (other than an amount referred
to in paragraph (b) above) due under any Loan Document, when and as the same
shall become due and payable;

 

(d)          default shall be made in the due observance or performance by
Holdings, the Borrower or any of the Subsidiaries of any covenant, condition or
agreement contained in Sections 5.01, 5.04, 5.05, 5.06, 5.07, 5.13, 5.15, 5.16,
5.17, 5.18, 5.19, 5.20, 5.21 or in Article VI;

 



106

 

 

(e)           default shall be made in the (i) failure to deliver a Borrowing
Base Certificate required to be delivered pursuant to Section 5.12(a) or
(ii) due observance or performance by Holdings, the Borrower or any of the
Subsidiaries of any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraphs (b), (c) and (d) above) and
such failure shall continue unremedied for a period of 10 days after the earlier
of a Responsible Officer’s knowledge of such breach or notice thereof from the
Administrative Agent if such breach relates to terms or provisions of any other
Section of this Agreement;

 

(f)           except for defaults occasioned by the filing of the Chapter 11
Cases or entry into this Agreement or resulting from obligations with respect to
which the Bankruptcy Code prohibits any Loan Party or any Subsidiary from
complying or permits any Loan Party or Subsidiary not to comply (i) any event or
condition occurs that (A) results in any Material Indebtedness becoming due
prior to its scheduled maturity or (B) enables or permits (with all applicable
grace periods having expired) the holder or holders any Material Indebtedness or
any trustee or agent on its or their behalf to cause any such Material
Indebtedness become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity, (ii) Holdings, the Borrower
or any Loan Party fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) and such
payment is not made within any applicable grace period in respect of any
Material Indebtedness (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement);

 

(g)           there shall have occurred a Change in Control;

 

(h)           [reserved];

 

(i)            if the Loan Parties fail to comply in any material respect with
the terms of the Specified Liquidation Agreement for the Specified Store Closing
Sales or the Specified Liquidation Agreement shall be amended or modified in a
manner which is materially adverse to the Lenders without the Administrative
Agent’s consent;

 

(j)            there is entered against Holdings, the Borrower or any Subsidiary
one (1) or more final judgments or orders for the payment of money aggregating
in excess of $1.0 million (to the extent not covered by third-party insurance as
to which the insurer has been notified of such judgment and does not deny
coverage), which judgments are not subject to the Automatic Stay for a period of
twenty (20) consecutive days, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of Holdings, the Borrower or any
Subsidiary to enforce any such judgment;

 

(k)           (i) an ERISA Event and/or a Foreign Plan Event shall have
occurred, (ii) a trustee shall be appointed by a United States district court to
administer any Plan(s) or (iii) any Loan Party or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred or
will be assessed Withdrawal Liability to such Multiemployer Plan and such Person
does not have reasonable grounds for contesting such Withdrawal Liability or is
not contesting such Withdrawal Liability in a timely and appropriate manner; and
in each case in clauses (i) through (iii) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect;

 



107

 

 

(l)            (i) any Loan Document or any material provision of any Loan
Document shall for any reason cease to be, or shall be asserted in writing by
Holdings, the Borrower or any Subsidiary not to be, a legal, valid and binding
obligation of any party thereto, (ii) except as permitted by the terms of any
Security Document or any Security Document (as defined in the Pre-Petition
Credit Agreement), (A) any Security Document or any Security Document (as
defined in the Pre-Petition Credit Agreement) shall for any reason fail to
create a valid security interest in any Collateral (as defined herein and in the
Pre-Petition Credit Agreement) purported to be covered thereby, or (B) the
Orders, any Security Document or any Security Document (as defined in the
Pre-Petition Credit Agreement) shall for any reason (other than pursuant to the
terms thereof) cease to create a valid and perfected or recorded Lien on and
security interest in any portion of the Collateral (as defined herein and in the
Pre-Petition Credit Agreement) purported to be covered thereby, or such Lien or
other security interest shall cease to have the status and priority provided in
the Orders or (iii) the Loan Guaranty or the Loan Guaranty (as defined in the
Pre-Petition Credit Agreement) shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty or the Loan Guaranty (as defined in the
Pre-Petition Credit Agreement), or any Subsidiary Guarantor shall deny that it
has any further liability under the Loan Guaranty or the Loan Guaranty (as
defined in the Pre-Petition Credit Agreement) to which it is a party, or shall
give notice to such effect;

 

(m)          upon the effectiveness thereof, the provisions of the Intercreditor
Agreement shall for any reason be revoked or invalidated, in whole or in part,
or otherwise cease to be in full force and effect, or any Loan Party, any agent
with respect to the Qualifying DIP RE Facility, or any lender thereunder, or any
Affiliate of any of the foregoing shall have commenced a suit or an action,
including any motion or adversary proceeding in the Chapter 11 Cases, contesting
in any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder, or the Obligations, for any reason
shall not have the priority contemplated by this Agreement, the Pre-Petition
Credit Agreement or the Intercreditor Agreement;

 

(n)           if there occurs any uninsured loss of any portion of the
Collateral with a market or book value in excess of $2,000,000;

 

(o)           the failure of the Loan Parties to obtain the Final Order from the
Court not later than thirty (30) days after the date of entry of the Interim
Order;

 

(p)          the Loan Parties shall fail to meet timely any Case Milestone,
deliver timely any report or information, or meet timely any other deadline
under the Interim Order or the Final Order;

 

(q)           the occurrence of any of the following in the Chapter 11 Cases:

 

(i)              the bringing of a motion, taking of any action or the filing of
any plan of reorganization or disclosure statement attendant thereto by any of
the Loan Parties or any Subsidiary, or any Person claiming by or through any
Loan Party or any Subsidiary, in the Chapter 11 Cases: (A) to obtain additional
financing under Section 364(c) or Section 364(d) of the Bankruptcy Code not
otherwise permitted pursuant to this Agreement; (B) to grant any Lien other than
Liens permitted pursuant to Section 6.02 upon or affecting any Collateral; (C)
except as provided in the Interim Order or Final Order, as the case may be, to
use Cash Collateral of the Administrative Agent and the other Secured Parties or
Pre-Petition Agent and Pre-Petition Lenders under Section 363(c) of the
Bankruptcy Code without the prior written consent of the Administrative Agent;
or (D) any other action or actions materially adverse to (x) the Administrative
Agent and Lenders, as a whole, or Pre-Petition Agent and Pre-Petition Lenders,
as a whole, or their rights and remedies hereunder, under any other Loan
Documents, or their interest in the Collateral or (y) Pre-Petition Agent and
Pre-Petition Lenders, as a whole, or their rights under the Pre-Petition Credit
Agreement or the other Pre-Petition Loan Documents or their interest in the
Collateral (as defined in the Pre-Petition Credit Agreement);

 



108

 

 

(ii)             (A) the filing of any plan of reorganization, sale order or
disclosure statement attendant thereto, or any direct or indirect amendment to
such plan, sale order or disclosure statement, by a Loan Party that does not
propose to indefeasibly repay in full in cash the Secured Obligations or by any
other Person to which the Administrative Agent and the Required Lenders do not
consent, or any of the Loan Parties or their Subsidiaries shall seek, support or
fail to contest in good faith the filing or confirmation of any such plan or
entry of any such order, (B) the entry of any order terminating any Loan Party’s
exclusive right to file a plan of reorganization, or (C) the expiration of any
Loan Party’s exclusive right to file a plan of reorganization;

 

(iii)            the entry of an order in any of the Chapter 11 Cases confirming
a plan of reorganization that (A) is not reasonably acceptable to the
Administrative Agent, or (B) does not contain a provision for termination of the
Commitments and indefeasible repayment in full in cash of all of the Secured
Obligations and the Pre-Petition Obligations on or before the effective date of
such plan or plans;

 

(iv)            (A) the entry of an order amending, supplementing, staying,
vacating or otherwise modifying the Loan Documents or the Interim Order or the
Final Order without the written consent of the Administrative Agent or the
filing of a motion by the Loan Parties or its Affiliates for reconsideration
with respect to the Interim Order or the Final Order, or the Interim Order or
the Final Order shall otherwise not be in full force and effect without the
prior written consent of the Administrative Agent and the Required Lenders in
their sole discretion, or (B) any Loan Party or any Subsidiary shall fail to
comply with the Orders in any material respect; or

 

(v)             the payment of, or application for authority to pay, any
pre-petition claim without Required Lenders’ prior written consent unless in
accordance with the Approved Budget or pursuant to an Order of the Court; or

 

(vi)            the allowance of any claim or claims under Section 506(c) of the
Bankruptcy Code or otherwise against the Administrative Agent, any Lender or any
of the Collateral or against the Pre-Petition Agent, any Pre-Petition Lender or
any Collateral (as defined in the Pre-Petition Credit Agreement); or

 

(vii)           (A) the appointment of an interim or permanent trustee in the
Chapter 11 Cases or the appointment of a trustee receiver or an examiner in the
Chapter 11 Cases with expanded powers to operate or manage the financial
affairs, the business, or reorganization of the Loan Parties; or (B) the sale
without the Required Lender’s consent of all or substantially all of the Loan
Parties’ assets either through a sale under Section 363, through a confirmed
plan of reorganization in the Chapter 11 Cases or otherwise that does not result
in payment in full in cash of all of the Secured Obligations and all
Pre-Petition Obligations at the closing of such sale or initial payment of the
purchase price or effectiveness of such plan, as applicable; or

 



109

 

 

(viii)         entry of an order for the dismissal or conversion to Chapter 7 of
any Loan Party’s bankruptcy case; the appointment of a bankruptcy trustee,
examiner or other fiduciary with decision making authority except with the
express written consent of the Administrative Agent; the granting of any other
superpriority administrative expense claim (other than Liens permitted hereunder
securing the Qualifying DIP RE Facility) or the entry of an order granting
relief from the Automatic Stay (if not in favor of the Administrative Agent)
except with the express written consent of the Administrative Agent; any Loan
Party shall attempt to vacate or modify the Interim Order or the Final Order
over the objection of the Administrative Agent; or any Loan Party shall
institute any proceeding or investigation or support same by any other person
who seeks to challenge the status and/or validity of the liens of the
Administrative Agent (as security for the Lenders; or

 

(ix)            any Loan Party shall file a motion seeking, or the Court shall
enter an order granting, relief from or modifying the Automatic Stay involving
assets with an aggregate value in excess of $75,000 (A) to allow any creditor
(other than the Administrative Agent) to execute upon or enforce a Lien on any
Collateral not approved by the Administrative Agent, (B) approving any
settlement or other stipulation not approved by the Administrative Agent with
any secured creditor of any Loan Party providing for payments as adequate
protection or otherwise to such secured creditor, (C) with respect to any Lien
on or the granting of any Lien on any Collateral not approved by the
Administrative Agent to any federal, state or local environmental or regulatory
agency or authority, which in either case involves a claim that would have a
Material Adverse Effect on the Loan Parties or their estates (taken as a whole)
or more or (D) to permit other actions that would have a Material Adverse Effect
on the Loan Parties or their estates (taken as a whole); or

 

(x)             the commencement of a suit or an action (but not including a
motion for standing to commence a suit or an action) against either the
Administrative Agent or any Lender or Pre-Petition Agent or any Pre-Petition
Lender and, as to any suit or action brought by any Person other than a Loan
Party or a Subsidiary, officer or employee of a Loan Party, the continuation
thereof without dismissal for thirty (30) days after service thereof on either
the Administrative Agent or such Lender or Pre-Petition Agent or any
Pre-Petition Lender, that asserts or seeks by or on behalf of a Loan Party, any
state or federal environmental protection or health and safety agency, any
official committee in any Chapter 11 Case or any other party in interest in any
of the Chapter 11 Cases, a claim or any legal or equitable remedy that would (x)
have the effect of invalidating, subordinating or challenging any or all of the
Secured Obligations or Liens of the Administrative Agent or any Lender under the
Loan Documents or the Pre-Petition Obligations or Liens of the Pre-Petition
Agent or Pre-Petition Lenders under the Pre-Petition Loan Documents to any other
claim, or (y) have a Material Adverse Effect on the rights and remedies of the
Administrative Agent or any Lender or Pre-Petition Agent or any Pre-Petition
Lender under any Loan Document or the Pre-Petition Agent or Pre-Petition Lenders
under the Pre-Petition Loan Documents or the collectability of all or any
portion of the Secured Obligations or the Pre-Petition Obligations; or

 



110

 

 

(xi)            the entry of an order in the Chapter 11 Cases avoiding or
permitting recovery of any portion of the payments made on account of the
Secured Obligations or the Pre-Petition Obligations owing under the Pre-Petition
Loan Documents; or

 

(xii)           the failure of any Loan Party to perform any of its material
obligations under, or the occurrence of an event of default under or as defined
in, the Interim Order, the Final Order or any order of the Court approving any
Plan of Reorganization, a Section 363 Sale, or to perform in any material
respect its material obligations under any order of the Court approving bidding
procedures; or

 

(xiii)          other than Liens permitted hereunder securing the Qualifying DIP
RE Facility, the existence of any claims or charges, or the entry of any order
of the Court authorizing any claims or charges, other than in respect of this
Agreement and the other Loan Documents, or as otherwise permitted under the
applicable Loan Documents or permitted under the Orders, entitled to
superpriority administrative expense claim status in any Chapter 11 Case
pursuant to Section 364(c)(1) of the Bankruptcy Code pari passu with or senior
to the claims of the Administrative Agent and the Secured Parties under this
Agreement and the other Loan Documents, or there shall arise or be granted by
the Court (A) any claim having priority over any or all administrative expenses
of the kind specified in clause (b) of Section 503 or clause (b) of Section 507
of the Bankruptcy Code or (B) any Lien on the Collateral having a priority
senior to or pari passu with the Liens and security interests granted herein,
except, in each case, as expressly provided in the Loan Documents or in the
Orders then in effect (but only in the event specifically consented to by the
Administrative Agent), whichever is in effect; or

 

(xiv)          the Orders shall cease to create a valid and perfected Lien on
the Collateral or to be in full force and effect, shall have been reversed,
modified, amended, stayed, vacated, or subject to stay pending appeal, in the
case of modification or amendment, without prior written consent of
Administrative Agent; or

 

(xv)           an order in the Chapter 11 Cases shall be entered (A) charging
any of the Collateral under Section 506(c) of the Bankruptcy Code against the
Administrative Agent and the Secured Parties or (B) limiting the extension under
Section 552(b) of the Bankruptcy Code of the Liens of the Pre-Petition Agent on
the Collateral to any proceeds, products, offspring, or profits of the
Collateral acquired by any Loan Party after the Petition Date, or the
commencement of other actions that is materially adverse to Administrative
Agent, the Secured Parties or their respective rights and remedies under the
Loan Documents in any of the Chapter 11 Cases or inconsistent with any of the
Loan Documents; or

 

(xvi)          if the Final Order does not include a waiver, in form and
substance satisfactory to the Administrative Agent, of (A) the right to
surcharge the Collateral under Section 506(c) of the Bankruptcy Code and (B) any
ability to limit the extension under Section 552(b) of the Bankruptcy Code of
the Liens of the Pre-Petition Agent on the Collateral to any proceeds, products,
offspring, or profits of the Collateral acquired by any Loan Party after the
Petition Date; or

 

(xvii)         an order of the Court shall be entered denying or terminating use
of Cash Collateral by the Loan Parties; or

 



111

 

 

(xviii)        an order materially adversely impacting the rights and interests
of the Administrative Agent and the Lenders, as determined by the Administrative
Agent in its Permitted Discretion, shall have been entered by the Court; or

 

(xix)          any Loan Party shall challenge, support or encourage a challenge
of any payments made to the Administrative Agent or any Lender with respect to
the Secured Obligations or the Pre-Petition Agent or the Pre-Petition Lenders
with respect to the Pre-Petition Obligations, or without the consent of the
Administrative Agent, the filing of any motion by the Loan Parties seeking
approval of (or the entry of an order by the Court approving) adequate
protection to any Pre-Petition Agent or the Pre-Petition Lenders that is
inconsistent with the Order; or

 

(xx)           other than the Specified Store Closing Sales, any Loan Party or
any person on behalf of any Loan Party shall file any motion seeking authority
to consummate a sale of assets of the Loan Parties or the Collateral to the
extent having a value in excess of $2,000,000 outside the ordinary course of
business and not otherwise permitted hereunder and without the Administrative
Agent’s consent; or

 

(xxi)          any Loan Party shall make any payment (whether by way of adequate
protection or otherwise) of principal or interest or otherwise on account of any
pre-petition Indebtedness or payables other than payments (A) in respect of
accrued payroll and related expenses as of the commencement of the Chapter 11
Cases, (B) in respect of certain creditors as may be reasonably acceptable to
the Administrative Agent and (C) permitted under this Agreement, in each case,
to the extent authorized or required by one or more “first day” or “second day”
orders or any of the Orders (or other orders with the consent of the
Administrative Agent) and consistent with the Approved Budget; or

 

(xxii)          if, unless otherwise approved by the Administrative Agent, an
order of the Court shall be entered providing for a change of venue with respect
to any of the Chapter 11 Cases and such order shall not be reversed or vacated
within ten (10) days; or

 

(xxiii)        any Loan Party or any Subsidiary thereof shall file any motion or
other request with the Court seeking (A) to grant or impose, under Section 364
of the Bankruptcy Code or otherwise, liens or security interests in any DIP
Collateral (as defined in the Orders), whether senior, equal or subordinate to
the Administrative Agent’s liens and security interests (other than Liens
permitted hereunder securing the Qualifying DIP RE Facility); or (B) to modify
or affect any of the rights of the Administrative Agent or the Lenders under the
Orders or the Loan Documents and related documents by any plan of reorganization
confirmed in the Chapter 11 Cases or subsequent order entered in the Chapter 11
Cases; or

 

(xxiv)         [reserved]; or

 

(xxv)         any Loan Party or any Subsidiary thereof shall take any action in
support of any matter set forth in this clause (q) or any other Person shall do
so and such application is not contested in good faith by the Loan Parties and
the relief requested is granted in an order that is not stayed pending appeal;

 



112

 

 

then, and in every such event, and at any time thereafter during the continuance
of such event, subject to the Orders and upon the effectiveness thereof, the
Intercreditor Agreement and the terms thereof and notwithstanding the provisions
of Section 362 of the Bankruptcy Code and without notice, application or motion,
hearing before, or order of the Court, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Revolver Commitments, whereupon the Revolver Commitments shall terminate
immediately, but without affecting the Administrative Agent’s Liens or the
Secured Obligations, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, but ratably as among the Classes of Loans and the
Loans of each Class at the time outstanding, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding,
(iii) require the Loan Parties to Cash Collateralize LC Obligations at 105% of
the Stated Amount thereof, and, if the Loan Parties fail promptly to deposit
such Cash Collateral, the Administrative Agent may (and shall upon the direction
of Required Lenders) advance the required Cash Collateral as Loans (whether or
not an Overadvance exists or is created thereby, or the conditions in
Section 4.02 are satisfied), (iv) declare that the application of the Carve-Out
has occurred through the delivery of a Carve-Out Trigger Notice (as defined in
the Orders) to the Borrower, (v) subject to the Remedies Notice Period, direct
any or all of the Loan Parties to sell or otherwise dispose of any or all of the
Collateral (subject to the Intercreditor Agreement upon the effectiveness
thereof) on terms and conditions acceptable to the Administrative Agent pursuant
to Section 363, Section 365 and other applicable provisions of the Bankruptcy
Code (and, without limiting the foregoing, direct any Loan Party to assume and
assign any lease or executory contract included in the Collateral (subject to
the Intercreditor Agreement upon the effectiveness thereof) to the
Administrative Agent’s designees in accordance with and subject to Section 365
of the Bankruptcy Code); and/or (vi) subject to the Remedies Notice Period, (A)
exercise on behalf of itself and the Secured Parties all rights and remedies
available to it and the Secured Parties under the Loan Documents or Applicable
Law or (B) take any and all actions described in the Orders, including, without
limitation, those actions specified in the Orders after the occurrence of any
Event of Default.

 

At any hearing during the Remedies Notice Period to contest the enforcement of
remedies, the only issue that may be raised by any party in opposition thereto
shall be whether, in fact, an Event of Default has occurred, and the Loan
Parties hereby waive their right to and shall not be entitled to seek relief,
including, without limitation, under Section 105 of the Bankruptcy Code, to the
extent that such relief would in way impair or restrict the rights and remedies
of the Administrative Agent or the Secured Parties, as set forth in this
Agreement, the applicable Order or other Loan Documents. It is agreed and
understood that the Administrative Agent may not charge default interest
pursuant to this Agreement during such time as the occurrence of such Event of
Default is being contested during the Remedies Notice Period but once determined
that such Event of Default exists, the Administrative Agent may charge default
interest pursuant to this Agreement retroactively to cover the period from which
the Event of Default exists through the date of determination.

 

The Automatic Stay shall terminate, and the Administrative Agent may exercise
rights and remedies in accordance with the Loan Documents and Applicable Law,
including a Full-Chain Liquidation. Notwithstanding the foregoing, the Lenders
shall not be obligated to provide any Loans at any time a default or an Event of
Default has occurred.

 



113

 

 

 

The Administrative Agent (together with its agents, representatives and
designees) is hereby granted an irrevocable, non-exclusive license or other
right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of the Loan
Parties, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral, in each case, after the occurrence and during the
continuance of an Event of Default, subject to the rights, remedies and
priorities under the Orders and upon the effectiveness thereof, the
Intercreditor Agreement. The Administrative Agent (together with its agents,
representatives and designees) is hereby granted a non-exclusive right to have
access to, and a rent-free right to use, any and all owned or leased locations
(including, without limitation, warehouse locations, distribution centers and
Store locations) for the purpose of arranging for and effecting the sale or
disposition of Collateral, subject to the Intercreditor Agreement upon the
effectiveness thereof, including the production, completion, packaging and other
preparation of such Collateral for sale or disposition, and to engage in bulk
sales of Collateral, which rights shall be subject to the Orders and the
Intercreditor Agreement upon the effectiveness thereof. It is further understood
and agreed that the Administrative Agent and its representatives (and persons
employed on their behalf) may continue to operate, service, maintain, process
and sell the Collateral, subject to the Orders and the Intercreditor Agreement
upon the effectiveness thereof. Upon the occurrence and the continuance of an
Event of Default and the exercise by the Administrative Agent or Lenders of
their rights and remedies under this Agreement and the other Loan Documents, the
Loan Parties shall assist the Administrative Agent and Lenders in effecting a
sale or other disposition of the Collateral upon such terms as are reasonably
acceptable to the Administrative Agent, subject to the Orders and the
Intercreditor Agreement upon the effectiveness thereof.

 

Section 7.02        Allocation. Notwithstanding anything herein to the contrary,
upon the occurrence and during the continuance of an Event of Default, monies to
be applied to the Secured Obligations, whether arising from payments by the Loan
Parties, realization on Collateral, setoff or otherwise, shall be allocated as
follows:

 

(a)               first, to payment of that portion of the Obligations
(excluding the Other Liabilities) constituting fees, indemnities, expenses
(including extraordinary expenses) and other amounts, owing to the
Administrative Agent or the Issuing Bank, in its capacity as such;

 

(b)               second, to payment of that portion of the Obligations
(excluding the Other Liabilities) constituting indemnities, expenses, and other
amounts (other than principal, interest and fees) payable to the Lenders,
ratably among them in proportion to the amounts described in this clause second
payable to them;

 



114

 

 

(c)               third, to the extent not previously reimbursed by the
Borrower, to payment to the Lenders of that portion of the Obligations
constituting principal and accrued and unpaid interest on any permitted
Overadvances, ratably among the Lenders in proportion to the amounts

 

described in this clause third payable to them;

 

(d)               fourth, to payment of that portion of the Obligations
constituting accrued and unpaid interest on the Loans, LC Obligations and other
Obligations, and fees (including Letter of Credit Fees), ratably among the
Lenders and the Issuing Bank in proportion to the respective amounts described
in this clause fourth payable to them;

 

(e)               fifth, to payment of that portion of the Obligations
constituting unpaid principal of the Loans and LC Obligations, ratably among the
Lenders and the Issuing Bank in proportion to the respective amounts described
in this clause fifth held by them;

 

(f)                sixth, to the Administrative Agent for the account of the
Issuing Bank, to Cash Collateralize LC Obligations at 105% of the Stated Amount
thereof;

 

(g)               seventh, to payment of that portion of the Obligations arising
from Cash Management Services to the extent secured under the Security
Documents, ratably among the Secured Parties in proportion to the respective
amounts described in this clause seventh held by them;

 

(h)               eighth, to payment of all other Obligations arising from Bank
Products to the extent secured under the Security Documents, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
eighth held by them; and

 

(i)                 last, the balance, if any, after all of the Obligations have
been paid in full, to the Loan Parties or as otherwise required by Law.

 

Amounts shall be applied to each category of Secured Obligations set forth above
until Full Payment thereof and then to the next category. If amounts are
insufficient to satisfy a category, they shall be applied on a pro rata basis
among the Secured Obligations in the category. Amounts distributed with respect
to any Secured Bank Product Obligations shall be the lesser of the maximum
Secured Bank Product Obligations last reported to the Administrative Agent or
the actual Secured Bank Product Obligations as calculated by the methodology
reported to the Administrative Agent for determining the amount due. The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any Secured Bank Product Obligations, and may
request a reasonably detailed calculation of such amount from the applicable
Secured Party. If a Secured Party fails to deliver such calculation within five
days following request by the Administrative Agent, the Administrative Agent may
assume the amount to be distributed is zero. The allocations set forth in this
Section 7.02 are solely to determine the rights and priorities of the
Administrative Agent and the Secured Parties as among themselves, and may,
except as set forth in the next sentence, be changed by agreement among them
without the consent of any Loan Party. It is understood and agreed that (i) no
Secured Bank Product Obligations shall be paid pursuant to this Section ahead of
any other Obligations and (ii) no Cash Collateralization of LC Obligations shall
be paid prior to any fees, interest or amounts due to the Issuing Bank or the
Administrative Agent, in each case, unless consented to by the Borrower. If any
monies remain after distribution to all of the categories above, such monies
shall be returned to the Borrower.

 



115

 

 

ARTICLE VIII

 

The Agents

 

Section 8.01        Appointment, Authority and Duties of the Administrative
Agent.

 

(a)               Appointment and Authority. Each Secured Party hereby
irrevocably appoints and designates J.P. Morgan as the Administrative Agent
under all Loan Documents and J.P. Morgan hereby accepts such appointments. The
Administrative Agent may, and each Secured Party authorizes the Administrative
Agent to, enter into all Loan Documents to which the Administrative Agent is
intended to be a party and accept all Security Documents, for the benefit of
Secured Parties. Each Secured Party agrees that any action taken by the
Administrative Agent or Required Lenders in accordance with the provisions of
the Loan Documents, and the exercise by the Administrative Agent or Required
Lenders of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing, the
Administrative Agent shall have the sole and exclusive authority to (a) act as
the disbursing and collecting agent for the Lenders with respect to all payments
and collections arising in connection with the Loan Documents; (b) execute and
deliver as the Administrative Agent each Loan Document, including any
intercreditor or subordination agreement, and accept delivery of each Loan
Document from any Loan Party or other Person; (c) act as collateral agent for
Secured Parties for purposes of perfecting and administering Liens under the
Loan Documents, and for all other purposes stated therein; (d) manage, supervise
or otherwise deal with Collateral; and (e) take any Enforcement Action or
otherwise exercise any rights or remedies with respect to any Collateral under
the Loan Documents, Applicable Law or otherwise. No Secured Party shall have any
right individually to take any Enforcement Action or otherwise exercise any
rights or remedies with respect to any Collateral under the Loan Documents,
Applicable Law or otherwise. The duties of the Administrative Agent shall be
ministerial and administrative in nature, and the Administrative Agent shall not
have a fiduciary relationship with any Secured Party, Participant or other
Person, by reason of any Loan Document or any transaction relating thereto. The
Administrative Agent alone shall be authorized to determine whether any
Accounts, Credit Card Receivables or Inventory constitute Eligible Credit Card
Receivables, Eligible Inventory or Eligible In-Transit Inventory, whether to
impose or release any Availability Reserve, or whether any conditions to funding
or to issuance of a Letter of Credit have been satisfied, which determinations
and judgments, if exercised in good faith, shall exonerate the Administrative
Agent from liability to any Lender or other Person for any error in judgment.

 

(b)               Duties. The Administrative Agent shall not have any duties
except those expressly set forth in the Loan Documents. The conferral upon the
Administrative Agent of any right shall not imply a duty to exercise such right,
unless instructed to do so by Required Lenders in accordance with this
Agreement.

 

(c)               Agent Professionals. The Administrative Agent may perform its
duties through agents and employees. The Administrative Agent may consult with
and employ Agent Professionals, and shall be entitled to act upon, and shall be
fully protected in any action taken in good faith reliance upon, any advice
given by an Agent Professional.

 

(d)               Instructions of Required Lenders. The rights and remedies
conferred upon the Administrative Agent under the Loan Documents may be
exercised without the necessity of joinder of any other party, unless required
by Applicable Law. The Administrative Agent may request instructions from
Required Lenders or other Secured Parties with respect to any act (including the
failure to act) in connection with any Loan Documents, and may seek assurances
to its satisfaction from Secured Parties of their indemnification obligations
against all Claims that could be incurred by the Administrative Agent in
connection with any act. The Administrative Agent shall be entitled to refrain
from any act until it has received such instructions or assurances, and the
Administrative Agent shall not incur liability to any Lender by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
the Administrative Agent as a result of the Administrative Agent acting or
refraining from acting in accordance with the instructions of Required Lenders.
Notwithstanding the foregoing, instructions by and consent of specific Lenders
or Secured Parties shall be required to the extent provided in Section 9.08(b).
In no event shall the Administrative Agent be required to take any action that,
in its opinion, is contrary to Applicable Law or any Loan Documents or could
subject any Agent Indemnitee to personal liability.

 



116

 

 

Section 8.02        Agreements Regarding Collateral and Field Examination
Reports.

 

(a)               Possession of Collateral. The Administrative Agent and Secured
Parties appoint each Lender as agent (for the benefit of Secured Parties) for
the purpose of perfecting Liens in any Collateral held or controlled by such
Lender, to the extent such Liens are perfected by possession or control. If any
Lender obtains possession or control of any Collateral, it shall notify the
Administrative Agent thereof and, promptly upon the Administrative Agent’s
request, deliver such Collateral to the Administrative Agent or otherwise deal
with it in accordance with the Administrative Agent’s instructions.

 

(b)               Reports. The Administrative Agent shall promptly forward to
each Lender, when complete, copies of any field audit, examination or appraisal
report prepared by or for the Administrative Agent with respect to any Loan
Party or Collateral (“Report”). Each Lender agrees (i) that neither J.P. Morgan
nor the Administrative Agent makes any representation or warranty as to the
accuracy or completeness of any Report, and shall not be liable for any
information contained in or omitted from any Report; (ii) that the Reports are
not intended to be comprehensive audits or examinations, and that the
Administrative Agent or any other Person performing any audit or examination
will inspect only specific information regarding the Collateral and will rely
significantly upon the Borrower’s books and records as well as upon
representations of the Borrower’s officers and employees; and (iii) to keep all
Reports confidential in accordance with Section 9.16 and not to distribute or
use any Report in any manner other than administration of the Loans and other
Obligations. Each Lender shall indemnify and hold harmless the Administrative
Agent and any other Person preparing a Report from any action such Lender may
take as a result of or any conclusion it may draw from any Report, as well as
from any Claims arising as a direct or indirect result of the Administrative
Agent furnishing a Report to such Lender.

 

Section 8.03        Reliance By the Administrative Agent. The Administrative
Agent shall be entitled to rely, and shall not incur any liability in relying,
upon any certification, notice or other communication (including those by
telephone, telex, telegram, telecopy or e-mail) believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person, and upon the
advice and statements of Agent Professionals. The Administrative Agent shall
have a reasonable and practicable amount of time to act upon any instruction,
notice or other communication under any Loan Document, and shall not be liable
for any such delay in acting.

 

Section 8.04        Action Upon Default. The Administrative Agent shall not be
deemed to have knowledge of any Default or Event of Default, or of any failure
to satisfy any conditions in Article IV, unless it has received written notice
from the Borrower or Required Lenders specifying the occurrence and nature
thereof. If any Lender acquires knowledge of a Default, Event of Default or
failure of such conditions, it shall promptly notify the Administrative Agent
and the other Lenders thereof in writing. Each Secured Party agrees that, except
with the written consent of the Required Lenders, it will not take any
Enforcement Action, accelerate Obligations, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral or to assert any rights
relating to any Collateral.

 

Section 8.05        Payments Received by Defaulting Lender. If a Defaulting
Lender obtains a payment or reduction of any Obligation, it shall immediately
turn over the amount thereof to the Administrative Agent for application under
Section 2.18 and it shall provide a written statement to the Administrative
Agent describing the Obligation affected by such payment or reduction. No Lender
shall set off against any Dominion Account without the prior consent of the
Administrative Agent.

 

Section 8.06        Limitation on Responsibilities of the Agents. The
Administrative Agent shall not be liable to any Secured Party for any action
taken or omitted to be taken under the Loan Documents, except for losses to the
extent caused by the Administrative Agent’s gross negligence or willful
misconduct. The Agents do not assume any responsibility for any failure or delay
in performance or any breach by any Loan Party, Lender or other Secured Party of
any obligations under the Loan Documents. The Agents do not make any express or
implied representation, warranty or guarantee to Secured Parties with respect to
any Secured Obligations, Collateral, Loan Documents or Loan Party. No Agent
Indemnitee shall be responsible to Secured Parties for any recitals, statements,
information, representations or warranties contained in any Loan Documents; the
execution, validity, genuineness, effectiveness or enforceability of any Loan
Documents; the genuineness, enforceability, collectability, value, sufficiency,
location or existence of any Collateral, or the validity, extent, perfection or
priority of any Lien therein; the validity, enforceability or collectability of
any Secured Obligations; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any Loan
Party or Account Debtor. No Agent Indemnitee shall have any obligation to any
Secured Party to ascertain or inquire into the existence of any Default or Event
of Default, the observance by any Loan Party of any terms of the Loan Documents,
or the satisfaction of any conditions precedent contained in any Loan Documents.

 



117

 

 

Section 8.07        Successor Administrative Agent and Co-Agents.

 

(a)               Resignation; Successor Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving at least
30 days written notice thereof to Lenders and the Borrower. Upon receipt of such
notice, Required Lenders shall have the right, in consultation with (and with
the consent of) the Borrower, to appoint a successor Administrative Agent which
shall be (i) a Lender or an Affiliate of a Lender; or (ii) a commercial bank
that is organized under the laws of the United States or any state or district
thereof, has a combined capital surplus of at least $1,000,000,000 and (provided
no Event of Default exists under Sections 7.01(b) (with respect to the Borrower
only)) is subject to the approval of the Borrower. If no successor agent is
appointed prior to the date that is 30 days from the effective date of the
resignation of the Administrative Agent, then the Administrative Agent may
appoint a successor agent from among the Lenders or, if no Lender accepts such
role, the Administrative Agent may appoint Required Lenders as successor
Administrative Agent. Upon acceptance by a successor Administrative Agent of an
appointment to serve as the Administrative Agent hereunder, or upon appointment
of Required Lenders as successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Administrative Agent without further act, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Section 8.15. Notwithstanding any Administrative
Agent’s resignation, the provisions of this Section 8.07 shall continue in
effect for its benefit with respect to any actions taken or omitted to be taken
by it while the Administrative Agent. Any successor to J.P. Morgan by merger or
acquisition of stock or this loan shall continue to be the Administrative Agent
hereunder without further act on the part of the parties hereto, unless such
successor resigns as provided above.

 

(b)               Separate Collateral Administrative Agent. The parties
acknowledge that upon the effectiveness of the Qualifying DIP RE Facility, the
collateral agent thereunder may be acting as collateral agent for the
Administrative Agent and the Lenders with respect to the Real Property and, to
such extent, the Administrative Agent shall appoint such collateral agent to act
in such capacity. Secured Parties shall execute and deliver such documents as
the Administrative Agent deems appropriate to vest any rights or remedies in
such agent.

 

Section 8.08        Due Diligence and Non-Reliance. Each Lender acknowledges and
agrees that it has, independently and without reliance upon the Agents or any
other Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Loan Parties. Each
Secured Party acknowledges and agrees that the other Secured Parties have made
no representations or warranties concerning any Loan Party, any Collateral or
the legality, validity, sufficiency or enforceability of any Loan Documents or
Secured Obligations. Each Secured Party will, independently and without reliance
upon any other Secured Party, and based upon such financial statements,
documents and information as it deems appropriate at the time, continue to make
and rely upon its own credit decisions in making Loans and participating in LC
Obligations, and in taking or refraining from any action under any Loan
Documents. Except for notices, reports and other information expressly required
to be furnished to or expressly requested by a Lender, the Administrative Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to the Administrative Agent by any
Loan Party or any credit or other information concerning the affairs, financial
condition, business or properties of any Loan Party (or any of its Affiliates)
which may come into possession of the Agents and their respective Affiliates.

 

Section 8.09        Remittance of Payments and Collections.

 

(a)               Remittances Generally. All payments by any Lender to the
Administrative Agent shall be made by the time and on the day set forth in this
Agreement, in immediately available funds. If no time for payment is specified,
payment shall be made by Lender not later than 2:00 p.m. (Local Time) on such
day. Payment by the Administrative Agent to any Secured Party shall be made by
wire transfer, in the type of funds received by the Administrative Agent. Any
such payment shall be subject to the Administrative Agent’s right of offset for
any amounts due from such payee under the Loan Documents.

 



118

 

 

(b)               Failure to Pay. If any Secured Party fails to pay any amount
when due by it to the Administrative Agent pursuant to the terms hereof, such
amount shall bear interest from the due date until paid at the rate determined
by the Administrative Agent as customary in the banking industry for interbank
compensation. In no event shall Borrower be entitled to receive credit for any
interest paid by a Secured Party to the Administrative Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by the
Administrative Agent pursuant to Section 2.18.

 

(c)               Recovery of Payments. If the Administrative Agent pays any
amount to a Secured Party in the expectation that a related payment will be
received by the Administrative Agent from a Loan Party and such related payment
is not received, then the Administrative Agent may recover such amount from each
Secured Party that received it. If the Administrative Agent determines at any
time that an amount received under any Loan Document must be returned to a Loan
Party or paid to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, the Administrative Agent
shall not be required to distribute such amount to any Lender. If any amounts
received and applied by the Administrative Agent to any Secured Obligations are
later required to be returned by the Administrative Agent pursuant to Applicable
Law, each Lender shall pay to the Administrative Agent, on demand, such Lender’s
Pro Rata share of the amounts required to be returned.

 

Section 8.10        The Administrative Agent in its Individual Capacity. As a
Lender, J.P. Morgan shall have the same rights and remedies under the other Loan
Documents as any other Lender, and the terms “Lenders,” “Required Lenders” or
any similar term shall include J.P. Morgan in its capacity as a Lender.
J.P. Morgan and its Affiliates may accept deposits from, lend money to, provide
Bank Products to, act as financial or other advisor to, and generally engage in
any kind of business with, Loan Parties and their Affiliates, as if J.P. Morgan
were not the Administrative Agent hereunder, without any duty to account
therefor to the Lenders. In their individual capacities, J.P. Morgan and its
Affiliates may receive information regarding Loan Parties, their Affiliates and
their Account Debtors (including information subject to confidentiality
obligations), and each Secured Party agrees that J.P. Morgan and its Affiliates
shall be under no obligation to provide such information to any Secured Party,
if acquired in such individual capacity.

 

Section 8.11        Administrative Agent Titles. Each Lender, other than
J.P. Morgan, that is designated (on the cover page of this Agreement or
otherwise) by J.P. Morgan as an “Agent” or “Arranger” of any type shall not have
any right, power, responsibility or duty under any Loan Documents other than
those applicable to all Lenders in their capacity as such, and shall in no event
be deemed to have any fiduciary relationship with any other Lender.

 

Section 8.12        Bank Product Providers. Each Secured Bank Product Provider,
by delivery of a notice to the Administrative Agent of a Bank Product, agrees to
be bound by this Article VIII. Each Secured Bank Product Provider shall
indemnify and hold harmless the Agent Indemnitees, to the extent not reimbursed
by Loan Parties, against all Claims that may be incurred by or asserted against
any Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations.

 

Section 8.13        Survival. This Article VIII shall survive Full Payment of
the Obligations. Other than Sections 8.01, 8.04 and 8.07, this Article VIII does
not confer any rights or benefits upon Borrower or any other Person. As between
Borrower and Administrative Agent, any action that Administrative Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.

 



119

 

 

Section 8.14        Withholding Tax. To the extent required by any Applicable
Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 2.15, each Lender shall indemnify and hold
harmless the Administrative Agent against, within 10 days after written demand
therefor, any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 8.14. The agreements in this Section 8.14 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Revolver Commitments and
the repayment, satisfaction or discharge of all other Obligations. For the
avoidance of doubt, for purposes of this Section 8.14, the term “Lender”
includes any Issuing Bank.

 

Section 8.15        Indemnification. The Lenders agree to indemnify each Agent
and Lead Arranger in its capacity as such (to the extent not reimbursed by
Holdings or the Borrower and without limiting the obligation of Holdings or the
Borrower to do so), each in an amount equal to its pro rata share (based on its
Revolver Commitments hereunder (or if such Revolver Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of its applicable outstanding Loans or participations in L/C Disbursements, as
applicable)) thereof, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent or Lead Arranger in any way relating to or arising out of, the
Revolver Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
Lead Arranger under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s or Lead
Arranger’s gross negligence or willful misconduct. The agreements in this
Section 8.15 shall survive the payment of the Loans and all other amounts
payable hereunder.

 

Section 8.16        Certain ERISA Matters.

 

(a)               Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of the Plan Asset Regulations) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

 

(ii)              the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 



120

 

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)               In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

Section 8.17        Flood Laws. The Administrative Agent has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the National Flood Insurance Reform Act of 1994 and related
legislation (the “Flood Laws”). The Administrative Agent will post on the
applicable electronic platform (or otherwise distribute to each Lender in the
syndicate) documents that it receives in connection with the Flood Laws.
However, the Administrative Agent reminds each Lender and Participant in the
facility that, pursuant to the Flood Laws, each federally regulated Lender
(whether acting as a Lender or Participant in the facility) is responsible for
assuring its own compliance with the flood insurance requirements.

 

ARTICLE IX

Miscellaneous

 

Section 9.01        Notices.

 

(a)               Notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by fax or other electronic transmission,
(including by “.pdf” or “.tif”) pursuant to the terms of this Agreement, as
follows:

 

(i)                 if to any Loan Party, to Tuesday Morning, Inc., 6250 LBJ
Freeway, Dallas, Texas 75240, Attention: Stacie Shirley, Telecopier: (972)
934-7231, Electronic Address: sshirley@tuesdaymorning.com, with a copy to
Tuesday Morning, Inc., 6250 LBJ Freeway, Dallas, Texas 75240, Attention: Steven
R. Becker, Electronic Address: sbecker@tuesdaymorning.com, with a copy to Haynes
and Boone LLP, 2323 Victory Ave. Suite 700, Dallas, Texas 75219, Attention: Ian
Peck, Electronic Address: ian.peck@haynesboone.com;

 



121

 

 

(ii)              if to the Administrative Agent, to JPMorgan Chase Bank, N.A.,
2200 Ross Avenue, 9th Floor, TX1-2921, Dallas, TX 75201, Attention: Jon
Eckhouse, Telecopier: (214) 965-2594, Electronic Address: jon.eckhouse@jpmorgan,
with a copy to Vinson & Elkins L.L.P., 2001 Ross Avenue, Suite 3900, Dallas, TX
75201, Attention: Christopher Dawe, Electronic Address: cdawe@velaw.com;

 

(iii)            if to an Issuing Bank, to it at the address, fax number or
electronic address set forth separately in writing; or

 

(iv)             if to a Lender, to it at the address, fax number or electronic
address set forth on Schedule 2.01 or in the Assignment and Acceptance pursuant
to which such Lender becomes a party hereto.

 

(b)               Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative Agent
and the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, further, that approval of such procedures
may be limited to particular notices or communications.

 

(c)               All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
sent by fax or (to the extent permitted by paragraph (b) above) electronic means
or on the date five (5) Business Days after dispatch by certified or registered
mail if mailed, in each case delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

 

(d)               Any party hereto may change its address or fax number for
notices and other communications hereunder by notice to the other parties
hereto.

 

Section 9.02        Survival of Agreement. All representations and warranties
made by the Loan Parties herein and in the other Loan Documents shall be
considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making of the Loans, the execution and delivery of the Loan
Documents and the issuance of the Letters of Credit, and shall continue in full
force and effect until the Revolver Termination Date. Without prejudice to the
survival of any other agreements contained herein, obligations for taxes, costs,
indemnifications, reimbursements, damages and other contingent liabilities
contained herein (including pursuant to Sections 2.12, 2.14 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit, and the termination of the Revolver
Commitments or this Agreement, limited in the manner set forth herein.

 

Section 9.03        Binding Effect. This Agreement shall become effective when
it shall have been executed by Holdings, the Borrower and the Administrative
Agent and when the Administrative Agent shall have received copies hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

 



122

 

 

Section 9.04        Successors and Assigns.

 

(a)               The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), except that (i) except as otherwise permitted by
Section 6.05 the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender (and
any attempted assignment or transfer by the Borrower without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section 9.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)               Subject to the conditions set forth in clause (ii) below, any
Lender may assign to one (1) or more Eligible Assignees (other than to any
natural person) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolver Commitments and the Loans
at the time owing to it) (provided, however, that pro rata assignments shall not
be required and each assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any applicable
Loan and any related Revolver Commitment) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(i)                 the Borrower, provided that no consent of the Borrower shall
be required (i) if an Event of Default has occurred and is continuing and
(ii) if such assignment is to a Lender, an Affiliate of a Lender or a Related
Fund in respect of a Lender;

 

(ii)              the Administrative Agent, provided that no consent of the
Administrative Agent shall be required if such assignment is to a Lender, an
Affiliate of a Lender or a Related Fund in respect of a Lender; and

 

(iii)            the Issuing Bank, provided that no consent of the Issuing Bank
shall be required unless such assignment increases the obligation of the
assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding).

 

(c)               Assignments shall be subject to the following additional
conditions:

 

(i)                 except in the case of an assignment to a Lender, an
affiliate of a Lender or Related Fund or an assignment of the entire remaining
amount of the assigning Lender’s Revolver Commitments or Loans, the amount of
the Revolver Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5.0 million, unless each of the Borrower and the Administrative Agent
otherwise consent, provided that such amounts shall be aggregated in respect of
each Lender and its Affiliates or Related Funds, if any;

 

(ii)              the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance together with a processing
and recordation fee of $3,500; and

 

(iii)            the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and all
applicable tax forms.

 



123

 

 

(d)               Subject to acceptance and recording thereof pursuant to
clause (f) below and subject to clause (k) below, from and after the effective
date specified in each Assignment and Acceptance the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 9.05 as well as
any Fees accrued for its account and not yet paid). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section 9.04.

 

(e)               The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolver
Commitments of, and principal amount (and stated interest) of the Loans and the
LC Obligations owing to, each Lender or Issuing Bank, as applicable, pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender (with respect to any entry related to such Lender’s Loans), at any
reasonable time and from time to time upon reasonable prior notice.

 

(f)                Upon its receipt of a duly completed Assignment and
Acceptance executed by an assigning Lender and an Eligible Assignee (subject to
clause (f)), the Eligible Assignee’s completed Administrative Questionnaire
(unless the Eligible Assignee shall already be a Lender hereunder) and any
applicable tax forms, and any written consent to such assignment required by
clause (i) above, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment, whether or not evidenced by a promissory note, shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this clause (f).

 

(g)               Any Lender may, without the consent of the Borrower, the
Issuing Bank or the Administrative Agent, sell participations to one (1) or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolver Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that requires the consent of each Lender directly affected thereby
pursuant to Section 9.04(a)(i) or clauses (i) through (vi) of the first proviso
to Section 9.08(b). Subject to paragraph (h) of this Section 9.04, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.12,
2.13 and 2.14 (subject to the requirements and limitations with respect thereto
it being understood that the documentation required under Section 2.14(e) shall
be delivered to the participating Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 9.04. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.06 as though it were a Lender, provided
such Participant shall be subject to Section 2.15(d) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Revolver Commitments, Loans, Letters
of Credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Revolver Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 



124

 

 

(h)               A Participant shall not be entitled to receive any greater
payment under Section 2.12, 2.13 or 2.14 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, except to the extent such entitlement to receive a greater payment
results from a change in Applicable Law that occurs after the Participant
acquired the participation. A Participant shall not be entitled to the benefits
of Section 2.14 to the extent such Participant fails to comply with
Section 2.14(e) as though it were a Lender (it being understood that the
documentation required under Section 2.14(e) shall be delivered to the
participating Lender).

 

(i)                 Any Lender may at any time, without the consent of or notice
to the Administrative Agent or the Borrower, pledge or assign a security
interest in all or any portion of its rights under this Agreement (other than to
a natural person) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section 9.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee (including any Eligible Assignee) for such Lender as a party
hereto.

 

(j)                 The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

 

(k)               If any assignment or participation under this Section 9.04 is
made (or attempted to be made) to the extent the Borrower’s consent is required
under the terms of this Section 9.04, to any other Person without the Borrower’s
consent, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, (A) terminate the Revolver Commitments
of such Lender and repay all obligations of the Borrower owing to such Lender
relating to the Loans and participations held by such Lender or participant as
of such termination date (in the case of any participation in any Loan, to be
applied to such participation), or (B) require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 9.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) such Lender shall have received payment of an amount equal to the lesser of
par or the amount such Lender paid for such Loans and participations in L/C
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (ii) the Borrower shall be liable to such Lender under
Section 2.13 if any Eurodollar Loan owing to such Lender is repaid or purchased
other than on the last day of the Interest Period relating thereto, and
(iii) such assignment shall otherwise comply with this Section 9.04 (provided
that no registration and processing fee referred to in this Section 9.04 shall
be owing in connection with any assignment pursuant to this paragraph). Each
Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender, as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder to an assignee as
contemplated hereby in the circumstances contemplated by this Section 9.04(k).
Nothing in this Section 9.04(k) shall be deemed to prejudice any rights or
remedies the Borrower may otherwise have at law or equity.

 

(l)                 If the Borrower wishes to replace all of the Loans or
Revolver Commitments with ones having different terms, it shall have the option,
with the consent of the Administrative Agent and subject to at least three
(3) Business Days’ advance notice to the Lenders, instead of prepaying the Loans
or reducing or terminating the Revolver Commitments to be replaced to
(i) require the Lenders to assign the Loans or Revolver Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08. Pursuant to any such assignment, all Loans or
Revolver Commitments to be replaced shall be purchased at par (allocated among
the Lenders in the same manner as would be required if such Loans were being
optionally prepaid or such Revolver Commitments were being optionally reduced or
terminated by the Borrower), accompanied by payment of any accrued interest and
fees thereon and any amounts owing pursuant to Section 9.05(b). By receiving
such purchase price, the Lenders shall automatically be deemed to have assigned
the Loans or Revolver Commitments pursuant to the terms of the form of
Assignment and Acceptance attached hereto as Exhibit A, and accordingly no other
action by such Lenders shall be required in connection therewith. The provisions
of this paragraph (l) are intended to facilitate the maintenance of the
perfection and priority of existing security interests in the Collateral during
any such replacement.

 



125

 

 

Section 9.05        Expenses; Indemnity.

 

(a)               The Borrower agrees to pay within thirty (30) days of demand
thereof (together with backup documentation supporting such request) (i) all
reasonable and documented (in summary format) expenses (including Other Taxes)
incurred by the Agents and Lead Arranger in connection with the preparation of
this Agreement and the other Loan Documents, or by the Agents and Lead Arranger
in connection with the syndication of the Revolver Commitments or the
administration of this Agreement (including expenses incurred in connection with
due diligence and initial and ongoing Collateral examination to the extent
incurred with the reasonable prior approval of the Borrower and the reasonable
and documented (in summary format) fees, disbursements and charges for no more
than one (1) outside counsel and, if necessary one (1) local counsel in each
material jurisdiction where Collateral is located for such Persons, taken as a
whole) or in connection with the administration of this Agreement and any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions hereby contemplated shall be consummated) and
(ii) all reasonable and documented (in summary format) expenses incurred by the
Agents or Lead Arranger or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made or the Letters of Credit issued
hereunder (but limited, in the case of legal fees and expenses, to the actual
reasonable and documented (in summary format) fees, charges and disbursements of
Vinson & Elkins, L.L.P., counsel for the Agents and the Lead Arranger, and, if
reasonably necessary (x) the reasonable and documented (in summary format) fees,
charges and disbursements of one (1) local counsel per relevant local
jurisdiction and (y) in the case of an actual or potential conflict of interest,
the reasonable and documented (in summary format) fees, charges and
disbursements of one (1) additional counsel to all affected Persons, taken as a
whole).

 

(b)               The Borrower agrees to indemnify, on a joint and several
basis, the Administrative Agent, the Lead Arranger, each Issuing Bank, each
Lender and each of their respective Affiliates, successors and assigns and the
directors, trustees, officers, employees, advisors, controlling Persons and
agents of each of the foregoing (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and reasonable and documented (in summary format) costs and
related expenses (including reasonable and documented (in summary format)
documented fees, charges and disbursements of Vinson & Elkins, L.L.P. and, if
necessary, one (1) local counsel in each relevant local jurisdiction to the
Agents or Lead Arranger, taken as a whole, in each relevant jurisdiction, in the
case of an actual or potential conflict of interest, and one (1) additional
counsel to all affected Indemnitees, taken as a whole) incurred by or asserted
against any Indemnitee arising out of, relating to, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions (including the payment of the Transaction
Costs) and the other transactions contemplated hereby, (ii) the use of the
proceeds of the Loans or the use of any Letter of Credit or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or costs or related expenses (x) are determined by
a judgment of a court of competent jurisdiction to have resulted by reason of
the gross negligence, bad faith or willful misconduct of, or material breach by,
such Indemnitee, (y) arise out of any claim, litigation, investigation or
proceeding brought by such Indemnitee (or its Related Parties) against another
Indemnitee (or its Related Parties) (other than any claim, litigation,
investigation or proceeding brought by or against the Administrative Agent,
acting in its capacity as Administrative Agent) that does not involve any act or
omission of the Borrower or any of its Subsidiaries and arises out of disputes
among the Lenders and/or their transferees. The Borrower shall not be liable for
any settlement of any proceeding referred to in this Section 9.05 effected
without the Borrower’s written consent (such consent not to be unreasonably
withheld or delayed); provided, however, that the Borrower shall indemnify the
Indemnitees from and against any loss or liability by reason of such settlement
if the Borrower was offered the right to assume the defense of such proceeding
and did not assume such defense or such proceeding was settled with the written
consent of the Borrower, subject to, in each case, the Borrower’s right in this
Section 9.05 to claim an exemption from such indemnity obligations. The Borrower
shall indemnify the Indemnitees from and against any final judgment for the
plaintiff in any proceeding referred to in this Section 9.05, subject to the
Borrower’s right in this Section 9.05 to claim an exemption from such indemnity
obligations. The Borrower shall not, without the prior written consent of any
Indemnitee, effect any settlement of any pending or threatened proceeding in
respect of which such Indemnitee is a party and indemnity could have been sought
hereunder by such Indemnitee unless such settlement (i) includes an
unconditional release of such Indemnitee (and its Related Parties) from all
liability or claims that are the subject matter of such proceeding and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of any Indemnitee (or its Related Parties). To the extent
permitted by Applicable Law, each party hereto hereby waives for itself (and, in
the case of the Borrower, for each other Loan Party) any claim against any Loan
Party, any Lender, any Administrative Agent, any Lender Party, any Lead
Arranger, and their respective affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Loan Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof or any act or omission or event occurring in connection
therewith, and each party hereto (and in the case of the Borrower on behalf of
each other Loan Party) hereby waive, release and agree not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor; provided that nothing contained in this
sentence shall limit the Borrower’s indemnity obligations to the extent such
special, indirect, consequential or punitive damages are included in any third
party claim in connection with which such indemnified Person is entitled to
indemnification hereunder. The provisions of this Section 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the termination of the Revolver
Commitments, the expiration of any Letters of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
any Issuing Bank or any Lender. All amounts due under this Section 9.05 shall be
payable on written demand therefor accompanied by reasonable documentation with
respect to any reimbursement, indemnification or other amount requested.

 



126

 

 

(c)               Except as expressly provided in Section 9.05(a) with respect
to Other Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.14, this Section 9.05 shall not apply to Taxes other than Taxes
arising from a non-Tax claim.

 

(d)               Notwithstanding the foregoing paragraphs in this Section 9.05,
if it is found by a final, non-appealable judgment of a court of competent
jurisdiction in any such action, proceeding or investigation that any loss,
claim, damage, liability or cost or related expense of any Indemnitee has
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee (or any of its Related Parties) or a material breach of the Loan
Documents by such Indemnitee (or any of its Related Parties), such Indemnitee
will repay such portion of the reimbursed amounts previously paid to such
Indemnitee under this Section 9.05 that is attributable to expenses incurred in
relation to the set or omission of such Indemnitee which is the subject of such
finding.

 

Section 9.06        Right of Set-off. If an Event of Default shall have occurred
and be continuing, upon the written consent of the Administrative Agent or the
Required Lenders, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Holdings, the
Borrower or any Subsidiary Guarantor (and such Lender or Issuing Bank will
provide prompt notice to such Loan Party) against any of and all the obligations
of Holdings or the Borrower now or hereafter existing under this Agreement or
any other Loan Document held by such Lender or such Issuing Bank, irrespective
of whether or not such Lender or such Issuing Bank shall have made any demand
under this Agreement or such other Loan Document and although the obligations
may be unmatured. The rights of each Lender and each Issuing Bank under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.

 

Section 9.07        Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.08        Waivers; Amendment.

 

(a)               No failure or delay of the Administrative Agent, any Issuing
Bank or any Lender in exercising any right or power hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, each Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings,
the Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on Holdings, the Borrower or any other Loan
Party in any case shall entitle such Person to any other or further notice or
demand in similar or other circumstances.

 

(b)               Subject to Section 2.11(b), neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except (A) in the case of this Agreement, pursuant to an agreement
or agreements in writing entered into by Holdings, the Borrower and the Required
Lenders and (B) in the case of any other Loan Document, pursuant to an agreement
or agreements in writing entered into by each party thereto and the
Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall:

 



127

 

 

(i)                 decrease or forgive the principal amount of, or extend the
final maturity date of, or decrease the rate of interest on, any Loan or any L/C
Disbursement, or extend the stated expiration of any Letter of Credit beyond the
Revolver Termination Date, without the prior written consent of each Lender
directly and adversely affected thereby; provided, that (x) consent of Required
Lenders shall not be required for any waiver, amendment or modification
contemplated by this clause (i), and (y) that waiver or reduction of a
post-default increase in interest shall be effective with the consent of the
Required Lenders (and shall not require the consent of each directly and
adversely affected Lender),

 

(ii)              increase the Revolver Commitment of any Lender,

 

(iii)            extend the Revolver Commitment of any Lender or decrease the
Unused Line Fee Rate or Issuing Bank Fees without the prior written consent of
such Lender or Issuing Bank, as applicable (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default,
mandatory prepayments or of a mandatory reduction in the aggregate Revolver
Commitments shall not constitute an increase or extension of maturity);
provided, that consent of Required Lenders shall not be required for any waiver,
amendment or modification contemplated by this clause (iii),

 

(iv)             except to the extent necessary to give effect to the express
intentions of this Agreement (including Section 9.04), which, in respect of any
amendment or modification to effect such express intentions, shall be effective
with the consent of the Required Lenders, amend or modify any provision of
Section 2.15 of this Agreement in a manner that would by its terms alter the
pro rata sharing of payments required thereby, without the prior written consent
of each Lender,

 

(v)               amend or modify the provisions of Section 7.02,
Sections 9.08(a), (b) or (c) or reduce the voting percentage set forth in the
definition of “Required Lenders” or “Supermajority Lenders,” without the prior
written consent of each Lender directly and adversely affected thereby (it being
understood that any additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders on substantially
the same basis as the Loans and Revolver Commitments are included on the Closing
Date),

 

(vi)             (x) release all or substantially all the Collateral (it being
understood that a transaction permitted under Section 6.05 shall not constitute
a release of all or substantially all of the Collateral), or release all or
substantially all of the value of the Guarantees (except as otherwise permitted
herein (including in connection with a transaction permitted under Section 6.05)
or in the other Loan Documents) under the Security Documents, unless, in the
case of a Subsidiary Guarantor, all or substantially all the Equity Interests of
such Subsidiary Guarantor is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender or
(y) subordinate the Liens of the Administrative Agent under the Security
Documents with respect to Collateral at that time included in the Borrowing Base
and/or all or substantially all of the Collateral (other than, in respect of the
Real Property in accordance with the Intercreditor Agreement upon the
effectiveness thereof) or subordinate the Obligations hereunder, without the
prior written consent of each Lender,

 

(vii)          without the prior written consent of the Supermajority Lenders,
change the definition of the terms “Availability”, or “Borrowing Base” or any
component definition used therein (including, without limitation, the
definitions of “Eligible Credit Card Receivables,” “Eligible Inventory,” and
“Eligible In-Transit Inventory”) if, as a result thereof, the amounts available
to be borrowed by the Borrower would be increased; provided that the foregoing
shall not limit the discretion of the Administrative Agent to change, establish
or eliminate any Availability Reserve or to add Accounts and Inventory to the
Borrowing Base as provided herein, or

 

(viii)        without the prior written consent of the Supermajority Lenders,
increase the percentages and advance rates set forth in the term “Borrowing
Base” or add any new classes of eligible assets thereto, provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or Issuing Bank hereunder without the prior written
consent of the Administrative Agent and Issuing Bank acting as such at the
effective date of such agreement. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section 9.08 and any consent by any
Lender pursuant to this Section 9.08 shall bind any successor or assignee of
such Lender. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (x) the Revolver Commitments of such Lender may
not be increased or extended without the consent of such Lender and (y) the
principal and accrued and unpaid interest of such Lender’s Loans shall not be
reduced or forgiven without the consent of such Lender.

 



128

 

 

(c)               Without the consent of the Agents or Lead Arranger or Lender
or Issuing Bank, the Loan Parties and the Administrative Agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with Applicable Law.

 

(d)               Notwithstanding anything to the contrary contained in this
Section 9.08 or any Loan Document, (i) the Borrower and the Administrative Agent
may, without the input or consent of any other Lender, effect amendments to this
Agreement and the other Loan Documents as may be necessary in the reasonable
opinion of the Borrower and the Administrative Agent to effect the provisions of
Sections 2.18 or 9.04(f), (ii) if the Administrative Agent and the Borrower have
jointly identified an obvious error or any error or omission of a technical
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and (iii) guarantees, collateral security documents and related documents
executed by Holdings or Subsidiaries in connection with this Agreement may be in
a form reasonably determined by the Administrative Agent and may be amended,
supplemented or waived without the consent of any Lender if such amendment,
supplement or waiver is delivered in order to (x) comply with local law or
advice of local counsel, (y) cure ambiguities, omissions, mistakes or defects or
(z) cause such guarantee, collateral security document or other document to be
consistent with this Agreement and the other Loan Documents.

 

Section 9.09        Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the applicable interest rate on any Loan or
participation in any L/C Disbursement, together with all fees and charges that
are treated as interest under Applicable Law (collectively, the “Charges”), as
provided for herein or in any other document executed in connection herewith, or
otherwise contracted for, charged, received, taken or reserved by any Lender or
any Issuing Bank shall exceed the maximum lawful rate (the “Maximum Rate”) that
may be contracted for, charged, taken, received or reserved by such Lender in
accordance with Applicable Law, the rate of interest payable hereunder, together
with all Charges payable to such Lender or such Issuing Bank shall be limited to
the Maximum Rate, provided that such excess amount shall be paid to such Lender
or such Issuing Bank on subsequent payment dates to the extent not exceeding the
legal limitation.

 

Section 9.10        Entire Agreement. This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among or representations from the
parties or their Affiliates with respect to the subject matter hereof is
superseded by this Agreement and the other Loan Documents. Notwithstanding the
foregoing, the Fee Letter shall survive the execution and delivery of this
Agreement and remain in full force and effect. Nothing in this Agreement or in
the other Loan Documents, expressed or implied, is intended to confer upon any
party other than the parties hereto and thereto, and their respective successors
and assigns permitted hereunder, any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

 

Section 9.11        WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
9.11 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY
OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 



129

 

 

Section 9.12        Severability. In the event any one (1) or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

Section 9.13        Counterparts. This Agreement may be executed in two (2) or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one (1) contract, and shall become
effective as provided in Section 9.03. Delivery of an executed counterpart to
this Agreement by facsimile transmission or other electronic transmission
(including by “.pdf” or “.tif”) shall be as effective as delivery of a manually
signed original.

 

Section 9.14        Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.15        Jurisdiction; Consent to Service of Process.

 

(a)               Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Lender, the
Administrative Agent or any Issuing Bank may otherwise have to bring any action
or proceeding relating to this Agreement or the other Loan Documents against
Holdings, the Borrower or any Loan Party or their properties in the courts of
any jurisdiction.

 

(b)               Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)               Each of the parties hereto agrees that service of all process
in any such proceeding in any such court may be made by registered or certified
mail, return receipt requested at its address provided in Section 9.01 agrees
that service as so provided in is sufficient to confer personal jurisdiction
over the applicable credit party in any such proceeding in any such court, and
otherwise constitutes effective and binding service in every respect; and agrees
that agents and lenders retain the right to serve process in any other manner
permitted by law or to bring proceedings against any credit party in the courts
of any other jurisdiction.

 



130

 

 

Section 9.16        Confidentiality. Each of the Lenders, each Issuing Bank and
each of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, the Borrower and the other Loan Parties furnished to it by
or on behalf of Holdings, the Borrower or the other Loan Parties (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by any such party, (b) was already in possession on a
non-confidential basis for a person not known to the recipient to be bound by
confidentiality obligations to Parent or any Subsidiary thereof or has been
independently developed by such Lender, such Issuing Bank or such Agent without
violating this Section 9.16 or relying on any such information, (c) was
available to such Lender, such Issuing Bank or such Agent from a third party
having, to such Person’s knowledge, no obligations of confidentiality to
Holdings, the Borrower or any other Loan Party) and shall not reveal the same
other than to its directors, trustees, officers, employees and advisors with a
need to know or to any Person that approves or administers the Loans on behalf
of such Lender (so long as each such Person shall have been instructed to keep
the same confidential in accordance with this Section 9.16 and such Lender, such
Issuing Bank and such Agent shall be responsible for its Affiliates’ compliance
with this Section 9.16 except to the extent such Affiliate shall sign a written
confidentiality agreement in favor of the Borrower), except: (i) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, self-regulatory authorities (including the National
Association of Insurance Commissioners) or of any securities exchange on which
securities of the disclosing party or any affiliate of the disclosing party are
listed or traded (in which case such Lender, such Issuing Bank or such Agent
will promptly notify the Borrower, in advance, to the extent permitted by
Applicable Law or the rules governing the process requiring such disclosure
(except with respect to any routine or ordinary course audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority) and shall use its commercially
reasonable efforts to ensure that any such information so disclosed is accorded
confidential treatment), (ii) as part of the reporting or review procedures to,
or examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (iii) to its parent companies,
affiliates, auditors, assignees, transferees and participants (so long as each
such Person shall have been instructed to keep the same confidential in
accordance with provisions not less restrictive than this Section 9.16 and such
Lender, such Issuing Bank and such Agent shall be responsible for its
Affiliates’ compliance with this Section 9.16), (iv) in order to enforce its
rights under any Loan Document in a legal proceeding (in which case it shall use
commercially reasonable efforts to ensure that any such information so disclosed
is accorded confidential treatment), (v) to any pledgee under Section 9.04(d) or
any other existing or prospective assignee of, or existing or prospective
Participant in, any of its rights under this Agreement (so long as such Person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16 or other provisions at least as restrictive as this Section 9.16),
and (vi) with the consent of the Borrower. In addition, each Agent and each
Lender may disclose the existence of this Agreement and the information about
this Agreement to market data collectors, similar services providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents to which a Lender Party is a party.

 

Section 9.17        Release of Liens and Guarantees. In the event that any Loan
Party conveys, sells, assigns, transfers or otherwise disposes of any assets or
all or any portion of any of the Equity Interests or assets of any Subsidiary
Guarantor to a Person that is not (and is not required to become) a Loan Party
in each case in a transaction expressly permitted Section 6.05, the
Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent to) take such action and execute any such documents as may
be reasonably requested by Holdings or the Borrower and at the Borrower’s
expense to release any Liens created by any Loan Document in respect of such
Equity Interests or assets, and, in the case of a disposition of the Equity
Interests of any Subsidiary Guarantor in a transaction expressly permitted by
Section 6.05, terminate such Subsidiary Guarantor’s obligations under its
Guarantee. Any representation, warranty or covenant contained in any Loan
Document relating to any such Equity Interests, asset or subsidiary of Holdings
shall no longer be deemed to be made once such Equity Interests or asset is so
conveyed, sold, leased, assigned, transferred or disposed of.

 

Section 9.18        USA PATRIOT Act. Each Lender hereby notifies the Loan
Parties that pursuant to the requirements of the USA PATRIOT Act, it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the USA
PATRIOT Act.

 



131

 

 

Section 9.19        Marshalling; Payments Set Aside. Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any Loan
Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Loan Party makes a payment or payments to
the Administrative Agent or the Lenders (or to the Administrative Agent, on
behalf of the Lenders), or any Agent or the Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

Section 9.20        Obligations Several; Independent Nature of Lenders’ Rights.
The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolver Commitment of any other Lender
hereunder. Nothing contained herein or in any other Loan Document, and no action
taken by Lenders pursuant hereto or thereto, shall be deemed to constitute
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

Section 9.21        Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any assignment agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 9.22        Acknowledgements. Each of Loan Party hereby acknowledges and
agrees that (a) no fiduciary, advisory or agency relationship between the Loan
Parties and the Lender Parties is intended to be or has been created in respect
of any of the transactions contemplated by this Agreement or the other Loan
Documents, irrespective of whether the Lender Parties have advised or are
advising the Loan Parties on other matters, and the relationship between the
Lender Parties, on the one hand, and the Loan Parties, on the other hand, in
connection herewith and therewith is solely that of creditor and debtor, (b) the
Lender Parties, on the one hand, and the Loan Parties, on the other hand, have
an arm’s length business relationship that does not directly or indirectly give
rise to, nor do the Loan Parties rely on, any fiduciary duty to the Loan Parties
or their affiliates on the part of the Lender Parties, (c) the Loan Parties are
capable of evaluating and understanding, and the Loan Parties understand and
accept, the terms, risks and conditions of the transactions contemplated by this
Agreement and the other Loan Documents, (d) the Loan Parties have been advised
that the Lender Parties are engaged in a broad range of transactions that may
involve interests that differ from the Loan Parties’ interests and that the
Lender Parties have no obligation to disclose such interests and transactions to
the Loan Parties, (e) the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent the Loan Parties have
deemed appropriate in the negotiation, execution and delivery of this Agreement
and the other Loan Documents, (f) each Lender Party has been, is, and will be
acting solely as a principal and, except as otherwise expressly agreed in
writing by it and the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Loan Parties, any of their
affiliates or any other Person, (g) none of the Lender Parties has any
obligation to the Loan Parties or their affiliates with respect to the
transactions contemplated by this Agreement or the other Loan Documents except
those obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Lender Party and the Loan Parties or any
such affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lender Parties or among the Loan Parties and the Lender Parties.

 



132

 

 

Section 9.23        Lender Action. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, (i) the authority to enforce
rights and remedies hereunder and under the other Security Documents against the
Loan Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent for the benefit of the
Lenders and the Issuing Bank, (ii) no Secured Party shall have any right
individually to realize upon any of the Collateral under any Security Document
or to enforce the Guarantee, it being understood and agreed that all powers,
rights and remedies under the Security Documents may be exercised solely by the
Administrative Agent for the benefit of the Secured Parties in accordance with
the terms thereof and (iii) in the event of a foreclosure by the Administrative
Agent on any of the Collateral pursuant to a public or private sale, the
Administrative Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold in any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale.

 

Section 9.24        Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to the Borrower (or to any other Person who may
be entitled thereto under Applicable Law).

 

Section 9.25        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions(a). Notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)               the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 



133

 

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 9.26        Force Majeure. In no event shall the Administrative Agent be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services, it being understood that the Administrative Agent shall use reasonable
best efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

 

Section 9.27        Conforming Amendments.

 

(a)               Upon effectiveness of the Qualifying DIP RE Facility, subject
to Section 9.02(b), any change to this Agreement which is more restrictive on
the Loan Parties or more beneficial to the Lenders, material or otherwise, that
the Administrative Agent determines in its Permitted Discretion is necessary or
appropriate to conform this Agreement to the terms of the Qualifying DIP RE
Facility (an “Other Facility Change”) shall modify the terms of this Agreement
pursuant to an amendment (a “Conforming Amendment”) to this Agreement, and, as
appropriate, the other Loan Documents, executed by the Loan Parties and the
Administrative Agent.

 

(b)               Each of the parties hereto hereby agrees that, upon the
effectiveness of any Conforming Amendment, this Agreement and the other Loan
Documents, as applicable, will be amended to the extent necessary or appropriate
to reflect the existence and terms of the Other Facility Changes evidenced
thereby.

 

ARTICLE X

 

Collateral

 

Section 10.01    Grant of Security Interest. As security for all Secured
Obligations, each Loan Party hereby collaterally assigns and grants to the
Administrative Agent, for the benefit of the Secured Parties, a continuing first
priority (subject to the Carve-Out and as otherwise set forth in the Order and
the Intercreditor Agreement upon the effectiveness thereof) security interest in
all property and assets of such Loan Party, whether now owned or existing or
hereafter acquired or arising, regardless of where located, including property
subject to avoided liens, real and personal, tangible and intangible, including:

 

(a)               all Accounts;

 

(b)               all Chattel Paper;

 

(c)               all Copyrights, Patents, Trademarks and Licenses;

 

(d)               all Documents;

 

(e)               all Equipment;

 

(f)                all Fixtures;

 

(g)               all General Intangibles;

 

(h)               all Goods;

 

(i)                 all Instruments;

 



134

 

 

(j)                 all Inventory;

 

(k)               all Investment Property;

 

(l)                 all cash or cash equivalents;

 

(m)             all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

 

(n)               all Deposit Accounts with any bank or other financial
institution;

 

(o)               all Commodity Accounts;

 

(p)               all Equity Interests;

 

(q)               all Securities Accounts; and

 

(r)                all accessions to, substitutions for and replacements,
proceeds (including Stock Rights), insurance proceeds and products of the
foregoing, together with all books and records, customer lists, credit files,
computer files, programs, printouts and other computer materials and records
related thereto and any General Intangibles at any time evidencing or relating
to any of the foregoing; and

 

(s)                all other personal property of such Loan Party, including,
subject to entry of the Final Order, proceeds from any Avoidance Actions (but
not the actions thereunder).

 

All of the foregoing, together with (x) the “Collateral” as defined in the
Orders, and (y) upon the effectiveness of the Qualifying DIP RE Facility, all
presently owned or after-acquired Real Property and improvements thereon and
leases on Real Property, is herein collectively referred to as the “Collateral”;
provided that the Collateral shall in no event include the Excluded Collateral.
It being understood that “Collateral” hereunder shall include all such
“Collateral” irrespective of whether any such property was excluded from
“Collateral” (as defined in the Pre-Petition Credit Agreement) pursuant to the
Pre-Petition Loan Documents.

 

Section 10.02    Perfection of Security Interest.

 

(a)               Notwithstanding the perfection of any security interest
granted hereunder pursuant to the Orders, to the fullest extent permitted by
Applicable Law, the Administrative Agent may file or authorize the filing of one
or more financing statements or Mortgages disclosing the Liens under this
Agreement on the Collateral.

 



135

 

 

(b)               In the event that a motion for dismissal from any of the
Chapter 11 Cases is filed with respect to any Subsidiary and Equity Interests of
such Subsidiary are owned by a Loan Party, and to the extent the capital stock
of such Subsidiary is in certificated form, such Loan Party shall promptly
deliver upon request by the Administrative Agent, subject to the Intercreditor
Agreement upon the effectiveness thereof, all certificates or instruments at any
time representing or evidencing such capital stock in such Subsidiary to the
Administrative Agent, and shall be in suitable form for transfer by delivery, or
shall be accompanied by instruments of transfer or assignment, duly executed in
blank, all in form and substance sufficient to transfer such instruments to the
Administrative Agent (or otherwise reasonably satisfactory to the Administrative
Agent). Subject to the Intercreditor Agreement upon the effectiveness thereof,
the Administrative Agent shall have the right, at any time, after the occurrence
and during the continuance of an Event of Default, to transfer to or to register
in the name of the Administrative Agent or its nominee any capital stock in such
wholly-owned Subsidiary.

 

Section 10.03    The Administrative Agent’s and Lenders’ Rights, Duties, and
Liabilities. The Loan Parties assume all responsibility and liability arising
from or relating to the use, sale, or other disposition of the Collateral. The
Secured Obligations shall not be affected by any failure of the Secured Parties
to take any steps to perfect the Liens under this Agreement or to collect or
realize upon the Collateral, nor shall loss of or damage to the Collateral
release any Loan Party from any of the Secured Obligations. Nothing in this
Agreement shall be interpreted as giving the Administrative Agent responsibility
for or any duty concerning the validity, perfection, priority or enforceability
of the Liens granted hereunder or giving the Administrative Agent any obligation
to take any action to procure or maintain such validity, perfection, priority or
enforceability, including, without limitation, any duty to file any financing
statements, amendments, continuation statements, Mortgages or other documents to
perfect or maintain the perfection of the security interest granted hereunder.

 

Section 10.04    Rights in Respect of Investment Property. Subject to any order
of the Court (including the Order) and the Intercreditor Agreement upon the
effectiveness thereof, after the occurrence and during the continuance of an
Event of Default (i) the Administrative Agent at the direction of the Required
Lenders may, upon written notice to the relevant Loan Party, transfer or
register in the name of the Administrative Agent or any of its nominees, for the
benefit of the Secured Parties, any or all of the Collateral consisting of all
of the issued and outstanding Equity Interests of the Loan Parties now owned or
hereafter acquired, Investment Property, the proceeds thereof (in cash or
otherwise), and all liens, security, rights, remedies and claims of any Loan
Party with respect thereto (as used in this Section 10.04 collectively, the
“Pledged Collateral”) held by the Administrative Agent hereunder, and the
Administrative Agent or its nominee may thereafter, after written notice to the
applicable Loan Party, exercise all voting and corporate rights at any meeting
of any corporation, partnership, or other business entity issuing any of the
Pledged Collateral and any and all rights of conversion, exchange, subscription,
or any other rights, privileges, or options pertaining to any of the Pledged
Collateral as if it were the absolute owner thereof, including the right to
exchange at its Permitted Discretion any and all of the Pledged Collateral upon
the merger, amalgamation, consolidation, reorganization, recapitalization, or
other readjustment of any corporation, partnership, or other business entity
issuing any of such Pledged Collateral or upon the exercise by any such issuer
or the Administrative Agent of any right, privilege or option pertaining to any
of the Pledged Collateral, and in connection therewith, to deposit and deliver
any and all of the Pledged Collateral with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as it
may determine, all without liability except to account for property actually
received by it, but the Administrative Agent shall have no duty to exercise any
of the aforesaid rights, privileges or options, and the Administrative Agent
shall not be responsible for any failure to do so or delay in so doing, (ii) to
the extent permitted under Applicable Law, after the Administrative Agent’s
giving of the notice specified in clause (i) of this Section 10.04, all rights
of any Loan Party to exercise the voting and other consensual rights which it
would otherwise be entitled to exercise and to receive the dividends, interest
and other distributions which it would otherwise be authorized to receive and
retain thereunder shall be suspended until such Event of Default shall no longer
exist, and all such rights shall, until such Event of Default shall no longer
exist, thereupon become vested in the Administrative Agent which shall thereupon
have the sole right to exercise such voting and other consensual rights and to
receive and hold as Pledged Collateral such dividends, interest, and other
distributions (provided that any such Pledged Collateral the Administrative
Agent shall collect shall promptly be returned to each applicable Loan Party
after such Event of Default is cured or waived to the extent such Pledged
Collateral was not applied to repay the Secured Obligations), and (iii) each
Loan Party shall promptly execute and deliver (or cause to be executed and
delivered) to the Administrative Agent all such proxies and other instruments
that the Administrative Agent or a Lender may reasonably request for the purpose
of enabling the Administrative Agent to exercise the voting and other rights
which it is entitled to exercise pursuant to this Section 10.04 and to receive
the dividends, interest, and other distributions which it is entitled to receive
and retain pursuant to this Section 10.04.

 



136

 

 

Section 10.05    Remedies.

 

(a)               Each Loan Party recognizes that the Administrative Agent may
be unable to effect a public sale of any or all of the Collateral that
constitutes securities to be sold by reason of certain prohibitions contained in
the laws of any jurisdiction outside the United States or in applicable federal,
provincial, territorial or state securities laws but may be compelled to resort
to one or more private sales thereof to a restricted group of purchasers who
will be obliged to agree, among other things, to acquire such Collateral to be
sold for their own account for investment and not with a view to the
distribution or resale thereof. Each Loan Party acknowledges and agrees that any
such private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall, to the extent permitted
by law, be deemed to have been made in a commercially reasonable manner. Unless
required by Applicable Law, the Administrative Agent shall not be under any
obligation to delay a sale of any of such Collateral to be sold for the period
of time necessary to permit the issuer of such securities to register such
securities under the laws of any jurisdiction outside the United States or under
any applicable federal, provincial, territorial or state securities laws, even
if such issuer would agree to do so. Each Loan Party further agrees to do or
cause to be done, to the extent that such Loan Party may do so under Applicable
Law, all such other acts and things as the Administrative Agent may reasonably
request to make such sales or resales of any portion or all of such Collateral
or other property to be sold valid and binding and in compliance with any and
all Applicable Laws at the Loan Parties’ expense. Each Loan Party further agrees
that a breach of any of the covenants contained in this Section 10.05(a) will
cause irreparable injury to the Secured Parties for which there is no adequate
remedy at law and, as a consequence, agrees that each covenant contained in this
Section 10.05(a) shall be specifically enforceable against such Loan Party, and
each Loan Party hereby waives and agrees, to the fullest extent permitted by
law, not to assert as a defense against an action for specific performance of
such covenants that (i) such Loan Party’s failure to perform such covenants will
not cause irreparable injury to the Secured Parties or (ii) the Secured Parties
have an adequate remedy at law in respect of such breach.

 

(b)               Subject to the terms of the Order, if an Event of Default has
occurred and is continuing, the Administrative Agent shall have for the benefit
of the Secured Parties, in addition to all other rights of the Secured Parties,
the rights and remedies of a secured party under the UCC, and without limiting
the generality of the foregoing, the Administrative Agent shall be empowered and
entitled to: (i) take possession of, foreclose on and/or request a receiver of
the Collateral and keep it on any Loan Party’s premises at any time, at no cost
to the Secured Parties, or remove any part of it to such other place or places
as the Administrative Agent may desire, or the Loan Parties shall, upon the
Administrative Agent’s or the Required Lender’s demand, at the Loan Parties’
cost, assemble the Collateral and make it available to the Administrative Agent
at a place reasonably convenient to the Administrative Agent; (ii) exercise of
set-off rights on Cash Collateral or deposits (other than, for the avoidance of
doubt, with respect to Excluded Accounts); (iii) sell and deliver any Collateral
at public or private sales, for cash, upon credit or otherwise, at such prices
and upon such terms as the Administrative Agent deems advisable, in its sole
discretion, and may postpone or adjourn any sale of the Collateral by an
announcement at the time and place of sale or of such postponed or adjourned
sale; (iv) hold, lease, develop, manage, operate, control and otherwise use the
Collateral upon such terms and conditions as may be reasonable under the
circumstances (making such repairs, alterations, additions and improvements and
taking other actions, from time to time, as may be reasonably necessary or
desirable), exercise all such rights and powers of each Loan Party with respect
to the Collateral, whether in the name of such Loan Party or otherwise,
including without limitation the right to make, cancel, enforce or modify
leases, obtain and evict tenants, and demand, sue for, collect and receive all
rents, in each case, in accordance with the standards applicable to the
Administrative Agent under the Loan Documents, and (v) take any other reasonable
actions, as may be reasonably necessary or desirable, in connection with the
Collateral (including preparing for the disposition thereof), and all actual,
reasonable, out-of-pocket fees and expenses incurred in connection therewith
shall be borne by the Loan Parties. Promptly following written demand from the
Administrative Agent following an occurrence and during the continuance of an
Event of Default, the applicable Loan Party shall direct the grantor or licensor
of, or the contracting party to, any property agreement with respect to any
property to recognize and accept the Administrative Agent, for the benefit of
and on behalf of the Secured Parties, as the party to such agreement for any and
all purposes as fully as it would recognize and accept such Loan Party and the
performance of such Loan Party thereunder and, in such event, without further
notice or demand and at such Loan Party’s sole cost and expense, the
Administrative Agent, for the benefit of and on behalf of the Secured Parties,
may exercise all rights of such Loan Party arising under such agreements.
Without in any way requiring notice to be given in the following manner, each
Loan Party agrees that any notice by the Administrative Agent of sale,
disposition or other intended action hereunder or in connection herewith,
whether required by the UCC or otherwise, shall constitute reasonable notice to
such Loan Party if such notice is mailed by registered or certified mail, return
receipt requested, postage prepaid, or is delivered personally against receipt,
at least five (5) Business Days prior to such action to the Loan Parties’
address specified in or pursuant to Section 9.01. If any Collateral is sold on
terms other than payment in full at the time of sale, no credit shall be given
against the Secured Obligations until the Administrative Agent or the Lenders
receive payment, and if the buyer defaults in payment, the Administrative Agent
may resell the Collateral. In the event the Administrative Agent seeks to take
possession of all or any portion of the Collateral by judicial process, each
Loan Party irrevocably waives (to the extent permitted by Applicable Law): (A)
the posting of any bond, surety or security with respect thereto which might
otherwise be required; (B) any demand for possession prior to the commencement
of any suit or action to recover the Collateral; and (C) any requirement that
the Administrative Agent retain possession and not dispose of any Collateral
until after trial or final judgment. Each Loan Party agrees that the
Administrative Agent has no obligation to preserve rights to the Collateral or
marshal any Collateral for the benefit of any Person. The Administrative Agent
is hereby granted a license or other right to use, without charge, each Loan
Party’s labels, patents, copyrights, name, trade secrets, trade names,
trademarks and advertising matter, or any similar property, in completing
production of, advertising or selling any Collateral, and each such Loan Party’s
rights under all licenses and all franchise agreements shall inure to the
Administrative Agent’s benefit for such purpose. The Administrative Agent will
return any excess to the applicable Loan Party and the Loan Parties shall remain
liable for any deficiency.

 



137

 

 

Section 10.06    Administrative Agent’s Appointment as Attorney-in-Fact, etc..

 

(a)               Each Loan Party hereby irrevocably constitutes and appoints
the Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
(until the Termination Date) power and authority in the place and stead of such
Loan Party and in the name of such Loan Party or in its own name, for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Loan Party hereby gives
the Administrative Agent the power and right, on behalf of such Loan Party,
without notice to or assent by such Loan Party, to do any or all of the
following:

 

(i)         in the name of such Loan Party or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed reasonably
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Account or Contract or with respect to any other
Collateral whenever payable;

 

(ii)         pay or discharge Taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

 

(iii)         execute, in connection with any sale provided for in this
Agreement, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(iv)         (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (2) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (3) sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (4) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Loan Party with respect to any Collateral; (6)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem reasonably appropriate; and (7) generally, sell, transfer, pledge
and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Loan Party’s expense, at any time, or from time to time, all
acts and things which the Administrative Agent deems reasonably necessary to
protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Loan Party might do.

 

Anything in this Section 10.06 to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 10.06 unless an Event of Default shall
have occurred and be continuing.

 

(b)               If an Event of Default has occurred and is continuing and if
any Loan Party fails to perform or comply with any of its agreements contained
herein, the Administrative Agent, at its option, but without any obligation so
to do, may perform or comply, or otherwise cause performance or compliance, with
such agreement; provided, however, if a Default has occurred and is continuing,
and if any Loan Party fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance.

 



138

 

 

(c)               Each Loan Party hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until the Termination Date.

 

Section 10.07    Duty of Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, nor any
other Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Loan Party or any
other person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to any Loan
Party for any act or failure to act hereunder, except from their own gross
negligence or willful misconduct or breach of a duty owed to such Loan Party.

 

Section 10.08    Execution of Financing Statements. Each Loan Party acknowledges
that pursuant to Section 9-509(b) of the UCC and any other Applicable Law, each
Loan Party authorizes the Administrative Agent to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral, in such form and in
such offices as the Administrative Agent reasonably determines appropriate to
perfect or maintain the perfection of the security interests of the
Administrative Agent under this Agreement. Each Loan Party agrees that such
financing statements may describe the collateral in the same manner as described
in the Security Documents or as “all assets” or “all personal property,” whether
now owned or hereafter existing or acquired, words of similar effect or such
other description as the Administrative Agent, in its sole judgment, reasonably
determines is necessary or advisable. A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

 

Section 10.09    Authority of Administrative Agent. Each Loan Party acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by this Agreement and by such
other agreements with respect thereto as may exist from time to time among them,
but, as between the Administrative Agent and the Loan Parties, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Loan Party shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 

Section 10.10    Appointment of Co-Collateral Agents. At any time or from time
to time, in order to comply with any Applicable Law, the Administrative Agent
may appoint another bank or trust company or one of more other persons, either
to act as co-agent or agents on behalf of the Secured Parties with such power
and authority as may be reasonably necessary for the effectual operation of the
provisions hereof and which may be specified in the instrument of appointment
(which may, in the discretion of the Administrative Agent, include provisions
for indemnification and similar protections of such co-agent or separate agent).

 



139

 

 

ARTICLE XI

Guaranty

 

Section 11.01    Guaranty; Limitation of Liability.

 

(a)               Each Guarantor, jointly and severally, hereby absolutely,
unconditionally and irrevocably guarantees the performance and punctual payment
when due, whether at scheduled maturity or on any date of a required prepayment
or by acceleration, demand or otherwise, of all Secured Obligations of each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents, whether direct or indirect, absolute or contingent, and whether for
principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Secured Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable out-of-pocket expenses
(including reasonable out-of-pocket fees and expenses of counsel to the extent
reimbursable pursuant to Section 9.05 but excluding allocated costs of in-house
counsel) incurred by the Administrative Agent in enforcing any rights under this
Guaranty or any other Loan Document. Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to the Administrative Agent or any Lender under or in respect of the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization, winding-up or similar
proceeding involving such other Loan Party.

 

(b)               Each Guarantor hereby unconditionally and irrevocably agrees
that in the event any payment shall be required to be made to the Administrative
Agent or any Lender under this Guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor so as to
maximize the aggregate amount paid to the Administrative Agent and the Lenders
under or in respect of the Loan Documents.

 

Section 11.02    Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Lender with respect thereto. The Secured Obligations
of each Guarantor under or in respect of this Guaranty are independent of the
Guaranteed Obligations or any other Secured Obligations of any other Loan Party
under or in respect of the Loan Documents, and a separate action or actions may
be brought and prosecuted against each Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Borrower or any other
Loan Party or whether the Borrower or any other Loan Party is joined in any such
action or actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

 

(a)               any lack of validity or enforceability of any provision under
this Agreement, any Loan Document or any agreement or instrument relating
thereto;

 

(b)               any change in the time, manner or place of payment of, or in
any other term of, all or any of the Guaranteed Obligations or any other Secured
Obligations of any other Loan Party under or in respect of the Loan Documents,
or any other amendment or waiver of or any consent to departure from any Loan
Document, including any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Loan Party or otherwise;

 

(c)               any taking, exchange, release or non-perfection of any
Collateral, or any taking, release or amendment or waiver of, or consent to
departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

 

(d)               any manner of application of Collateral, or proceeds thereof,
to all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any Collateral for all or any of the Guaranteed Obligations or
any other Secured Obligations of any Loan Party under the Loan Documents or any
other assets of any Loan Party;

 



140

 

 

(e)               any change, restructuring or termination of the corporate
structure or existence of any Loan Party;

 

(f)                any failure of the Administrative Agent or any Lender to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
Lender, as the case may be (each Guarantor waiving any duty on the part of the
Administrative Agent and the Lenders to disclose such information);

 

(g)               the failure of any other Person to execute or deliver this
Guaranty or the release or reduction of liability of any Guarantor or surety
with respect to the Guaranteed Obligations; or

 

(h)               any other circumstance (including any statute of limitations)
or any existence of or reliance on any representation by the Administrative
Agent or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety, in its capacity
as a guarantor or surety (other than payment or performance).

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender or any
other Person, for whatever reason, all as though such payment had not been made.

 

Section 11.03    Waivers and Acknowledgments.

 

(a)               Each Guarantor hereby unconditionally and irrevocably waives
(to the extent permitted by Applicable Law) any right to revoke this Guaranty
and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

 

(b)               Each Guarantor hereby unconditionally and irrevocably waives
(to the extent permitted by Applicable Law) (i) any defense arising by reason of
any claim or defense based upon an election of remedies by the Administrative
Agent or any Lender that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Secured Obligations of such Guarantor
hereunder.

 

(c)               Each Guarantor acknowledges that the Administrative Agent may,
to the extent permitted by Applicable Law and the Order, without notice to or
demand upon such Guarantor and without affecting the liability of such Guarantor
under this Guaranty, foreclose under any Loan Document by non-judicial sale, and
each Guarantor hereby waives (to the extent permitted by Applicable Law) any
defense to the recovery by the Administrative Agent and the Lenders against such
Guarantor of any deficiency after such non-judicial sale and any defense or
benefits that may be afforded by Applicable Law.

 

(d)               Each Guarantor hereby unconditionally and irrevocably waives
any duty on the part of the Administrative Agent or any Lender to disclose to
such Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party or any of its Subsidiaries now or hereafter known by the
Administrative Agent or such Lender, as the case may be.

 

(e)               Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 9.08 and this
Section 11.03 are knowingly made in contemplation of such benefits.

 



141

 

 

Section 11.04    Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower or any other Loan Party that arise from the
existence, payment, performance or enforcement of such Guarantor’s Obligations
under or in respect of this Guaranty or any other Loan Document, including any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Administrative Agent or any Lender against the Borrower or any other Loan Party,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including the right to take or receive from the Borrower
or any other Loan Party, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations (other than
inchoate indemnity obligations and similar obligations that survive the
termination of this Agreement) and all other amounts payable under this Guaranty
(other than inchoate indemnity obligations and similar obligations that survive
the termination of this Agreement) shall have been paid in full in cash and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the later of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty (other than
inchoate indemnity obligations and similar obligations that survive the
termination of this Agreement) and (b) the Termination Date, such amount shall
be received and held in trust for the benefit of the Administrative Agent and
the Lenders, shall be segregated from other property and funds of such Guarantor
and shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) any Guarantor shall make payment to the Administrative Agent of all or any
part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and
all other amounts payable under this Guaranty (other than inchoate indemnity
obligations and similar obligations that survive the termination of this
Agreement) shall have been paid in full in cash and (iii) the Termination Date
shall have occurred, the Administrative Agent and the Lenders will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

 

Section 11.05    Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the payment in full
in cash of the Guaranteed Obligations (other than inchoate indemnity obligations
and similar obligations that survive the termination of this Agreement) and all
other amounts payable under this Guaranty (other than inchoate indemnity
obligations and similar obligations that survive the termination of this
Agreement) and the termination or expiration of all Commitments, (b) be binding
upon each Guarantor, its successors and assigns and (c) inure to the benefit of
and be enforceable by the Administrative Agent and the Lenders and their
respective successors, transferees and assigns. Without limiting the generality
of clause (c) of the immediately preceding sentence, any Eligible Assignee that
has been assigned or transferred all or any portion of a Lender’s Loans,
Commitments or rights and obligations under this Agreement in accordance with
Section 9.04, shall thereupon become vested with all the benefits granted to
such transferring Lender under this Guaranty. No Guarantor shall have the right
to assign its rights hereunder or any interest herein or delegate any of its
duties, liabilities or obligations hereunder or under any other Loan Document
without the prior written consent of the Required Lenders, except as otherwise
permitted hereby.

 

[Signature Pages Follow]

 



142

 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

BORROWER:TUESDAY MORNING, INC.     By: /s/ Steven R. Becker  Name: Steven R.
Becker  Title: Chief Executive Officer and President

 



GUARANTORS:TUESDAY MORNING CORPORATION

 

By:/s/ Steven R. Becker

Name:Steven R. Becker

Title:Chief Executive Officer and President

 

  TMI HOLDINGS, INC.

 

By:/s/ Steven R. Becker

Name:Steven R. Becker

  Title: Chief Executive Officer and President

 

  FRIDAY MORNING, LLC   By:Tuesday Morning, Inc., as Sole Member     By: /s/
Steven R. Becker   Name: Steven R. Becker   Title: Chief Executive Officer and
President


 

  DAYS OF THE WEEK, INC.       By: /s/ Steven R. Becker   Name: Steven R. Becker
  Title: Chief Executive Officer

 

  NIGHTS OF THE WEEK, INC.       By: /s/ Steven R. Becker   Name: Steven R.
Becker   Title: Chief Executive Officer

 

  TUESDAY MORNING PARTNERS, LTD.   By:Days of the Week, Inc., as General Partner
      By: /s/ Steven R. Becker   Name: Steven R. Becker   Title: Chief Executive
Officer  

 

[Signature Page to DIP ABL Credit Agreement – Tuesday Morning] 

 



 

 

 



 JPMORGAN CHASE BANK, N.A.,  as Administrative Agent, an Issuing Bank, and a
Lender     By:

/s/ Jon Eckhouse





  Name: Jon Eckhouse   Title: Authorized Officer

 

[Signature Page to DIP ABL Credit Agreement – Tuesday Morning]

 



 

 

 

  WELLS FARGO BANK, N.A.,   as a Lender and as Syndication Agent       By: /s/
Jai Alexander     Name: Jai Alexander     Title: Director



 

[Signature Page to DIP ABL Credit Agreement – Tuesday Morning] 

 

 

 



 

  BANK OF AMERICA, N.A.,   as a Lender       By: /s/ Andrew Cerussi     Name:
Andrew Cerussi     Title: Senior Vice President

 

 [Signature Page to DIP ABL Credit Agreement – Tuesday Morning]

 

 

